EXHIBIT 10.1

 

 

 

 

 

 

 

 

 

 

CREDIT AGREEMENT

dated as of

October 26, 2012

Among

AMERICAN PACIFIC CORPORATION,

as Borrower,

THE LENDING INSTITUTIONS NAMED HEREIN,

as Lenders,

and

KEYBANK NATIONAL ASSOCIATION,

as an LC Issuer, Swing Line Lender, as the Administrative Agent,

as the Joint Lead Arranger and the Sole Bookrunner

and

BANK OF AMERICA, N.A.,

as the Joint Lead Arranger and the Syndication Agent

$85,000,000 Senior Secured Credit Facility

 

 

 

 

 

 



--------------------------------------------------------------------------------

ARTICLE I.

 

DEFINITIONS AND TERMS

     1   

Section 1.01

 

Certain Defined Terms

     1   

Section 1.02

 

Computation of Time Periods

     36   

Section 1.03

 

Accounting Terms

     36   

Section 1.04

 

Terms Generally

     36   

ARTICLE II.

 

THE TERMS OF THE CREDIT FACILITY

     37   

Section 2.01

 

Establishment of the Credit Facility

     37   

Section 2.02

 

Revolving Facility

     37   

Section 2.03

 

Term Loan

     37   

Section 2.04

 

Swing Line Facility

     38   

Section 2.05

 

Letters of Credit

     39   

Section 2.06

 

Notice of Borrowing

     43   

Section 2.07

 

Funding Obligations; Disbursement of Funds

     44   

Section 2.08

 

Evidence of Obligations

     45   

Section 2.09

 

Interest; Default Rate

     46   

Section 2.10

 

Conversion and Continuation of Loans

     47   

Section 2.11

 

Fees

     48   

Section 2.12

 

Termination and Reduction of Revolving Commitments

     49   

Section 2.13

 

Voluntary, Scheduled and Mandatory Prepayments of Loans

     50   

Section 2.14

 

Method and Place of Payment

     53   

Section 2.15

 

Defaulting Lenders

     54   

Section 2.16

 

Cash Collateral

     56   

Section 2.17

 

Increase in Commitments

     57   

ARTICLE III.

 

INCREASED COSTS, ILLEGALITY AND TAXES

     59   

Section 3.01

 

Increased Costs, Illegality, etc.

     59   

Section 3.02

 

Breakage Compensation

     61   

Section 3.03

 

Net Payments

     61   

Section 3.04

 

Increased Costs to LC Issuers

     64   

Section 3.05

 

Change of Lending Office; Replacement of Lenders

     65   

ARTICLE IV.

 

CONDITIONS PRECEDENT

     66   

Section 4.01

 

Conditions Precedent at Closing Date

     66   

Section 4.02

 

Conditions Precedent to All Credit Events

     69   

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

     69   

Section 5.01

 

Corporate Status

     69   

Section 5.02

 

Corporate Power and Authority

     70   

 

Exhibit 10.1 Page i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.03

 

No Violation

     70   

Section 5.04

 

Governmental Approvals

     70   

Section 5.05

 

Litigation

     70   

Section 5.06

 

Use of Proceeds; Margin Regulations

     70   

Section 5.07

 

Financial Statements

     71   

Section 5.08

 

Solvency

     71   

Section 5.09

 

No Material Adverse Change

     72   

Section 5.10

 

Tax Returns and Payments

     72   

Section 5.11

 

Title to Properties, etc.

     72   

Section 5.12

 

Lawful Operations, etc.

     72   

Section 5.13

 

Environmental Matters

     72   

Section 5.14

 

Compliance with ERISA

     73   

Section 5.15

 

Intellectual Property, etc.

     74   

Section 5.16

 

Investment Company Act, etc.

     74   

Section 5.17

 

Insurance

     74   

Section 5.18

 

Burdensome Contracts; Labor Relations

     74   

Section 5.19

 

Security Interests

     74   

Section 5.20

 

True and Complete Disclosure

     74   

Section 5.21

 

Defaults

     75   

Section 5.22

 

Capitalization

     75   

Section 5.23

 

Anti-Terrorism Law Compliance

     75   

Section 5.24

 

Location of Bank Accounts

     75   

Section 5.25

 

Material Contracts

     75   

Section 5.26

 

Affiliate Transactions

     75   

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

     76   

Section 6.01

 

Reporting Requirements

     76   

Section 6.02

 

Books, Records and Inspections

     78   

Section 6.03

 

Insurance

     79   

Section 6.04

 

Payment of Taxes and Claims

     80   

Section 6.05

 

Corporate Franchises

     80   

Section 6.06

 

Good Repair

     80   

Section 6.07

 

Compliance with Statutes, etc.

     80   

Section 6.08

 

Compliance with Environmental Laws

     80   

Section 6.09

 

Certain Subsidiaries to Join in Guaranty

     81   

 

Exhibit 10.1 Page ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 6.10

 

Additional Security; Further Assurances

     81   

Section 6.11

 

Material Contracts

     82   

Section 6.12

 

Hedging Arrangements

     83   

Section 6.13

 

Use of Proceeds

     83   

ARTICLE VII.

 

NEGATIVE COVENANTS

     83   

Section 7.01

 

Changes in Business

     83   

Section 7.02

 

Consolidation, Merger, Acquisitions, Asset Sales, etc.

     83   

Section 7.03

 

Liens

     84   

Section 7.04

 

Indebtedness

     85   

Section 7.05

 

Investments and Guaranty Obligations

     87   

Section 7.06

 

Restricted Payments. No Credit Party will, nor will any Credit Party permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

     88   

Section 7.07

 

Financial Covenants

     89   

Section 7.08

 

Limitation on Certain Restrictive Agreements

     89   

Section 7.09

 

Transactions with Affiliates

     90   

Section 7.10

 

Plan Terminations, Minimum Funding, etc.

     90   

Section 7.11

 

Modification of Certain Agreements

     91   

Section 7.12

 

Anti-Terrorism Laws

     91   

Section 7.13

 

Fiscal Year

     91   

ARTICLE VIII.

 

EVENTS OF DEFAULT

     91   

Section 8.01

 

Events of Default

     91   

Section 8.02

 

Remedies

     93   

Section 8.03

 

Application of Certain Payments and Proceeds

     93   

ARTICLE IX.

 

THE ADMINISTRATIVE AGENT

     94   

Section 9.01

 

Appointment

     94   

Section 9.02

 

Delegation of Duties

     95   

Section 9.03

 

Exculpatory Provisions

     95   

Section 9.04

 

Reliance by Administrative Agent

     96   

Section 9.05

 

Notice of Default

     96   

Section 9.06

 

Non-Reliance

     96   

Section 9.07

 

No Reliance on Administrative Agent’s Customer Identification Program

     97   

Section 9.08

 

USA Patriot Act

     97   

Section 9.09

 

Indemnification

     97   

 

Exhibit 10.1 Page iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 9.10

 

The Administrative Agent in Individual Capacity

     98   

Section 9.11

 

Successor Administrative Agent

     98   

Section 9.12

 

Other Agents

     99   

Section 9.13

 

Agency for Perfection

     99   

Section 9.14

 

Proof of Claim

     99   

Section 9.15

 

Posting of Approved Electronic Communications

     100   

Section 9.16

 

Credit Bidding

     101   

ARTICLE X.

 

GUARANTY

     101   

Section 10.01

 

Guaranty by the Borrower

     101   

Section 10.02

 

Additional Undertaking

     101   

Section 10.03

 

Guaranty Unconditional

     102   

Section 10.04

 

Borrower Obligations to Remain in Effect; Restoration

     102   

Section 10.05

 

Waiver of Acceptance, etc.

     103   

Section 10.06

 

Subrogation

     103   

Section 10.07

 

Effect of Stay

     103   

ARTICLE XI.

 

MISCELLANEOUS

     103   

Section 11.01

 

Payment of Expenses etc.

     103   

Section 11.02

 

Indemnification

     104   

Section 11.03

 

Right of Setoff

     104   

Section 11.04

 

Equalization

     105   

Section 11.05

 

Notices

     105   

Section 11.06

 

Successors and Assigns

     106   

Section 11.07

 

No Waiver; Remedies Cumulative

     109   

Section 11.08

 

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

     110   

Section 11.09

 

Counterparts

     111   

Section 11.10

 

Integration

     111   

Section 11.11

 

Headings Descriptive

     111   

Section 11.12

 

Amendment or Waiver; Acceleration by Required Lenders

     111   

Section 11.13

 

Survival of Indemnities

     114   

Section 11.14

 

Domicile of Loans

     114   

Section 11.15

 

Confidentiality

     114   

Section 11.16

 

Limitations on Liability of the LC Issuers

     115   

Section 11.17

 

General Limitation of Liability

     115   

 

Exhibit 10.1 Page iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 11.18

 

No Duty

     115   

Section 11.19

 

Lenders and Agent Not Fiduciary to Borrower, etc.

     116   

Section 11.20

 

Survival of Representations and Warranties

     116   

Section 11.21

 

Severability

     116   

Section 11.22

 

Independence of Covenants

     116   

Section 11.23

 

Interest Rate Limitation

     116   

Section 11.24

 

USA Patriot Act

     116   

Section 11.25

 

Advertising and Publicity

     117   

Section 11.26

 

Release of Guarantees and Liens

     117   

Section 11.27

 

Payments Set Aside

     117   

EXHIBITS

 

 Exhibit A-1          Form of Revolving Facility Note  Exhibit A-2          Form
of Swing Line Note  Exhibit A-3          Form of Term Note  Exhibit B-1   
      Form of Notice of Borrowing  Exhibit B-2          Form of Notice of
Continuation or Conversion  Exhibit B-3          Form of LC Request  Exhibit C-1
         Form of Guaranty  Exhibit C-2          Form of Security Agreement
 Exhibit D          Form of Solvency Certificate  Exhibit E          Form of
Compliance Certificate  Exhibit F          Form of Closing Certificate
 Exhibit G          Form of Assignment Agreement  Exhibit H-1          Form of
U.S. Tax Compliance Certificate  Exhibit H-2          Form of U.S. Tax
Compliance Certificate  Exhibit H-3          Form of U.S. Tax Compliance
Certificate  Exhibit H-4          Form of U.S. Tax Compliance Certificate

 

Exhibit 10.1 Page v



--------------------------------------------------------------------------------

This CREDIT AGREEMENT is entered into as of October 26, 2012 among the
following: American Pacific Corporation, a Delaware corporation (the
“Borrower”); the lenders from time to time party hereto (each a “Lender” and
collectively, the “Lenders”); KeyBank National Association, as the
administrative agent (the “Administrative Agent”), as the Swing Line Lender (as
hereinafter defined), an LC Issuer (as hereinafter defined), and as a joint lead
arranger and sole bookrunner, Bank of America, N.A., as a Lender and as the
syndication agent (the “Syndication Agent”), and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as a joint lead arranger.

PRELIMINARY STATEMENTS:

(1)      The Borrower has requested that the Lenders, the Swing Line Lender and
each LC Issuer extend credit to the Borrower to (a) repay the Borrower’s
obligations under the Existing Credit Agreement (as hereinafter defined) and a
portion of its Existing Senior Notes (as hereinafter defined) and pay certain
fees and expenses incurred in connection therewith, (b) finance capital
expenditures and (c) provide working capital and funds for other general
corporate purposes.

(2)      Subject to and upon the terms and conditions set forth herein, the
Lenders, the Swing Line Lender and each LC Issuer are willing to extend credit
and make available to the Borrower the credit facilities provided for herein for
the foregoing purposes.

AGREEMENT:

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND TERMS

Section 1.01      Certain Defined Terms. As used herein, the following terms
shall have the meanings herein specified unless the context otherwise requires:

“Acquisition”  means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interests of any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person; provided
that “Acquisitions” shall not be deemed to include acquisitions of assets that
otherwise qualify as Capital Expenditures in accordance with GAAP.

“Additional Security Documents” has the meaning provided in Section 6.10(a).

“Adjusted Eurodollar Rate” means with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the offered rate appearing on
Reuters Screen LIBOR01 Page (or on the appropriate page of any successor to or
substitute for such service, or, if such rate is not available, on the
appropriate page of any generally recognized financial information service, as
selected by the Administrative Agent from time to time) that displays an average
British Bankers Association Interest Settlement Rate at approximately 11:00 A.M.
(London time) two Business Days prior to the commencement of such Interest
Period, for deposits in Dollars with a maturity comparable to such Interest
Period, divided (and rounded to the nearest 1/16th of 1%) by (ii) a percentage
equal to 100%

 

Exhibit 10.1 Page 1



--------------------------------------------------------------------------------

minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that if the rate referred to in clause (i) above is not
available at any such time for any reason, then the rate referred to in clause
(i) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the average (rounded to the nearest 1/16th of 1%) of
the rates per annum at which deposits in Dollars in an amount equal to the
amount of such Eurodollar Loan are offered to major banks in the London
interbank market at approximately 11:00 A.M. (London time), two Business Days
prior to the commencement of such Interest Period, for contracts that would be
entered into at the commencement of such Interest Period for the same duration
as such Interest Period.

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.

“Administrative Agent Fee Letter” means the Fee Letter dated as of August 8,
2012 between the Borrower and the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall in any
event be considered an Affiliate of the Borrower or any of its Subsidiaries.

“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time, (ii) the principal amount of
Swing Loans outstanding at such time, and (iii) the aggregate principal amount
of the Term Loans outstanding at such time.

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time and (ii) the aggregate amount of the LC Outstandings at
such time.

“Agreement” means this Credit Agreement, including any exhibits or schedules, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.

“Ampac-ISP” means Ampac-ISP Corp., a Delaware corporation.

“Ampac-ISP Sale” means the sale of substantially all the assets of Ampac-ISP
Corp., pursuant to the Asset Purchase Agreement, dated as of June 4, 2012, by
and among the Borrower, Ampac-ISP and Moog Inc., which sale was completed on
August 1, 2012.

“Annualized” means, with respect to any amount to be determined for any period
prior to the fiscal quarter ending September 30, 2013 hereunder, (a) for the
three month period ending December 31, 2012, such amount for the applicable
Testing Period shall equal such amount multiplied by 4, (b) for the six month
period ending March 31, 2013, such amount for the applicable Testing Period
shall equal such amount multiplied by 2, and (c) for the nine month period
ending June 30, 2013, such amount for the applicable Testing Period shall equal
such amount multiplied by 4/3.

 

Exhibit 10.1 Page 2



--------------------------------------------------------------------------------

“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for all purposes of this Agreement. A Lender may have a different
Applicable Lending Office for Base Rate Loans and Eurodollar Loans.

“Applicable Period” has the meaning provided to such term in subpart (iv) of the
definition of “Applicable Commitment Fee Rate.”

“Applicable Commitment Fee Rate” means:

(i)        On the Closing Date and thereafter until changed in accordance with
the provisions set forth in this definition, the Applicable Commitment Fee Rate
shall be 25.00 basis points;

(ii)       Subject to clause (iii) below, commencing on the third Business Day
following the receipt by the Administrative Agent pursuant to Section 6.01(a)
(in the case of the last fiscal quarter of any fiscal year) or Section 6.01(b)
(in the case of the first three fiscal quarters of any fiscal year), as the case
may be, of the financial statements of the Borrower, accompanied by a Compliance
Certificate in accordance with Section 6.01(c), demonstrating the computation of
the Leverage Ratio, for the fiscal quarter ended on December 31, 2012, and
continuing with each fiscal quarter thereafter, the Administrative Agent shall
determine the Applicable Commitment Fee Rate in accordance with the following
matrix, based on the Leverage Ratio:

 

 

Leverage Ratio

 

 

 

Applicable Commitment Fee Rate

 

   

Greater than 2.00 to 1.00

  30.00 bps  

Greater than 1.00 to 1.00 but less than

or equal to 2.00 to 1.00

  25.00 bps  

Less than or equal to 1.00 to 1.00

  20.00 bps  

(iii)      Changes in the Applicable Commitment Fee Rate based upon changes in
the Leverage Ratio shall become effective on the third Business Day following
the receipt by the Administrative Agent pursuant to Section 6.01(a) (in the case
of the last fiscal quarter of any fiscal year) or Section 6.01(b) (in the case
of the first three fiscal quarters of any fiscal year), as the case may be, of
the financial statements of the Borrower for the Testing Period most recently
ended, accompanied by a Compliance Certificate in accordance with
Section 6.01(c), demonstrating the computation of the Leverage Ratio.
Notwithstanding the foregoing provisions, during any period when (A) the
Borrower has failed to timely deliver its consolidated financial statements
referred to in Section 6.01(a) or Section 6.01(b), as applicable, accompanied by
a Compliance Certificate in accordance with Section 6.01(c), or (B) an Event of
Default has occurred and is continuing, the Applicable Commitment Fee Rate shall
be the highest number of basis points indicated therefor in the above matrix,
regardless of the Leverage Ratio at such time. The above matrix does not modify
or waive, in any respect, the rights of the Administrative Agent and the Lenders
to charge any default rate of interest or any of the other rights and remedies
of the Administrative Agent and the Lenders hereunder.

 

Exhibit 10.1 Page 3



--------------------------------------------------------------------------------

(iv)      In the event that any financial statement or certificate, as
applicable, delivered pursuant to Section 6.01(a), (b) or (c) is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of (A) a higher Applicable Commitment Fee Rate
for any period (any such period, an “Applicable Period”) than the Applicable
Commitment Fee Rate actually applied for such Applicable Period, then (i) the
Borrower shall immediately deliver to the Administrative Agent a corrected
certificate for such Applicable Period, (ii) the Applicable Commitment Fee Rate
shall be determined as if such corrected, higher Applicable Commitment Fee Rate
were applicable for such period, and (iii) the Borrower shall immediately pay to
the Administrative Agent the accrued additional interest (which interest shall
accrue at the non-default rate) owing as a result of such higher Applicable
Commitment Fee Rate for such Applicable Period or (B) a lower Applicable
Commitment Fee Rate for an Applicable Period than the Applicable Commitment Fee
Rate actually applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a corrected certificate for such
Applicable Period and (ii) the Applicable Commitment Fee Rate shall be
determined as if such corrected, lower Applicable Commitment Fee Rate were
applicable from the date of delivery of such corrected certificate.

“Applicable Margin” means:

(i)          On the Closing Date and thereafter, until changed in accordance
with the following provisions, the Applicable Margin shall be (A) 125.0 basis
points for Loans that are Base Rate Loans, and (B) 225.0 basis points for Loans
that are Eurodollar Loans;

(ii)         Subject to clause (iii) below, commencing on the third Business Day
following the receipt by the Administrative Agent pursuant to Section 6.01(a)
(in the case of the last fiscal quarter of any fiscal year) or Section 6.01(b)
(in the case of the first three fiscal quarters of any fiscal year), as the case
may be, of the financial statements of the Borrower, accompanied by a Compliance
Certificate in accordance with Section 6.01(c), demonstrating the computation of
the Leverage Ratio, for the fiscal quarter ended on December 31, 2012, and
continuing with each fiscal quarter thereafter, the Administrative Agent shall
determine the Applicable Margin in accordance with the following matrix, based
on the Leverage Ratio:

 

Leverage Ratio  

 

Applicable Margin
for Base Rate Loans

(bps)

 

 

 

Applicable Margin
for Eurodollar

Loans (bps)

 

Greater than 2.00 to 1.00

  150.0   250.0

Greater than 1.00 to 1.00 but less

than or equal to 2.00 to 1.00

  125.0   225.0

Less than or equal to 1.00 to 1.00

  75.0   175.0

(iii)        Changes in the Applicable Margin based upon changes in the Leverage
Ratio shall become effective on the third Business Day following the receipt by
the Administrative Agent pursuant to Section 6.01(a) (in the case of the last
fiscal quarter of any fiscal year) or Section 6.01(b) (in the case of the first
three fiscal quarters of any fiscal year), as the case may be, of the financial
statements of the Borrower for the Testing Period most recently ended,
accompanied by a Compliance Certificate in accordance with Section 6.01(c),
demonstrating the computation of the Leverage Ratio. Notwithstanding the
foregoing provisions, during any period when (A) the Borrower has failed to
timely deliver its

 

Exhibit 10.1 Page 4



--------------------------------------------------------------------------------

consolidated financial statements referred to in Section 6.01(a) or
Section 6.01(b), as applicable, accompanied by a Compliance Certificate in
accordance with Section 6.01(c), or (B) an Event of Default has occurred and is
continuing, the Applicable Margin shall be the highest number of basis points
indicated therefor in the above matrix, regardless of the Leverage Ratio at such
time. The above matrix does not modify or waive, in any respect, the rights of
the Administrative Agent and the Lenders to charge any default rate of interest
or any of the other rights and remedies of the Administrative Agent and the
Lenders hereunder.

(iv)      In the event that any financial statement or certificate, as
applicable, delivered pursuant to Section 6.01(a), (b) or (c) is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of (A) a higher Applicable Margin for any
Applicable Period than the Applicable Margin actually applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a corrected certificate for such Applicable Period,
(ii) the Applicable Margin shall be determined as if such corrected, higher
Applicable Margin were applicable for such period, and (iii) the Borrower shall
immediately pay to the Administrative Agent the accrued additional interest
owing as a result of such higher Applicable Margin for such Applicable Period or
(B) a lower Applicable Margin for an Applicable Period than the Applicable
Margin actually applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a corrected certificate for such
Applicable Period and (ii) the Applicable Margin shall be determined as if such
corrected, lower Applicable Margin were applicable from the date of delivery of
such corrected certificate.

“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”

“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit and
that is administered or managed by a Lender or an Affiliate of a Lender or its
investment advisor. With respect to any Lender, an Approved Fund shall also
include any swap, special purpose vehicle purchasing or acquiring security
interests in collateralized loan obligations or any other vehicle through which
such Lender may leverage its investments from time to time.

“Asset Sale” means, with respect to any Person, the sale, lease, transfer or
other disposition (including by means of Sale and Lease-Back Transactions, and
by means of mergers, consolidations, amalgamations and liquidations of a
corporation, partnership or limited liability company of the interests therein
of such Person) by such Person to any other Person of any of such Person’s
assets, provided that the term “Asset Sale” specifically excludes any sales,
leases, transfers or other dispositions set forth in the definition of Permitted
Dispositions and in Section 7.02(b).

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.

“ATK Contract” means the Thiokol Long Term Pricing Agreement, dated April 5,
2006, by and between ATK Thiokol and the Borrower.

“Authorized Officer” means, with respect to any Person, any of the following
officers: the President, the Chief Executive Officer, the Chief Financial
Officer, the Secretary, the Treasurer, the Assistant Treasurer or the
Controller, or such other Person as is authorized in writing to act on behalf of
such Person and is acceptable to the Administrative Agent. Unless otherwise
qualified, all references herein to an Authorized Officer shall refer to an
Authorized Officer of the Borrower.

 

Exhibit 10.1 Page 5



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A.

“Bank of America Fee Letter” means the Fee Letter dated as of the Closing Date,
between Bank of America and the Borrower.

“Banking Services Obligations” means all obligations of the Credit Parties,
whether absolute or contingent, and howsoever and whensoever created, arising,
evidenced or acquired in connection with the provision of commercial credit
cards, stored value cards, or treasury management services (including controlled
disbursement automated clearinghouse transactions, return items, overdrafts,
netting and interstate depository network services) by any Lender to any Credit
Party.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the greatest of: (i) the rate of interest established by the Administrative
Agent, from time to time, as its “prime rate,” whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; (ii) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus 1/2 of 1% per annum; and (iii) the Adjusted Eurodollar Rate for a
one-month Interest Period on such day plus 1.00% per annum.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.

“Benefited Creditors” means, with respect to the Borrower Guaranteed Obligations
pursuant to Article X, each of the Administrative Agent, the Lenders, each LC
Issuer and the Swing Line Lender and each Designated Hedge Creditor, and the
respective successors and assigns of each of the foregoing.

“Borrower” has the meaning provided in the first paragraph of this Agreement.

“Borrower Guaranteed Obligations” has the meaning provided in Section 10.01.

“Borrowing” means a Revolving Borrowing, a Term Borrowing or the incurrence of a
Swing Loan.

“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in Cleveland, Ohio, are authorized or required by law to
close and (ii) with respect to any matters relating to Eurodollar Loans, any day
on which dealings in U.S. Dollars are carried on in the London interbank market.

“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Equity Interest of such Person or as
a dividend, return of capital or other distribution in respect of any of such
Person’s Equity Interests.

“Capital Expenditures” means, without duplication, (a) any expenditure for any
purchase or other acquisition of any asset including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of Borrower and its Subsidiaries prepared in
accordance with GAAP, and (b) Capitalized Lease Obligations and Synthetic Lease
Obligations, but, in each case, excluding (i) expenditures made in connection
with the replacement, substitution or restoration

 

Exhibit 10.1 Page 6



--------------------------------------------------------------------------------

of property pursuant to Section 2.13(c)(vii), (ii) the purchase price of
equipment that is purchased substantially contemporaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time (iii) Permitted Acquisitions and (iv) any such
expenditures constituting Capital Expenditures made by or for Ampac-ISP prior to
the Ampac-ISP Sale.

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.

“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capital Leases of such Person, without duplication, in each
case taken at the amount thereof accounted for as liabilities identified as
“capital lease obligations” (or any similar words) on a consolidated balance
sheet of such Person prepared in accordance with GAAP.

“Cash Collateralize” means, (i) to deposit into a cash collateral account
maintained with (or on behalf of) the Administrative Agent, and under the sole
dominion and control of the Administrative Agent, or (ii) to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of one or more of
the LC Issuers or Lenders, as collateral for LC Outstandings or obligations of
Lenders to fund participations in respect of LC Outstandings, cash or deposit
account balances or, if the Administrative Agent and each applicable LC Issuer
shall agree in their sole discretion, other credit support; in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable LC Issuer. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

“Cash Dividend” means a Capital Distribution by a Person payable in cash to the
holders of Equity Interests of such Person with respect to any class or series
of Equity Interest of such Person.

“Cash Equivalents” means any of the following:

(i)      securities issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition;

(ii)      U.S. dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (x) any Lender, (y) any commercial bank of recognized
standing organized under the laws of the United States (or any state thereof or
the District of Columbia) and having capital and surplus in excess of
$250,000,000 or (z) any commercial bank (or the parent company of such bank) of
recognized standing organized under the laws of the United States (or any state
thereof or the District of Columbia) and whose short-term commercial paper
rating from S&P is at least A-1, A-2 or the equivalent thereof or from Moody’s
is at least P-1, P-2 or the equivalent thereof (any such bank satisfying clauses
(x), (y) or (z), an “Approved Bank”), in each case with maturities of not more
than one year from the date of acquisition;

(iii)      commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 270 days after the date of acquisition;

 

Exhibit 10.1 Page 7



--------------------------------------------------------------------------------

(iv)     fully collateralized repurchase agreements entered into with any Lender
or Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above;

(v)      investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (i) through
(iv) above;

(vi)     investments in money market funds access to which is provided as part
of “sweep” accounts maintained with a Lender or an Approved Bank;

(vii)    investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(C) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank;

(viii)    investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii); and

(ix)      other short-term investments utilized by Foreign Subsidiaries in the
ordinary course of business in accordance with normal investment practices for
cash management in investments of a type analogous to the foregoing.

“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received in cash) received by the Borrower or any Subsidiary from such Asset
Sale, (ii) any Event of Loss, the aggregate cash payments, including all
insurance proceeds (other than business interruption insurance and
delay-in-completion insurance) and proceeds of any award for condemnation or
taking, received in connection with such Event of Loss and (iii) the issuance or
incurrence of any Indebtedness, the aggregate cash proceeds received by the
Borrower or any Subsidiary in connection with the issuance or incurrence of such
Indebtedness.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Change in Control” means:

(i)      the acquisition of, or, if earlier, the shareholder or director
approval of the acquisition of, ownership or voting control, directly or
indirectly, beneficially or of record, on or after the Closing Date, by any
Person or group (within the meaning of Rule 13d-3 of the SEC under the 1934 Act,
as then in effect), of more than 25% of the Equity Interests of the Borrower;

(ii)      the Borrower shall fail to own and control, directly or indirectly,
100% of the Equity Interests of each Subsidiary (or, in the case of any
Subsidiary that is a non-wholly owned Subsidiary as of the Closing Date, not
less than the percentage of the Equity Interests of such Subsidiary owned and
controlled, directly or indirectly, by the Borrower as of the Closing Date),
except pursuant to a transaction not otherwise prohibited by this Agreement; or

 

Exhibit 10.1 Page 8



--------------------------------------------------------------------------------

(iii)      the occupation of a majority of the seats (other than vacant seats)
on the board of directors (or similar governing body) of the Borrower by Persons
who were neither (A) nominated by the Board of Directors of the Borrower, as
applicable, nor (B) appointed by directors so nominated.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” has the meaning provided in Section 11.23.

“CIP Regulations” has the meaning provided in Section 9.07.

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

“Closing Certificate” means a certificate substantially in the form of Exhibit F
attached hereto.

“Closing Date” means the date on which (i) the Administrative Agent, the Lenders
and the Borrowers have executed all Loan Documents to which they are party,
(ii) the conditions set forth in Section 4.01 of this Agreement have been met,
and (iii) the initial Term Loans have been made in accordance with the terms of
this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.

“Collateral” means the “Collateral” as defined in the Security Agreement,
together with any other collateral covered by any Security Document.

“Collateral Assignments” has the meaning specified in the Security Agreement.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services in the ordinary course of
business.

“Commitment” means, with respect to each Lender, (i) its Revolving Commitment or
(ii) its Term Commitment, if any, or, in the case of such Lender, all of such
Commitments.

“Commitment Fees” has the meaning provided in Section 2.11(a).

“Commodities Hedge Agreement” means a commodities contract purchased by the
Borrower or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Borrower and its Subsidiaries.

 

Exhibit 10.1 Page 9



--------------------------------------------------------------------------------

“Communications” has the meaning provided in Section 9.15(a).

“Competitor” means any Person that is not a financial institution (but including
any non-financial institution Affiliate thereof) and that is, or has any
Affiliate that is, a corporate competitor of the Borrower or any of its
Subsidiaries operating in the same line of business as the Borrower or any of
its Subsidiaries, as identified in writing by the Borrower to the Lenders as of
the Closing Date and from time to time thereafter, including any such notice
delivered as part of the Compliance Certificate delivered by the Borrower
pursuant to Section 6.01(c) hereof.

“Compliance Certificate” has the meaning provided in Section 6.01(c).

“Confidential Information” has the meaning provided in Section 11.15(b).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete and
any other consideration paid.

“Consolidated Adjusted Interest Expense” means, for any period, Consolidated
Interest Expense accrued (excluding (i) amortization of debt discount, other
debt issue costs and premium and financing fees, (ii) any interest expense
related to obligations under the Existing Senior Notes or the Existing Credit
Agreement, and (iii) any payment in kind interest related to any seller notes,
Subordinated Debt or other Indebtedness incurred in connection with any
Permitted Acquisition and any Subordinated Debt, but including the interest
component under Capital Leases and synthetic leases, tax retention Operating
Leases, off-balance sheet loans and similar off-balance sheet financing
products) for such period of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP; provided, however that for any period ending
prior to the fiscal quarter ending September 30, 2013 for which Consolidated
Adjusted Interest Expense is being determined, Consolidated Adjusted Interest
Expense shall be Annualized.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
Capital Expenditures (whether paid in cash or accrued as liabilities) made by
the Borrower and its Subsidiaries during such period.

“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of the Borrower and its Subsidiaries, all
as determined for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, without duplication,
Consolidated Net Income for such period plus (i) the sum of the following to the
extent deducted in calculating Consolidated Net Income: (A) Consolidated
Interest Expense for such period, (B) loss from debt extinguishments recorded in
connection with the Existing Senior Notes and the Existing Credit Agreement,
(C) Consolidated Income Tax Expense, (D) Consolidated Depreciation and
Amortization Expense, (E) non-cash losses, charges and expenses that are
properly classified under GAAP as

 

Exhibit 10.1 Page 10



--------------------------------------------------------------------------------

extraordinary, (F) other non-recurring non-cash losses, charges and expenses in
excess of $100,000, (G) non-cash compensation expense, or other non-cash
expenses or charges, arising from the granting of stock options or similar
instruments to employees, officers and directors and similar arrangements
(including repricing, amendment, modification, substitution or change of any
such options or similar arrangements) for such period, and (H) increases in
reserves for Environmental Remediation Payments for such period, less (ii) the
sum of (A) gains on sales of assets and other gains each of which is properly
classified under GAAP as extraordinary and (B) other non-recurring non-cash
gains in excess of $100,000, all as determined for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, less
(iii) non-cash charges previously added back to Consolidated Net Income in
determining EBITDA to the extent such non-cash charges have become cash charges
during such period, less (iv) payments for Environmental Remediation OM Payments
for such period (net of cash recovered), less (v) any gains that are properly
classified under GAAP as extraordinary during such period; provided, however,
that Consolidated EBITDA for any Testing Period shall (y) include the
Consolidated EBITDA for any Person or business unit that has been acquired by
the Borrower or any of its Subsidiaries for any portion of such Testing Period
prior to the date of acquisition, so long as such Consolidated EBITDA has been
verified by appropriate audited financial statements or other financial
statements reasonably acceptable to the Administrative Agent and (z) exclude the
Consolidated EBITDA for any Person or business unit that has been disposed of by
the Borrower or any of its Subsidiaries, for the portion of such Testing Period
prior to the date of disposition, including any Consolidated EBITDA attributable
to Ampac-ISP.

“Consolidated Income Tax Expense” means, for any period, all provisions or
benefits for taxes based on the net income of the Borrower or any of its
Subsidiaries (including, without limitation, any additions to such taxes, and
any penalties and interest with respect thereto and including any federal,
state, local and foreign income and similar taxes), all as determined for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, all interest expense for
such period of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“Consolidated Net Income” means for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, excluding, without
duplication, (a) the income (or loss) of any Person (other than a Subsidiary of
the Borrower) in which any other Person (other than the Borrower or any of its
Subsidiaries) has a joint interest, and (b) the income of any Subsidiary of the
Borrower in which any Person (other than the Borrower or any of its
Subsidiaries) has a joint interest, to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
to a Credit Party in cash is not at the time permitted by operation of the terms
of its Organizational Documents or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Subsidiary.

“Consolidated Net Worth” means at any time, all amounts that, in conformity with
GAAP, would be included under the caption “total stockholders’ equity” (or any
like caption) on a consolidated balance sheet of the Borrower at such time.

“Consolidated Total Debt” means the sum (without duplication) of all
Indebtedness of the type set forth in clauses (i), (ii), (iv) (solely with
respect to drafts drawn under the letters of credit), (v), (vii), (viii),
(ix) and (xiv) (solely to the extent such Guaranty Obligations guaranty
Indebtedness of the type referred to in the preceding clauses) of the Borrower
and of its Subsidiaries, all as determined on a consolidated basis excluding
Indebtedness relating to the Existing Senior Notes to the extent that such
Indebtedness has been discharged or defeased pursuant to a Permitted Debt
Defeasance but only for a period of up to forty-five (45) days after the Closing
Date.

 

Exhibit 10.1 Page 11



--------------------------------------------------------------------------------

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.10.

“Control Agreements” has the meaning set forth in the Security Agreement.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Credit Event” means the making of any Borrowing or any LC Issuance.

“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to the Borrower,
and shall participate in LC Issuances, under the Revolving Facility pursuant to
the Revolving Commitment of each such Lender, (ii) each Lender with a Term
Commitment shall make a Term Loan to the Borrower pursuant to such Term
Commitment of such Lender, (iii) the Swing Line Lender shall make Swing Loans to
the Borrower under the Swing Line Facility pursuant to the Swing Line
Commitment, and (iv) each LC Issuer shall issue Letters of Credit for the
account of the LC Obligors in accordance with the terms of this Agreement.

“Credit Facility Exposure” means, for any Lender at any time, the sum of
(i) such Lender’s Revolving Facility Exposure at such time, (ii) in the case of
the Swing Line Lender, the principal amount of Swing Loans outstanding at such
time, and (iii) the outstanding aggregate principal amount of the Term Loan made
by such Lender, if any.

“Credit Party” means the Borrower or any Subsidiary Guarantor.

“Debt Service Coverage Ratio” means for any Testing Period, the ratio of
(i) Consolidated EBITDA minus Consolidated Capital Expenditures to
(ii) Scheduled Repayments plus Consolidated Adjusted Interest Expense; provided,
however, that for any Testing Period ending prior to December 31, 2013,
Scheduled Repayments for such Testing Period shall be deemed to be $4,500,000.

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Loans) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any LC Issuer or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or

 

Exhibit 10.1 Page 12



--------------------------------------------------------------------------------

has a direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.15(b)) upon delivery of written
notice of such determination to the Borrower, each LC Issuer, each Swing Line
Lender and each Lender.

“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.09(a) or
Section 2.09(b), as applicable and (ii) with respect to any other amount, a rate
per annum equal to 2% per annum above the rate that would be applicable to
Revolving Loans that are Base Rate Loans pursuant to Section 2.09(a).

“Deposit Account” has the meaning set forth in the Security Agreement.

“Designated Hedge Agreement” means any Hedge Agreement to which the Borrower or
any of its Subsidiaries is a party and as to which a Lender or any of its
Affiliates is a counterparty that, pursuant to a written instrument signed by
the Administrative Agent, has been designated as a Designated Hedge Agreement so
that the Borrower’s or such Subsidiary’s counterparty’s credit exposure
thereunder will be entitled to share in the benefits of the Guaranty and the
Security Documents to the extent the Guaranty and such Security Documents
provide guarantees or security for creditors of the Borrower or any Subsidiary
under Designated Hedge Agreements.

“Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Agreement with such Lender or Affiliate of such Lender.

“Disclosure Letter” means the disclosure letter dated as of the Closing Date
containing certain schedules delivered by the Credit Parties to the
Administrative Agent and the Lenders.

“Disqualified Equity Interests” means any Equity Interest that (a) by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Term Loan Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or other Indebtedness or (ii) any Equity
Interest referred to in clause (a) above, in each case at any time on or prior
to the first anniversary of the Term Loan Maturity Date, (c) contains any
repurchase obligation that may come into effect prior to payment in full of all
Obligations, (d) requires cash dividend payments prior to one year after the
Term Loan Maturity Date, (e) provides the holders of such Equity

 

Exhibit 10.1 Page 13



--------------------------------------------------------------------------------

Interests with any rights to receive any cash upon the occurrence of a change of
control prior to the first anniversary date on which the Obligations have been
irrevocably paid in full, unless the rights to receive such cash are contingent
upon the Obligations being irrevocably paid in full, or (f) is otherwise
prohibited by the terms of this Agreement.

“Documentation Agent” has the meaning provided in the first paragraph of this
Agreement.

“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.

“Domestic Credit Party” means the Borrower or any Subsidiary Guarantor.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof, or the District of Columbia.

“EBITDA” means, with respect to any Person for any period, the net income for
such Person for such period plus the sum of the amounts for such period included
in determining such net income in respect of (i) interest expense, (ii) income
tax expense, and (iii) depreciation and amortization expense, in each case as
determined in accordance with GAAP.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) each LC Issuer, and (C) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed (and the Borrower shall be deemed to have
consented if it fails to object to any assignment within five Business Days
after it received written notice thereof)); provided, however, that
notwithstanding the foregoing, “Eligible Assignee” shall not include (w) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (x) any holder of
any Subordinated Indebtedness or any of such holder’s Affiliates, (y) any
Defaulting Lender or any of its Subsidiaries or Affiliates, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (y) or (z) if no Event of Default has occurred and is
continuing, any Competitor.

“Environmental Claims” means any and all global, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of non-compliance or
violation, investigations or proceedings relating in any way to any
Environmental Law or any permit issued under any such law (hereafter “Claims”),
including, without limitation, (i) any and all Claims by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages pursuant to any applicable Environmental Law, and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the storage,
treatment or Release (as defined in CERCLA) of any Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment.

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or global interpretation thereof, including any judicial or global
order, consent, decree or judgment issued to or rendered against the Borrower or
any of its Subsidiaries relating to the environment, employee health and safety
or Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the
Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the

 

Exhibit 10.1 Page 14



--------------------------------------------------------------------------------

Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); and any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any Environmental Claim which relate to any
environmental condition or a release, use, handling, storage or treatment of
Hazardous Materials by any Credit Party or a predecessor in interest from or on
to (i) any property presently or formerly owned by any Credit Party or (ii) any
facility which received Hazardous Materials generated by any Credit Party.

“Environmental Lien” shall mean a Lien in favor of any Governmental Authority
for (a) any liability under Environmental Laws, or any limitations or
restrictions placed by any Governmental Authority upon any real property owned,
leased or operated by the Borrower or any of its Subsidiaries, or (b) damages
relating to, or costs incurred by such Governmental Authority in response to, a
release or threatened release of Hazardous Materials into the environment.

“Environmental Remediation OM Payments” shall mean the Environmental Remediation
Payments consisting of payments made for the operating and maintenance costs.

“Environmental Remediation Payments” shall mean payments made by the Borrower or
any of its Subsidiaries in connection with the implementation of a remediation
program together with the operation and maintenance of such program and
equipment acquired under such program involving (a) any liability under
Environmental Laws, or any limitations or restrictions placed upon any real
property owned, leased or operated by the Borrower or any of its Subsidiaries by
any Government Authority or court, or (b) damages relating to, or costs incurred
by such Governmental Authority in response to, a release or threatened release
of Hazardous Materials into the environment with respect to the Borrower’s
remediation site in Henderson, Nevada.

“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the Borrower or a Subsidiary of the Borrower, would be deemed to
be a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(a)(14) or 4001(b)(i) of ERISA.

“ERISA Event” means: (i) that a Reportable Event has occurred with respect to
any Plan; (ii) the institution of any steps by the Borrower or any Subsidiary,
any ERISA Affiliate, the PBGC or any other Person to terminate any Plan or the
occurrence of any event or condition described in Section 4042 of

 

Exhibit 10.1 Page 15



--------------------------------------------------------------------------------

ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan; (iii) the institution of any steps by the
Borrower or any Subsidiary or any ERISA Affiliate to withdraw from any
Multi-Employer Plan or Multiple Employer Plan, if such withdrawal could result
in withdrawal liability (as described in Part 1 of Subtitle E of Title IV of
ERISA or in Section 4063 of ERISA) in excess of $5,000,000; (iv) that a Plan has
Unfunded Benefit Liabilities exceeding $5,000,000; (v) the cessation of
operations at a facility of the Borrower or any Subsidiary or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (vi) the
conditions for imposition of a Lien under Section 303(a) of ERISA shall have
been met with respect to a Plan and the amount secured by such Lien shall be in
excess of $5,000,000; (vii) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 206(g) of ERISA;
(viii) the insolvency of or commencement of reorganization proceedings with
respect to a Multi-Employer Plan; (ix) any material increase in the contingent
liability of the Borrower or any Subsidiary with respect to any post-retirement
welfare liability; or (x) the taking of any action by, or the threatening of the
taking of any action by, the Internal Revenue Service, the Department of Labor
or the PBGC with respect to any of the foregoing.

“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

“Event of Default” has the meaning provided in Section 8.01.

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever, or (iii) the condemnation, confiscation or
seizure of, or requisition of title to or use of, any property.

“Excluded Property” has the meaning assigned in the Security Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.05) or (ii) such Lender changes its Applicable Lending
Office, except in each case to the extent that, pursuant to Section 3.03,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.03(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Agent Obligations” means certain reimbursement obligations of the
Borrower under the Payoff Letter in favor of Wells Fargo in an amount of up to
$15,000.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
January 31, 2011, by and among Borrower, the domestic subsidiaries of Borrower
from time to time party thereto, the lenders party thereto and Wells Fargo, as
the administrative agent, as amended by Amendment No. 1 to Credit Agreement,
dated as of October 17, 2011.

 

Exhibit 10.1 Page 16



--------------------------------------------------------------------------------

“Existing Senior Notes” means the Borrower’s 9.00% Senior Notes Due 2015 issued
pursuant to that certain Indenture dated as of February 6, 2007 between the
Borrower and the Senior Notes Trustee.

“Extraordinary Receipts” means any cash received by or paid to or for the
account of the Borrower or any of its Subsidiaries not in the ordinary course of
business, including any foreign, United States, state or local tax refunds,
pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement and proceeds of
insurance (excluding, however, any Net Cash Proceeds from an Event of Loss that
are subject to Section 2.13(c)(vii)).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.11.

“Financial Officer” means the chief executive officer, the president or the
chief financial officer of the Borrower.

“Financial Projections” has the meaning provided in Section 5.07(b).

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Revolving Facility Percentage
of LC Outstandings with respect to Letters of Credit issued by such LC Issuer
other than LC Outstandings as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to any Swing Line Lender,
such Defaulting Lender’s Revolving Facility Percentage of outstanding Swing
Loans made by such Swing Line Lender other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority,

 

Exhibit 10.1 Page 17



--------------------------------------------------------------------------------

instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantors” shall mean, collectively, the Subsidiary Guarantors.

“Guaranty” has the meaning provided in Section 4.01(iii).

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly.

“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (ii) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement or (iii) any Commodities Hedge
Agreement.

“Hedging Obligations” means all obligations of any Credit Party under and in
respect of (i) any Hedge Agreements entered into with any Secured Hedge Provider
or (ii) any Designated Hedge Agreement.

“Incremental Revolving Credit Assumption Agreement” means an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably
satisfactory to the Administrative Agent, among the Borrowers, the
Administrative Agent and one or more Incremental Revolving Credit Lenders.

“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Incremental Revolving Loans to the
Borrowers.

“Incremental Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Incremental
Revolving Loans of such Lender.

“Incremental Revolving Credit Lender” means a Lender with an Incremental
Revolving Credit Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to the Borrowers pursuant to Section 2.17. Incremental Revolving Loans shall be
made in the form of additional Revolving Loans.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

Exhibit 10.1 Page 18



--------------------------------------------------------------------------------

“Incremental Term Loan Assumption Agreement” means an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrowers, the Administrative Agent and one or
more Incremental Term Lenders.

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Incremental Term Loans to the
Borrowers.

“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” means the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” means Term Loans made by one or more Lenders to the
Borrowers pursuant to Section 2.17. Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.17 and
provided for in the relevant Incremental Term Loan Assumption Agreement, Other
Term Loans.

“Indebtedness” of any Person means without duplication:

(i)         all indebtedness of such Person for borrowed money;

(ii)        all bonds, notes, debentures and similar debt securities of such
Person;

(iii)       the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);

(iv)       the face amount of all letters of credit issued for the account of
such Person and, without duplication, all drafts drawn thereunder other than the
letters of credit issued pursuant to the WF L/C Facility, so long as and to the
extent that they are fully cash collateralized;

(v)        all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances;

(vi)       all indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such indebtedness has been
assumed;

(vii)      all Capitalized Lease Obligations of such Person;

(viii)     the present value, determined on the basis of the implicit interest
rate, of all basic rental obligations under all Synthetic Leases of such Person;

(ix)       all obligations of such Person with respect to any asset
securitization financing;

(x)        all obligations of such Person to pay a specified purchase price for
goods or services whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, in each case that in accordance with GAAP would be shown on
the liability side of the balance sheet of such Person;

 

Exhibit 10.1 Page 19



--------------------------------------------------------------------------------

(xi)        all net obligations of such Person under Hedge Agreements;

(xii)       all Disqualified Equity Interests of such Person;

(xiii)      the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts; and

(xiv)      all Guaranty Obligations of such Person;

provided, however, that (y) neither trade payables, deferred revenue, taxes nor
other similar accrued expenses, in each case arising in the ordinary course of
business, shall constitute Indebtedness; and (z) the Indebtedness of any Person
shall in any event include (without duplication) the Indebtedness of any other
entity (including any general partnership in which such Person is a general
partner) to the extent such Person is liable thereon as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide expressly that such Person is
not liable thereon. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (vi) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitees” has the meaning provided in Section 11.02.

“Insolvency Event” means, with respect to any Person:

(i)         the commencement of a voluntary case by such Person under the
Bankruptcy Code or the seeking of relief by such Person under any bankruptcy or
insolvency or analogous law in any jurisdiction outside of the United States;

(ii)        the commencement of an involuntary case against such Person under
the Bankruptcy Code or any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States and the petition is not controverted
within 30 days, or is not dismissed within 60 days, after commencement of the
case;

(iii)       a custodian (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or substantially all of the property of such Person;

(iv)       such Person commences (including by way of applying for or consenting
to the appointment of, or the taking of possession by, a rehabilitator,
receiver, custodian, trustee, conservator or liquidator (collectively, a
“conservator”) of such Person or all or any substantial portion of its property)
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency, liquidation, rehabilitation,
conservatorship or similar law of any jurisdiction whether now or hereafter in
effect relating to such Person;

 

Exhibit 10.1 Page 20



--------------------------------------------------------------------------------

(v)         any such proceeding of the type set forth in clause (iv) above is
commenced against such Person to the extent such proceeding is consented to by
such Person or remains undismissed for a period of 60 days;

(vi)        such Person is adjudicated insolvent or bankrupt;

(vii)       any order of relief or other order approving any such case or
proceeding is entered;

(viii)      such Person suffers any appointment of any conservator or the like
for it or any substantial part of its property that continues undischarged or
unstayed for a period of 60 days;

(ix)        such Person makes a general assignment for the benefit of creditors
or generally does not pay its debts as such debts become due; or

(x)         any corporate (or similar organizational) action is taken by such
Person for the purpose of effecting any of the foregoing.

“Intellectual Property” has the meaning provided in the Security Agreement.

“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three or six months as selected by the Borrower; provided, however, that
(i) the initial Interest Period for any Borrowing of such Eurodollar Loan shall
commence on the date of such Borrowing (the date of a Borrowing resulting from a
Conversion or Continuation shall be the date of such Conversion or Continuation)
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires; (ii) if
any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;
(iii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; (iv) no Interest Period for any Eurodollar Loan may be
selected that would end after the Revolving Facility Termination Date or the
Term Loan Maturity Date, as the case may be; and (v) if, upon the expiration of
any Interest Period, the Borrower has failed to (or may not) elect a new
Interest Period to be applicable to the respective Borrowing of Eurodollar Loans
as provided above, the Borrower shall be deemed to have elected to Convert such
Borrowing to Base Rate Loans effective as of the expiration date of such current
Interest Period.

“Investment” means: (i) any direct or indirect purchase or other acquisition by
a Person of any Equity Interest of any other Person; (ii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand), capital contribution or extension of credit to, guarantee or assumption
of debt or purchase or other acquisition of any other Indebtedness of, any
Person by any other Person; or (iii) the purchase, acquisition or investment of
or in any stocks, bonds, mutual funds, notes, debentures or other securities, or
any deposit account, certificate of deposit or other investment of any kind.

“IRS” means the United States Internal Revenue Service.

“KeyBank” means KeyBank National Association.

 

Exhibit 10.1 Page 21



--------------------------------------------------------------------------------

“Landlord’s Agreement” means a landlord’s waiver, mortgagee’s waiver or bailee’s
waiver, each in form and substance satisfactory to the Administrative Agent, and
providing, among other things, for waiver of Lien, certain notices and
opportunity to cure and access to Collateral, delivered by a Credit Party in
connection with this Agreement, as the same may from time to time be amended,
restated or otherwise modified.

“LC Commitment Amount” means $5,000,000.

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

“LC Fee” means any of the fees payable pursuant to Section 2.11(b) or
Section 2.11(d) in respect of Letters of Credit.

“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.

“LC Issuer” means KeyBank or any of its Affiliates, or such other Lender (and
its Affiliates) that is requested by the Borrower and agrees to be an LC Issuer
hereunder and is approved by the Administrative Agent.

“LC Obligor” means, with respect to each LC Issuance, the Borrower or the
Subsidiary Guarantor for whose account such Letter of Credit is issued.

“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings with respect to Letters of Credit.

“LC Participant” has the meaning provided in Section 2.05(g).

“LC Participation” has the meaning provided in Section 2.05(g).

“LC Request” has the meaning provided in Section 2.05(b).

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement. Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender.

“Lender Register” has the meaning provided in Section 2.08(b).

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit, in each case issued by any LC Issuer under this Agreement pursuant to
Section 2.05 for the account of any LC Obligor.

“Leverage Ratio” means, for any Testing Period, the ratio of (i) Consolidated
Total Debt as of the last day of such Testing Period to (ii) Consolidated EBITDA
for such Testing Period.

 

Exhibit 10.1 Page 22



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).

“Loan” means any Revolving Loan, Term Loan or Swing Loan.

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Security
Documents, the Administrative Agent Fee Letter, the Bank of America Fee Letter
and each Letter of Credit and each other LC Document.

“Margin Stock” has the meaning provided in Regulation U.

“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property, assets, liabilities, or
financial condition of the Borrower and its Subsidiaries, taken as a whole;
(ii) any material adverse effect on the validity, effectiveness or
enforceability, as against any Credit Party, of any of the Loan Documents to
which it is a party; (iii) any material adverse effect on the rights and
remedies of the Administrative Agent or any Lender under any Loan Document; or
(iv) any material adverse effect on the validity, perfection or priority of any
Lien in favor of the Administrative Agent on any of the Collateral (except with
respect to Permitted Liens and to the extent any Loan Document does not require
such Lien to be perfected or to be first in priority).

“Material Contract” means each contract or agreement to which the Borrower or
any of its Subsidiaries is a party that, if it were to terminate or cease to be
in existence, could reasonably be expected to have or result in a Material
Adverse Effect; provided, however, that the ATK Contract shall not be deemed to
be a Material Contract.

“Material Indebtedness” means, as to the Borrower or any of its Subsidiaries,
any particular Indebtedness of the Borrower or such Subsidiary (including any
Guaranty Obligations) in excess of the aggregate principal amount of $5,000,000.

“Material IP” shall mean all material trademarks, trade names, copyrights,
patents and licenses of each Credit Party reasonably necessary or desirable for
any Credit Party to conduct its business (other than non-exclusive licenses for
off-the-shelf software obtained in the ordinary course of business).

“Maximum Rate” has the meaning provided in Section 11.23.

“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$500,000, with minimum increments thereafter of $250,000, (ii) with respect to
any Eurodollar Loan, $500,000, with minimum increments thereafter of $500,000,
and (iii) with respect to Swing Loans, $100,000, with minimum increments
thereafter of $100,000; except, in the case of clause (i) and (ii) above, with
respect to any Incremental Revolving Credit Borrowing or any Incremental Term
Borrowing, to the extent provided in the related Incremental Revolving Credit
Assumption Agreement or Incremental Term Loan Assumption Agreement, as
applicable.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all LC Issuers with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the LC Issuers in their sole
discretion.

“Multi-Employer Plan” means a multi-employer plan, as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary of the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions.

 

Exhibit 10.1 Page 23



--------------------------------------------------------------------------------

“Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan, that is described in ERISA Section 4064(a) and to which the
Borrower or any Subsidiary of the Borrower or any ERISA Affiliate, and one or
more employers other than the Borrower or a Subsidiary of the Borrower or an
ERISA Affiliate, is making or accruing an obligation to make contributions or,
in the event that any such plan has been terminated, to which the Borrower or a
Subsidiary of the Borrower or an ERISA Affiliate made or accrued an obligation
to make contributions during any of the five plan years preceding the date of
termination of such plan.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Borrower and its Subsidiaries in the form prepared for presentation to
senior management thereof for the applicable fiscal quarter or fiscal year and
for the period from the beginning of the then current fiscal year to the end of
such period to which such financial statements relate with comparison to and
variances from the corresponding period in the prior fiscal year.

“Net Cash Proceeds” means, with respect to (i) any Asset Sale, the Cash Proceeds
resulting therefrom net of (A)(I) reasonable and customary expenses of sale
incurred in connection with such Asset Sale and other reasonable and customary
fees, commissions and expenses incurred, (II) all federal, state, local and
foreign taxes paid or reasonably estimated to be payable by such person as a
consequence of such Asset Sale, (III) the payment of principal, premium and
interest of Indebtedness (other than the Obligations) secured by any Permitted
Lien on any asset, and required to be, and that is, repaid under the terms
thereof as a result of such Asset Sale and (IV) amounts provided as a reserve,
in accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustment associated with such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds), (B) any amounts
retained by or paid (or payable to Persons having superior rights to such
payments or proceeds), and (C) incremental federal, state, local and foreign
taxes paid or payable as a result thereof; (ii) any Event of Loss, the Cash
Proceeds resulting therefrom net of (A) reasonable and customary expenses
incurred in connection with such Event of Loss, and federal, state, local and
foreign taxes paid or reasonably estimated to be payable by such person as a
consequence of such Event of Loss and the payment of principal, premium and
interest of Indebtedness (other than the Obligations) secured by the asset that
is the subject of the Event of Loss and required to be, and that is, repaid
under the terms thereof as a result of such Event of Loss, (B) any amounts
retained by or paid (or payable to Persons having superior rights to such
payments or proceeds) and (C) incremental federal, state, local and foreign
taxes paid or payable as a result thereof; and (iii) the incurrence or issuance
of any Indebtedness (other than the Indebtedness under this Agreement) or
issuance of Equity Interests (other than Equity Interests issuances permitted
under Section 7.06), the Cash Proceeds resulting therefrom net of
(A) underwriting discounts and commissions, placement agent fees and other
reasonable and customary fees and expenses incurred in connection therewith,
(II) net of the repayment or payment of any Indebtedness or obligation intended
to be repaid or paid with the proceeds of such Indebtedness and (III) any
federal, state, local and foreign taxes paid or payable as a result thereof; in
the case of each of clauses (i), (ii) and (iii), to the extent, but only to the
extent, that the amounts so deducted are (x) actually paid to a Person that,
except in the case of reasonable out-of-pocket expenses, is not an Affiliate of
such Person or any of its Subsidiaries and (y) properly attributable to such
transaction or to the asset that is the subject thereof.

“Non-Consenting Lender” has the meaning provided in Section 11.12(f).

 

Exhibit 10.1 Page 24



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Note” means a Revolving Facility Note, a Term Note or a Swing Line Note, as
applicable.

“Notice of Borrowing” has the meaning provided in Section 2.06(b).

“Notice of Continuation or Conversion” has the meaning provided in
Section 2.10(b).

“Notice of Swing Loan Refunding” has the meaning provided in Section 2.04(b).

“Notice Office” means the office of the Administrative Agent at 127 Public
Square, Mail Code OH-01-27-207, Cleveland, Ohio, 44114, Attention: KNB Agency
Services, Attention: LaShawn Dalton (facsimile: 216-370-6114), or such other
office as the Administrative Agent may designate in writing to the Borrower from
time to time.

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the
Administrative Agent, any Lender, any Affiliate of any Lender, the Swing Line
Lender, any Secured Hedge Provider or any LC Issuer pursuant to the terms of
this Agreement, any other Loan Document or any Designated Hedge Agreement
(including, but not limited to, interest and fees that accrue after the
commencement by or against any Credit Party of any insolvency proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code). Without limiting
the generality of the foregoing description of Obligations, the Obligations
include (a) the obligation to pay principal, interest, Letter of Credit
commissions, charges, expenses, fees, reasonable attorneys’ fees and
disbursements, indemnities and other amounts payable by the Credit Parties under
any Loan Document, (b) Banking Services Obligations, (c) Hedging Obligations and
(d) the obligation to reimburse any amount in respect of any of the foregoing
that the Administrative Agent, any Lender or any Affiliate or any Secured Hedge
Provider of any of them, in connection with the terms of any Loan Document, may
elect to pay or advance on behalf of the Credit Parties.

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement and any amendments to any of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

Exhibit 10.1 Page 25



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).

“Other Term Loans” has the meaning assigned to such term in Section 2.17(a).

“Participant Register” has the meaning provided in Section 11.06(b).

“Payment Office” means the office of the Administrative Agent at 127 Public
Square, Mail Code OH-01-27-207, Cleveland, Ohio, 44114, Attention: KNB Agency
Services, Attention: LaShawn Dalton (facsimile: 216-370-6114), or such other
office(s), as the Administrative Agent may designate to the Borrower in writing
from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” has the meaning provided in the Security Agreement.

“Permitted Acquisition” means any Acquisition as to which all of the following
conditions are satisfied:

(i)          such Acquisition involves a line or lines of business that is or
are complementary, ancillary, incidental or reasonably related to the lines of
business in which the Borrower and its Subsidiaries, considered as an entirety,
are engaged on the Closing Date;

(ii)         the Borrower shall have furnished to the Administrative Agent at
least five (5) Business Days prior to the consummation of such Acquisition (or
such shorter period of time as the Administrative Agent agrees) (A) at the
request of the Administrative Agent, to the extent available, an executed term
sheet and/or commitment letter (setting forth in reasonable detail the terms and
conditions of such Acquisition), and such other information and documents that
the Administrative Agent may reasonably request, including, without limitation,
executed counterparts of the respective acquisition agreements, instruments or
other principal documents pursuant to which such Acquisition is to be
consummated, any schedules to such agreements, instruments or other documents
and all other material ancillary agreements, instruments or other documents to
be executed or delivered in connection therewith which are reasonably requested
by the Administrative Agent, (B) company prepared pro forma financial statements
of the Borrower and its Subsidiaries (which financial statements shall be
unaudited and exclude footnotes) giving effect to the consummation of such
Acquisition to the extent that the Consideration for such Acquisition exceeds
$5,000,000, and (C) copies of such other agreements, instruments or other
documents (other than the Loan Documents required by Section 6.10) as the
Administrative Agent shall reasonably request;

(iii)        the agreements, instruments and other documents referred to in
paragraph (ii) above shall provide that (A) neither the Credit Parties nor any
of their Subsidiaries shall, in connection with such Acquisition, assume or
remain liable in respect of any Indebtedness of the seller or sellers, except
for Permitted Indebtedness, and (B) all property to be so acquired in connection
with such Acquisition shall be free and clear of any and all Liens, except for
Permitted Liens (and if any such property is subject to any Lien not permitted
by this clause (B), then concurrently with such Acquisition such Lien shall be
released);

 

Exhibit 10.1 Page 26



--------------------------------------------------------------------------------

(iv)        such Acquisition shall be effected in such a manner so that the
acquired Equity Interests or assets are owned either by a Credit Party that will
become a Credit Party in accordance with Section 6.09 and, if effected by merger
or consolidation involving a Credit Party, such Credit Party shall be the
continuing or surviving Person or the continuing or surviving Person shall
become a Credit Party upon the effectiveness of such merger or consolidation;

(v)         the aggregate Consideration for all such Acquisitions made in any
fiscal year shall not exceed $15,000,000 and, when added together with the
aggregate Consideration for all other Permitted Acquisitions made since the
Closing Date, shall not exceed $35,000,000;

(vi)        no Default or Event of Default shall exist prior to or immediately
after giving effect to such Acquisition;

(vii)       the Borrower would, after giving effect to such Acquisition, on a
pro forma basis (as determined in accordance with subpart (viii) below whether
or not a certificate is required pursuant to such subpart (viii)), be in
compliance with the financial covenants contained in Section 7.07;

(viii)      at least five Business Days prior to the consummation of any such
Acquisition in which the Consideration exceeds $5,000,000 (or such shorter
period of time as the Administrative Agent agrees), the Borrower shall have
delivered to the Administrative Agent and the Lenders (A) a certificate of an
Authorized Officer demonstrating, in reasonable detail, the computation of the
financial covenants referred to in Section 7.07 on a pro forma basis, such pro
forma ratios being determined as if (y) such Acquisition had been completed at
the beginning of the most recent Testing Period for which financial information
for the Borrower and the business or Person to be acquired, is available, and
(z) any such Indebtedness, or other Indebtedness incurred to finance such
Acquisition, had been outstanding for such entire Testing Period, and
(B) historical financial statements relating to the business or Person to be
acquired evidencing positive EBITDA on a pro forma basis (with such adjustments
as the Administrative Agent agrees to) for the four fiscal quarter period most
recently ended prior to the date of the Acquisition and such other information
as the Administrative Agent may reasonably request;

(ix)        all transactions in connection with such Acquisition shall be
consummated, in all material respects, in accordance with all applicable laws;

(x)         the Acquisition shall have been approved by the board of directors
or other governing body or controlling Person of the Person from whom such
Equity Interests or assets are proposed to be acquired;

(xi)        as of the date of the Acquisition, a Financial Officer shall provide
a certificate to the Administrative Agent and the Lenders certifying as to the
matters set forth in the foregoing clauses;

(xii)       immediately after giving effect to such Acquisition, any acquired or
newly formed Subsidiary shall be a wholly owned Subsidiary and shall take all
actions required to be taken pursuant to Section 6.09 and Section 6.10 (or
within 30 days of such Acquisition in the case of Section 6.10(c)); and

(xiii)      immediately after giving effect to the Acquisition, the Credit
Parties’ unrestricted cash, together with Revolving Availability, shall be no
less than $10,000,000.

 

Exhibit 10.1 Page 27



--------------------------------------------------------------------------------

“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the Borrower or any of its Subsidiaries in connection with the
bankruptcy or reorganization of any customer or supplier of the Borrower or any
such Subsidiary and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business.

“Permitted Debt Defeasance” means, with respect to the Existing Senior Notes,
that the Indebtedness relating thereto (i) that has been discharged or defeased
in accordance with the terms of Article VIII of the indenture pursuant to which
the Existing Senior Notes were issued, (ii) has been called for redemption and
for which funds sufficient to redeem such indebtedness has been remitted to the
Senior Notes Trustee by or at the discretion of the Borrower on or before the
Closing Date, or (iii) that has otherwise been discharged or defeased to the
satisfaction of the Administrative Agent.

“Permitted Defeased Debt” means, with respect to the Existing Senior Notes, the
Indebtedness relating thereto after the Permitted Debt Defeasance

“Permitted Dispositions” means:

(a)      sales, abandonment, or other dispositions of equipment that is
substantially worn, damaged, or obsolete and no longer used or useful in the
ordinary course of business,

(b)      sales of inventory to buyers in the ordinary course of business,

(c)      the use or transfer of money or Cash Equivalents, and the disposition
of Cash Equivalents, in the ordinary course of business in each case a manner
that is not prohibited by the terms of the Agreement or the other Loan
Documents,

(d)      the licensing or sublicensing of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,

(e)      the granting of Permitted Liens,

(f)      the sale or discount of accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof,

(g)      the actual or constructive loss of any property or the use thereof
resulting from any Event of Loss,

(h)      any liquidation or dissolution of any Subsidiary, if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower, and (ii) any dispositions of property by the
liquidating or dissolving Subsidiaries in connection with such liquidation or
dissolution are made in compliance with Section 7.02,

(i)       the subleasing of office space of Borrower or its Subsidiaries in the
ordinary course of business,

(j)       the receipt of payments from customers for capacity reservations or
similar transactions,

(k)      the sale or issuance of Equity Interests that is not prohibited by the
terms of the Agreement or the other Loan Documents,

 

Exhibit 10.1 Page 28



--------------------------------------------------------------------------------

(l)        the lapse of registered patents, trademarks, copyrights, and other
intellectual property rights of Borrower and its Subsidiaries to the extent not
economically desirable in the conduct of their business and so long as such
lapse is not materially adverse to the interests of the Lenders, and

(m)      dispositions of any equipment or real property in the ordinary course
of business to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
disposition are reasonably promptly applied to the purchase price of such
replacement property.

“Permitted Indebtedness” means any Indebtedness permitted by Section 7.04.

“Permitted Investments” means any Investments permitted by Section 7.05.

“Permitted Lien” means any Lien permitted by Section 7.03.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, central bank, trust or other enterprise
or any governmental or political subdivision or any agency, department or
instrumentality thereof.

“Plan” means any Multi-Employer Plan, Multiple Employer Plan or Single-Employer
Plan.

“Platform” has the meaning provided in Section 9.15(b).

“Preferred Equity Interests” means, as applied to the Equity Interests of any
Person, the Equity Interests of any class or classes (however designated) that
is preferred with respect to the payment of dividends, or as to the distribution
of assets upon any voluntary or involuntary liquidation or dissolution of such
Person, over shares of Equity Interests of any other class of such Person.

“Primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”

“Primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

“Prohibited Transaction” means a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA or an individual or class
exemption issued by the Department of Labor.

“Purchase Date” has the meaning provided in Section 2.04(c).

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any LC
Issuer, as applicable.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

Exhibit 10.1 Page 29



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Remedial Action” means all actions any Environmental Law requires any Credit
Party to: (i) clean up, remove, remediate, contain, treat, monitor, assess,
evaluate or in any other way address Hazardous Materials in the environment;
(ii) prevent or minimize a release or threatened release of Hazardous Materials
so they do not migrate or endanger or threaten to endanger public health or
welfare or the environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) perform any other actions authorized by 42 U.S.C. § 9601.

“Removal Effective Date” has the meaning provided in Section 9.11

“Reportable Event” means an event described in Section 404(a) of ERISA, other
than events as to which the 30-day notice requirement is waived.

“Required Lenders” means Lenders whose Credit Facility Exposure and Unused
Revolving Commitments constitute more than 51% of the sum of the Aggregate
Credit Facility Exposure and the Unused Total Revolving Commitment. The Credit
Facility Exposure and Unused Revolving Commitments of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Resignation Effective Date” has the meaning provided in Section 9.11

“Restricted Payment” means (i) any Capital Distribution, (ii) any amount paid by
the Borrower or any of its Subsidiaries in repayment, redemption, retirement,
repurchase, direct or indirect, of any Subordinated Indebtedness other than in
accordance with the subordination terms relating to such Subordinated
Indebtedness or (iii) any voluntary or mandatory prepayment of principal of any
Indebtedness relating to the Existing Senior Notes other than pursuant to a
Permitted Debt Defeasance.

“Revolving Availability” means, at the time of determination, (a) the sum of all
Revolving Commitments at such time less (b) the sum of (i) the principal amount
of Revolving Loans and Swing Loans made and outstanding at such time and
(ii) the LC Outstandings at such time.

“Revolving Borrowing” means the incurrence of Revolving Loans or Incremental
Revolving Loans consisting of one Type of Revolving Loan by the Borrower from
all of the Lenders having Revolving Commitments in respect thereof on a pro rata
basis on a given date (or resulting from Conversions or Continuations on a given
date) in the same currency, having in the case of any Eurodollar Loans, the same
Interest Period.

“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time pursuant to Section 2.12 or as may
be increased from time to time pursuant to Section 2.17 or adjusted from time to
time as a result of assignments to or from such Lender pursuant to Section 11.06
and any Incremental Revolving Credit Commitments.

“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitment of each Lender.

“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date.

 

Exhibit 10.1 Page 30



--------------------------------------------------------------------------------

“Revolving Facility Exposure” means, for any Lender at any time, the sum of
(i) the principal amount of Revolving Loans made by such Lender and outstanding
at such time, and (ii) such Lender’s share of the LC Outstandings at such time.

“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.

“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination. The Revolving Facility Percentage of each Lender as of the Closing
Date is set forth on Schedule 1 hereto.

“Revolving Facility Termination Date” means the earlier of (i) the fifth
anniversary of the Closing Date, or (ii) the date that the Commitments have been
terminated pursuant to Section 8.02.

“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02. Unless the context shall otherwise require, the
term “Revolving Loans” shall include Incremental Revolving Loans.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrower
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by the Borrower or such Subsidiary to such Person.

“Scheduled Repayment” has the meaning provided in Section 2.13(b).

“SEC” means the United States Securities and Exchange Commission.

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

“Secured Creditors” has the meaning provided in the Security Agreement.

“Secured Hedge Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Hedge Agreement) who has entered into a Hedge Agreement with the
Borrower or any of its Subsidiaries.

“Security Agreement” has the meaning provided in Section 4.01(iv).

“Security Documents” means the Security Agreement, each Landlord’s Agreement,
each Additional Security Document, any UCC financing statement, any Control
Agreement, any Collateral Assignment of Acquisition Documents, any Collateral
Assignment, any Perfection Certificate and any document pursuant to which any
Lien is granted or perfected by any Credit Party to the Administrative Agent as
security for any of the Obligations.

“Senior Notes Trustee” means Wells Fargo Bank, National Association, as trustee
for the Existing Senior Notes.

 

Exhibit 10.1 Page 31



--------------------------------------------------------------------------------

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, to which the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate made or
accrued an obligation to make contributions during any of the five plan years
preceding the date of termination of such plan.

“Standard Permitted Lien” means any of the following:

(i)          Liens for (a) taxes not yet due or delinquent or (b) Liens for
taxes, assessments or governmental charges being contested in good faith and by
appropriate proceedings for which adequate reserves in accordance with GAAP have
been established;

(ii)         Liens in respect of property or assets imposed by law that were
incurred in the ordinary course of business, such as carriers’, suppliers’,
warehousemen’s, materialmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business that do not secure obligations in
respect of the payment of borrowed money;

(iii)        Liens created by this Agreement or the other Loan Documents;

(iv)        Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.01(h);

(v)         Liens (other than any Lien imposed by ERISA and constituting an
ERISA Event) incurred or deposits made in the ordinary course of business in
connection with workers compensation, unemployment insurance and other types of
social security, and mechanic’s Liens, carrier’s Liens, and other Liens to
secure the performance of tenders, statutory obligations, contract bids,
government contracts, surety, appeal, customs, performance and return-of-money
bonds and other similar obligations, incurred in the ordinary course of business
(exclusive of obligations in respect of the payment for borrowed money), whether
pursuant to statutory requirements, common law or consensual arrangements;

(vi)        leases or subleases granted in the ordinary course of business to
others not interfering in any material respect with the business of the Borrower
or any of its Subsidiaries and any interest or title of a lessor under any lease
not in violation of this Agreement;

(vii)       easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not involve, and are not likely to involve at any future time, either
individually or in the aggregate, (A) a substantial and prolonged interruption
or disruption of the business activities of the Borrower and its Subsidiaries
considered as an entirety, or (B) a Material Adverse Effect;

(viii)      Liens arising from the rights of lessors under leases (including
Operating Leases financing statements regarding property subject to lease) not
in violation of the requirements of this Agreement, provided that such Liens are
only in respect of the property subject to, and secure only, the respective
lease (and any other lease with the same or an affiliated lessor);

(ix)         rights of consignors of goods, whether or not perfected by the
filing of a financing statement under the UCC;

 

Exhibit 10.1 Page 32



--------------------------------------------------------------------------------

(x)       the interests of licensors under license agreements;

(xi)      Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted hereunder;

(xii)     Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

(xiii)    rights of setoff or bankers’ liens upon deposit of each in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;

(xiv)    Liens solely on any cash earnest money deposits made by Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition; and

(xv)     Liens arising out of judgments or awards not constituting an Event of
Default.

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).

“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms acceptable to the Administrative Agent.

“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Subsidiary that is or hereafter becomes a party
to the Guaranty. Schedule 2 hereto lists each Subsidiary Guarantor as of the
Closing Date.

“Swing Line Commitment” means $2,000,000.

“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.

“Swing Line Lender” means KeyBank.

 

Exhibit 10.1 Page 33



--------------------------------------------------------------------------------

“Swing Line Note” means a promissory note substantially in the form of Exhibit
A-2 hereto.

“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(i) the last day of the period for such Swing Loan as established by the Swing
Line Lender and agreed to by the Borrower, which shall be at least 15 days and
less than 30 days, and (ii) the Revolving Facility Termination Date.

“Swing Loan Participation” has the meaning provided in Section 2.04(c).

“Swing Loan Participation Amount” has the meaning provided in Section 2.04(c).

“Syndication Agent” has the meaning provided in the first paragraph of this
Agreement.

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.

“Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means the incurrence of Term Loans or Incremental Term Loans
consisting of one Type of Term Loan by the Borrower from all of the Lenders
having Term Commitments in respect thereof on a pro rata basis on a given date
(or resulting from Conversions or Continuations on a given date), having in the
case of Eurodollar Loans the same Interest Period.

“Term Commitment” means, with respect to each Lender, the amount, if any, set
forth opposite such Lender’s name in Schedule 1 hereto as its “Term Commitment”
(as such amount may be increased pursuant to Section 2.17) or in the case of any
Lender that becomes a party hereto pursuant to an Assignment Agreement, the
amount set forth in such Assignment Agreement, as such commitment may be reduced
from time to time as a result of assignments to or from such Lender pursuant to
Section 11.06 and any Incremental Term Loan Commitments.

“Term Loan” means, with respect to each Lender that has a Term Commitment, any
loan made by such Lender pursuant to Section 2.03. Unless the context shall
otherwise require, the term “Term Loans” shall include Incremental Term Loans.

“Term Loan Maturity Date” means the fifth anniversary of the Closing Date.

“Term Note” means a promissory note substantially in the form of Exhibit A-3
hereto.

“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Borrower then last ended (whether or not such quarters are all
within the same fiscal year), except that if a

 

Exhibit 10.1 Page 34



--------------------------------------------------------------------------------

particular provision of this Agreement indicates that a Testing Period shall be
of a different specified duration, such Testing Period shall consist of the
particular fiscal quarter or quarters then last ended that are so indicated in
such provision.

“Total Credit Facility Amount” means the aggregate of the Total Revolving
Commitment and the Total Term Loan Commitment. As of the Closing Date, the Total
Credit Facility Amount is $85,000,000.

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased pursuant to Section 2.12(b) hereof. As of
the Closing Date, the amount of the Total Revolving Commitment is $25,000,000.

“Total Term Loan Commitment” means the sum of the Term Commitments of the
Lenders. As of the Closing Date, the amount of the Total Term Loan Commitment is
$60,000,000.

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan or a Eurodollar Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.

“Unfunded Benefit Liabilities” of any Plan means the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“United States” and “U.S.” each means United States of America.

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the Borrower or the applicable LC Obligor or converted to a
Revolving Loan pursuant to Section 2.05(f)(i), and, in each case, all interest
that accrues thereon pursuant to this Agreement.

“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.

“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.03(g)(ii)(B)(iii).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a

 

Exhibit 10.1 Page 35



--------------------------------------------------------------------------------

designated percentage of Voting Power of a Person means the ownership of shares
of capital stock, partnership interests, membership interests or other interests
of such Person sufficient to control exclusively the election of that percentage
of the members of the board of directors or other similar governing body of such
Person.

“Wells Cash Collateral Account” means the account maintained at Wells Fargo to
maintain certain cash collateral securing the Existing Agent Obligations.

“Wells Fargo” means Wells Fargo Bank, National Association.

“WF L/C Facility” means the standby letter of credit facility by and between
Wells Fargo and the Borrower and the related letters of credit issued in the
original stated aggregate amount of up to $532,268.80, or any renewal, extension
or replacement thereof so long as the maximum stated amount thereof is not
increased.

“Withholding Agent” means any Credit Party and the Administrative Agent.

Section 1.02        Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding” and the word “through” means “through and including.”

Section 1.03        Accounting Terms.  Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that if the
Borrower notifies the Administrative Agent and the Lenders that the Borrower
wishes to amend any covenant in Article VII to eliminate the effect of any
change in GAAP that occurs after the Closing Date on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VII for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower, the Administrative Agent and the Required Lenders, the Borrower,
the Administrative Agent and the Lenders agreeing to enter into negotiations to
amend any such covenant immediately upon receipt from any party entitled to send
such notice. Notwithstanding the foregoing, all financial statements delivered
hereunder shall be prepared, and all financial covenants contained herein shall
be calculated, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities at the fair value
thereof.

Section 1.04        Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Sections, Schedules and Exhibits shall be construed
to refer to Sections of, and Schedules and Exhibits to, this Agreement, (e) the

 

Exhibit 10.1 Page 36



--------------------------------------------------------------------------------

words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all Real Property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing, and (f) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced.

ARTICLE II.

THE TERMS OF THE CREDIT FACILITY

Section 2.01        Establishment of the Credit Facility.  On the Closing Date,
and subject to and upon the terms and conditions set forth in this Agreement and
the other Loan Documents, the Administrative Agent, the Lenders, the Swing Line
Lender and each LC Issuer agree to establish the Credit Facility for the benefit
of the Borrower; provided, however, that at no time will (i) the Aggregate
Credit Facility Exposure exceed the Total Credit Facility Amount, or (ii) the
Credit Facility Exposure of any Lender exceed the aggregate amount of such
Lender’s Commitment.

Section 2.02        Revolving Facility.  During the Revolving Facility
Availability Period, each Lender severally, and not jointly, agrees, on the
terms and conditions set forth in this Agreement, to make a Revolving Loan or
Revolving Loans to the Borrower from time to time pursuant to such Lender’s
Revolving Commitment, which Revolving Loans: (i) may, except as set forth
herein, at the option of the Borrower, be incurred and maintained as, or
Converted into, Revolving Loans that are Base Rate Loans or Eurodollar Loans, in
each case denominated in Dollars, provided that all Revolving Loans made as part
of the same Revolving Borrowing shall consist of Revolving Loans of the same
Type; (ii) may be repaid or prepaid and reborrowed in accordance with the
provisions hereof; and (iii) shall not be made if, after giving effect to any
such Revolving Loan, (A) the Revolving Facility Exposure of any Lender would
exceed such Lender’s Revolving Commitment, (B) the Aggregate Revolving Facility
Exposure plus the principal amount of Swing Loans would exceed the Total
Revolving Commitment, or (C) the Borrower would be required to prepay Loans or
Cash Collateralize Letters of Credit pursuant to Section 2.13(c). The Revolving
Loans to be made by each Lender will be made by such Lender on a pro rata basis
based upon such Lender’s Revolving Facility Percentage of each Revolving
Borrowing, in each case in accordance with Section 2.07 hereof. Each Lender
having an Incremental Revolving Credit Commitment hereby severally, and not
jointly, agrees on the terms and subject to the conditions set forth herein and
in the applicable Incremental Revolving Credit Assumption Agreement, to make
Incremental Revolving Loans to the Borrowers, in an aggregate principal amount
at any time outstanding that will not result in such Lender’s Incremental
Revolving Credit Exposure exceeding such Lender’s Incremental Revolving Credit
Commitment. Within the limits set forth in the preceding sentence and subject to
the terms, conditions and limitations set forth herein, the Borrowers may
borrow, pay or prepay and reborrow Incremental Revolving Loans.

Section 2.03        Term Loan.  On the Closing Date, each Lender that has a Term
Commitment severally, and not jointly, agrees, on the terms and conditions set
forth in this Agreement, to make a Term Loan to the Borrower pursuant to such
Lender’s Term Commitment, which Term Loans: (i) can only be incurred on the
Closing Date in the entire amount of each Lender’s Term Commitment; (ii) once
prepaid or repaid, may not be reborrowed; (iii) may, except as set forth herein,
at the option of the Borrower, be incurred and maintained as, or Converted into,
Term Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in Dollars, provided that all Term Loans made as part of the same
Term Borrowing shall consist of Term Loans of the same Type; (iv) shall be
repaid in accordance with Section 2.13(b); and (v) shall not exceed (A) for any
Lender at the time of incurrence thereof the aggregate principal amount of such
Lender’s Term Commitment, if any, and (B) for all the Lenders at the time of
incurrence thereof the Total Term Loan Commitment. The Term Loans to be made by
each Lender will

 

Exhibit 10.1 Page 37



--------------------------------------------------------------------------------

be made by such Lender in the aggregate amount of its Term Commitment in
accordance with Section 2.07 hereof. Each Lender having an Incremental Term Loan
Commitment hereby severally, and not jointly, agrees on the terms and subject to
the conditions set forth herein and in the applicable Incremental Term Loan
Assumption Agreement, to make Incremental Term Loans to the Borrowers, in an
aggregate principal amount not to exceed its Incremental Term Loan Commitment.
Amounts paid or prepaid in respect of Incremental Term Loans may not be
reborrowed.

Section 2.04        Swing Line Facility.

(a)        Swing Loans.  During the Revolving Facility Availability Period, the
Swing Line Lender may, on the terms and conditions set forth in this Agreement,
make a Swing Loan or Swing Loans to the Borrower from time to time, which Swing
Loans: (i) shall be payable on the Swing Loan Maturity Date applicable to each
such Swing Loan; (ii) shall be made only in U.S. Dollars; (iii) may be repaid or
prepaid and reborrowed in accordance with the provisions hereof; (iv) may only
be made if after giving effect thereto (A) the aggregate principal amount of
Swing Loans outstanding does not exceed the Swing Line Commitment, and (B) the
Aggregate Revolving Facility Exposure plus the principal amount of Swing Loans
would not exceed the Total Revolving Commitment; (v) shall not be made if, after
giving effect thereto, the Borrower would be required to prepay Loans or Cash
Collateralize Letters of Credit pursuant to Section 2.13(c) hereof; (vi) shall
not be made if the proceeds thereof would be used to repay, in whole or in part,
any outstanding Swing Loan and (vii) at no time shall there be more than three
(3) Borrowings of Swing Loans outstanding hereunder.

(b)        Swing Loan Refunding.  The Swing Line Lender may at any time, in its
sole and absolute discretion, direct that the Swing Loans owing to it be
refunded by delivering a notice to such effect to the Administrative Agent,
specifying the aggregate principal amount thereof (a “Notice of Swing Loan
Refunding”). Promptly upon receipt of a Notice of Swing Loan Refunding, the
Administrative Agent shall give notice of the contents thereof to the Lenders
with Revolving Commitments and, unless an Event of Default specified in
Section 8.01(i) in respect of the Borrower has occurred, the Borrower. Each such
Notice of Swing Loan Refunding shall be deemed to constitute delivery by the
Borrower of a Notice of Borrowing requesting Revolving Loans consisting of Base
Rate Loans in the amount of the Swing Loans to which it relates. Each Lender
with a Revolving Commitment (including the Swing Line Lender) hereby
unconditionally agrees (notwithstanding that any of the conditions specified in
Section 4.02 or elsewhere in this Agreement shall not have been satisfied, but
subject to the provisions of paragraph (d) below) to make a Revolving Loan to
the Borrower in the amount of such Lender’s Revolving Facility Percentage of the
aggregate amount of the Swing Loans to which such Notice of Swing Loan Refunding
relates. Each such Lender shall make the amount of such Revolving Loan available
to the Administrative Agent in immediately available funds at the Payment Office
not later than 4:00 P.M. (local time at the Payment Office), if such notice is
received by such Lender prior to 1:00 P.M. (local time at its Payment Office),
or not later than 4:00 P.M. (local time at the Payment Office) on the next
Business Day, if such notice is received by such Lender after such time. The
proceeds of such Revolving Loans shall be made immediately available to the
Swing Line Lender and applied by it to repay the principal amount of the Swing
Loans to which such Notice of Swing Loan Refunding relates.

(c)        Swing Loan Participation.  If prior to the time a Revolving Loan
would otherwise have been made as provided above as a consequence of a Notice of
Swing Loan Refunding, any of the events specified in Section 8.01(i) shall have
occurred in respect of the Borrower or one or more of the Lenders with Revolving
Commitments shall determine that it is legally prohibited from making a
Revolving Loan under such circumstances, each Lender (other than the Swing Line
Lender), or each Lender (other than such Swing Line Lender) so prohibited, as
the case may be, shall, on the date such Revolving Loan would have been made by
it (the “Purchase Date”), purchase an undivided participating interest (a “Swing
Loan Participation”) in the outstanding Swing Loans to which such Notice of
Swing Loan Refunding relates, in

 

Exhibit 10.1 Page 38



--------------------------------------------------------------------------------

an amount (the “Swing Loan Participation Amount”) equal to such Lender’s
Revolving Facility Percentage of such outstanding Swing Loans. On the Purchase
Date, each such Lender or each such Lender so prohibited, as the case may be,
shall pay to the Swing Line Lender, in immediately available funds, such
Lender’s Swing Loan Participation Amount, and promptly upon receipt thereof the
Swing Line Lender shall, if requested by such other Lender, deliver to such
Lender a participation certificate, dated the date of the Swing Line Lender’s
receipt of the funds from, and evidencing such Lender’s Swing Loan Participation
in, such Swing Loans and its Swing Loan Participation Amount in respect thereof.
If any amount required to be paid by a Lender to the Swing Line Lender pursuant
to the above provisions in respect of any Swing Loan Participation is not paid
on the date such payment is due, such Lender shall pay to the Swing Line Lender
on demand interest on the amount not so paid at the overnight Federal Funds
Effective Rate from the due date until such amount is paid in full. Whenever, at
any time after the Swing Line Lender has received from any other Lender such
Lender’s Swing Loan Participation Amount, the Swing Line Lender receives any
payment from or on behalf of the Borrower on account of the related Swing Loans,
the Swing Line Lender will promptly distribute to such Lender its ratable share
of such amount based on its Revolving Facility Percentage of such amount on such
date on account of its Swing Loan Participation (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided, however,
that if such payment received by the Swing Line Lender is required to be
returned, such Lender will return to the Swing Line Lender any portion thereof
previously distributed to it by the Swing Line Lender.

(d)        Obligations Unconditional.  Each Lender’s obligation to make
Revolving Loans pursuant to Section 2.04(b) and/or to purchase Swing Loan
Participations in connection with a Notice of Swing Loan Refunding shall be
subject to the conditions that (i) such Lender shall have received a Notice of
Swing Loan Refunding complying with the provisions hereof and (ii) at the time
the Swing Loans that are the subject of such Notice of Swing Loan Refunding were
made, the Swing Line Lender making the same had no actual written notice from
another Lender that an Event of Default had occurred and was continuing, but
otherwise shall be absolute and unconditional, shall be solely for the benefit
of the Swing Line Lender that gives such Notice of Swing Loan Refunding, and
shall not be affected by any circumstance, including, without limitation,
(A) any set-off, counterclaim, recoupment, defense or other right that such
Lender may have against any other Lender, any Credit Party, or any other Person,
or any Credit Party may have against any Lender or other Person, as the case may
be, for any reason whatsoever; (B) the occurrence or continuance of a Default or
Event of Default; (C) any event or circumstance involving a Material Adverse
Effect; (D) any breach of any Loan Document by any party thereto; or (E) any
other circumstance, happening or event, whether or not similar to any of the
foregoing.

Section 2.05        Letters of Credit.

(a)        LC Issuances.   During the Revolving Facility Availability Period,
the Borrower may request an LC Issuer at any time and from time to time to
issue, for the account of the Borrower or any Subsidiary Guarantor, and subject
to and upon the terms and conditions herein set forth, and each LC Issuer agrees
to issue from time to time, Letters of Credit denominated and payable in Dollars
and in each case in such form as may be approved by such LC Issuer and the
Administrative Agent; provided, however, that notwithstanding the foregoing, no
LC Issuance shall be made if, after giving effect thereto, (i) the LC
Outstandings would exceed the LC Commitment Amount, (ii) the Revolving Facility
Exposure of any Lender would exceed such Lender’s Revolving Commitment,
(iii) the Aggregate Revolving Facility Exposure plus the principal amount of
Swing Loans outstanding would exceed the Total Revolving Commitment, (iv) the
Borrower would be required to prepay Loans or Cash Collateralize Letters of
Credit pursuant to Section 2.13(c) hereof, or (v) the proposed beneficiary has
been identified by the LC Issuer on Schedule 2.05(a) of the Disclosure Letter
and agreed to by the Borrower as being ineligible. Subject to Section 2.05(c)
below, each Letter of Credit shall have an expiry date (including any renewal
periods) occurring not later than the earlier of (y) one year from the date of
issuance thereof, or (z) 30 Business Days prior to the Revolving Facility
Termination Date.

 

Exhibit 10.1 Page 39



--------------------------------------------------------------------------------

(b)        LC Requests.  Whenever the Borrower desires that a Letter of Credit
be issued for its account or the account of any eligible LC Obligor, the
Borrower shall give the Administrative Agent and the applicable LC Issuer
written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) which, if in
the form of written notice, shall be substantially in the form of Exhibit B-3
(each such request, an “LC Request”), or transmit by electronic communication
(if arrangements for doing so have been approved by the applicable LC Issuer),
prior to 1:00 P.M. (local time at the Notice Office) at least three Business
Days (or such shorter period as may be acceptable to the relevant LC Issuer)
prior to the proposed date of issuance (which shall be a Business Day), which LC
Request shall include such supporting documents that such LC Issuer customarily
requires in connection therewith (including, in the case of a Letter of Credit
for an account party other than the Borrower, an application for, and if
applicable a reimbursement agreement with respect to, such Letter of Credit). In
the event of any inconsistency between any of the terms or provisions of any LC
Document and the terms and provisions of this Agreement respecting Letters of
Credit, the terms and provisions of this Agreement shall control.

(c)        Auto-Renewal Letters of Credit.   If an LC Obligor so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions; provided, however, that any Letter of
Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once any such Letter
of Credit that has automatic renewal provisions has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than 30 Business Days prior to the Revolving Facility Termination Date;
provided, however, that such LC Issuer shall not permit any such renewal if
(i) such LC Issuer has determined that it would have no obligation at such time
to issue such Letter of Credit in its renewed form under the terms hereof, or
(ii) it has received notice (which may be by telephone or in writing) on or
before the day that is two Business Days before the date that such LC Issuer is
permitted to send a notice of non-renewal from the Administrative Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied.

(d)        Applicability of ISP98 and UCP.  Unless otherwise expressly agreed by
the applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit
is issued, (i) the rules of the “International Standby Practices 1998” published
by the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.

(e)        Notice of LC Issuance.  Each LC Issuer shall, on the date of each LC
Issuance by it, give the Administrative Agent, each applicable Lender and the
Borrower written notice of such LC Issuance, accompanied by a copy to the
Administrative Agent of the Letter of Credit or Letters of Credit issued by it.
Each LC Issuer shall provide to the Administrative Agent a quarterly (or monthly
if requested by any applicable Lender) summary describing each Letter of Credit
issued by such LC Issuer and then outstanding and an identification for the
relevant period of the daily aggregate LC Outstandings represented by Letters of
Credit issued by such LC Issuer.

 

Exhibit 10.1 Page 40



--------------------------------------------------------------------------------

(f)        Reimbursement Obligations.

(i)        The Borrower hereby agrees to reimburse (or cause any LC Obligor for
whose account a Letter of Credit was issued to reimburse) each LC Issuer, by
making payment directly to such LC Issuer in immediately available funds at the
payment office of such LC Issuer, for any Unpaid Drawing with respect to any
Letter of Credit immediately after, and in any event on the date on which, such
LC Issuer notifies the Borrower (or any such other LC Obligor for whose account
such Letter of Credit was issued) of such payment or disbursement (which notice
to the Borrower (or such other LC Obligor) shall be delivered reasonably
promptly after any such payment or disbursement), such payment to be made in
Dollars in which such Letter of Credit is denominated, with interest on the
amount so paid or disbursed by such LC Issuer, to the extent not reimbursed
prior to 1:00 P.M. (local time at the payment office of the applicable LC
Issuer) on the date of such payment or disbursement, from and including the date
paid or disbursed to but not including the date such LC Issuer is reimbursed
therefor at a rate per annum that shall be the rate then applicable to Revolving
Loans pursuant to Section 2.09(a) that are Base Rate Loans or, if not reimbursed
on the date of such payment or disbursement, at the Default Rate, any such
interest also to be payable on demand. If by 1:00 P.M. on the Business Day
immediately following notice to it of its obligation to make reimbursement in
respect of an Unpaid Drawing, the Borrower or the relevant LC Obligor has not
made such reimbursement out of its available cash on hand or, in the case of the
Borrower, a contemporaneous Borrowing hereunder (if such Borrowing is otherwise
available to the Borrower), (x) the Borrower will in each case be deemed to have
given a Notice of Borrowing for Revolving Loans that are Base Rate Loans in an
aggregate principal amount sufficient to reimburse such Unpaid Drawing (and the
Administrative Agent shall promptly give notice to the Lenders of such deemed
Notice of Borrowing), (y) the Lenders shall, unless they are legally prohibited
from doing so, make the Revolving Loans contemplated by such deemed Notice of
Borrowing (which Revolving Loans shall be considered made under Section 2.02),
and (z) the proceeds of such Revolving Loans shall be disbursed directly to the
applicable LC Issuer to the extent necessary to effect such reimbursement and
repayment of the Unpaid Drawing, with any excess proceeds to be made available
to the Borrower in accordance with the applicable provisions of this Agreement.

(ii)       Obligations Absolute.   Each LC Obligor’s obligation under this
Section to reimburse each LC Issuer with respect to Unpaid Drawings (including,
in each case, interest thereon) shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that no LC
Obligor shall be obligated to reimburse an LC Issuer for any wrongful payment
made by such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer.

(g)        LC Participations.

(i)        Immediately upon each LC Issuance, the LC Issuer of such Letter of
Credit shall be deemed to have sold and transferred to each Lender with a
Revolving Commitment, and each such Lender (each an “LC Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
LC Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in

 

Exhibit 10.1 Page 41



--------------------------------------------------------------------------------

such Letter of Credit, each substitute Letter of Credit, each drawing made
thereunder, the obligations of any LC Obligor under this Agreement with respect
thereto (although LC Fees relating thereto shall be payable directly to the
Administrative Agent for the account of the Lenders as provided in Section 2.11
and the LC Participants shall have no right to receive any portion of any fees
of the nature contemplated by Section 2.11(b) or Section 2.11(d)), the
obligations of any LC Obligor under any LC Documents pertaining thereto, and any
security for, or guaranty pertaining to, any of the foregoing.

(ii)       In determining whether to pay under any Letter of Credit, an LC
Issuer shall not have any obligation relative to the LC Participants other than
to determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability.

(iii)      If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of
such payment in Dollars and in same-day funds; provided, however, that no LC
Participant shall be obligated to pay to the Administrative Agent its Revolving
Facility Percentage of such unreimbursed amount for any wrongful payment made by
such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer. If the Administrative Agent so notifies any LC Participant required to
fund a payment under a Letter of Credit prior to 1:00 P.M. (local time at its
Notice Office) on any Business Day, such LC Participant shall make available to
the Administrative Agent for the account of the relevant LC Issuer such LC
Participant’s Revolving Facility Percentage of the amount of such payment on
such Business Day in same-day funds. If and to the extent such LC Participant
shall not have so made its Revolving Facility Percentage of the amount of such
payment available to the Administrative Agent for the account of the relevant LC
Issuer, such LC Participant agrees to pay to the Administrative Agent for the
account of such LC Issuer, forthwith on demand, such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such LC Issuer at the Federal
Funds Effective Rate. The failure of any LC Participant to make available to the
Administrative Agent for the account of the relevant LC Issuer its Revolving
Facility Percentage of any payment under any Letter of Credit shall not relieve
any other LC Participant of its obligation hereunder to make available to the
Administrative Agent for the account of such LC Issuer its Revolving Facility
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no LC Participant shall be responsible for the failure of
any other LC Participant to make available to the Administrative Agent for the
account of such LC Issuer such other LC Participant’s Revolving Facility
Percentage of any such payment.

(iv)      Whenever an LC Issuer receives a payment of a reimbursement obligation
as to which the Administrative Agent has received for the account of such LC
Issuer any payments from the LC Participants pursuant to subpart (iii) above,
such LC Issuer shall pay to the Administrative Agent and the Administrative
Agent shall promptly pay to each LC Participant that has paid its Revolving
Facility Percentage thereof, in same-day funds, an amount equal to such LC
Participant’s Revolving Facility Percentage of the principal amount thereof and
interest thereon accruing after the purchase of the respective LC
Participations, as and to the extent so received.

 

Exhibit 10.1 Page 42



--------------------------------------------------------------------------------

(v)        The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(A)        any lack of validity or enforceability of this Agreement or any of
the other Loan Documents;

(B)        the existence of any claim, set-off defense or other right that any
LC Obligor may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct of such LC Issuer in making payment under any
applicable Letter of Credit;

(C)        any draft, certificate or other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(D)        the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(E)        the occurrence of any Default or Event of Default.

(vi)       To the extent any LC Issuer is not indemnified by the Borrower or any
LC Obligor, the LC Participants will reimburse and indemnify such LC Issuer, in
proportion to their respective Revolving Facility Percentages, for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by such LC Issuer in
performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from such
LC Issuer’s gross negligence or willful misconduct.

Section 2.06        Notice of Borrowing.

(a)        Time of Notice.  Each Borrowing of a Loan (other than a Continuation
or Conversion) shall be made upon notice in the form provided for below which
shall be provided by the Borrower to the Administrative Agent at its Notice
Office not later than (i) in the case of each Borrowing of a Eurodollar Loan,
1:00 P.M. (local time at its Notice Office) at least three Business Days’ prior
to the date of such Borrowing, (ii) in the case of each Borrowing of a Base Rate
Loan, prior to 1:00 P.M. (local time at its Notice Office) on the proposed date
of such Borrowing, and (iii) in the case of any Borrowing under the Swing Line
Facility, prior to 1:00 P.M. (local time at its Notice Office) on the proposed
date of such Borrowing.

 

Exhibit 10.1 Page 43



--------------------------------------------------------------------------------

(b)        Notice of Borrowing.   Each request for a Borrowing (other than a
Continuation or Conversion) shall be made by an Authorized Officer of the
Borrower by delivering written notice of such request substantially in the form
of Exhibit B-1 hereto (each such notice, a “Notice of Borrowing”) or by
telephone (to be confirmed immediately in writing by delivery by an Authorized
Officer of the Borrower of a Notice of Borrowing), and in any event each such
request shall be irrevocable and shall specify (i) the aggregate principal
amount of the Loans to be made pursuant to such Borrowing, (ii) the date of the
Borrowing (which shall be a Business Day), (iii) the Type of Loans such
Borrowing will consist of, and (iv) if applicable, the initial Interest Period
or the Swing Loan Maturity Date (which shall be less than 30 days). Without in
any way limiting the obligation of the Borrower to confirm in writing any
telephonic notice permitted to be given hereunder, the Administrative Agent may
act prior to receipt of written confirmation without liability upon the basis of
such telephonic notice believed by the Administrative Agent in good faith to be
from an Authorized Officer of the Borrower entitled to give telephonic notices
under this Agreement on behalf of the Borrower. In each such case, the
Administrative Agent’s record of the terms of such telephonic notice shall be
conclusive absent manifest error.

(c)        Minimum Borrowing Amount.  The aggregate principal amount of each
Borrowing by the Borrower shall not be less than the Minimum Borrowing Amount.

(d)        Maximum Borrowings.   More than one Borrowing may be incurred by the
Borrower on any day; provided, however, that (i) if there are two or more
Borrowings on a single day (other than with respect to a Term Borrowing made on
the Closing Date) by the Borrower that consist of Eurodollar Loans, each such
Borrowing shall have a different initial Interest Period, and (ii) at no time
shall there be more than four (4) Borrowings of Eurodollar Loans outstanding
hereunder.

Section 2.07     Funding Obligations; Disbursement of Funds.

(a)        Several Nature of Funding Obligations.  The Commitments of each
Lender hereunder and the obligation of each Lender to make Loans, acquire and
fund Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder. Nothing herein and no subsequent termination of the
Commitments pursuant to Section 2.12 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrower may have against any Lender
as a result of any default by such Lender hereunder.

(b)        Borrowings Pro Rata.  Except with respect to the making of Swing
Loans by the Swing Line Lender, all Loans hereunder shall be made as follows:
(i) all Revolving Loans made, and LC Participations acquired by each Lender,
shall be made or acquired, as the case may be, on a pro rata basis based upon
each Lender’s Revolving Facility Percentage of the amount of such Revolving
Borrowing or Letter of Credit in effect on the date the applicable Revolving
Borrowing is to be made or the Letter of Credit is to be issued; and (ii) all
Term Loans shall be made by the Lenders having Term Commitments pro rata on the
basis of their respective Term Commitments.

(c)        Notice to Lenders.  The Administrative Agent shall promptly give each
Lender, as applicable, written notice (or telephonic notice promptly confirmed
in writing) of each proposed Borrowing, or Conversion or Continuation thereof,
and LC Issuance, and of such Lender’s proportionate share thereof or
participation therein and of the other matters covered by the Notice of
Borrowing, Notice of Continuation or Conversion, or LC Request, as the case may
be, relating thereto.

 

Exhibit 10.1 Page 44



--------------------------------------------------------------------------------

(d)        Funding of Loans.

(i)         Loans Generally.  No later than 4:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in Dollars and in
immediately available funds and the Administrative Agent promptly will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of the amounts
so made available in the type of funds received.

(ii)        Swing Loans.  No later than 4:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, the Swing Line Lender
will make available to the Borrower by depositing to its account at the Payment
Office (or such other account as the Borrower shall specify) the aggregate of
Swing Loans requested in such Notice of Borrowing.

(e)        Advance Funding.   Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made the same available to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a rate per annum equal to (i) if paid by such Lender,
the overnight Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then applicable rate of interest, calculated in accordance with Section 2.09,
for the respective Loans (but without any requirement to pay any amounts in
respect thereof pursuant to Section 3.02).

Section 2.08        Evidence of Obligations.

(a)        Loan Accounts of Lenders.  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Obligations of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b)        Loan Accounts of Administrative Agent; Lender Register.  The
Administrative Agent shall maintain accounts in which it shall record: (i) the
amount of each Loan and Borrowing made hereunder, the Type thereof, the currency
in which such Loan is denominated, the Interest Period and applicable interest
rate and, in the case of a Swing Loan, the Swing Loan Maturity Date applicable
thereto; (ii) the amount and other details with respect to each Letter of Credit
issued hereunder; (iii) the amount of any principal due and payable or to become
due and payable from the Borrower to each Lender

 

Exhibit 10.1 Page 45



--------------------------------------------------------------------------------

hereunder; (iv) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof; and
(v) the other details relating to the Loans, Letters of Credit and other
Obligations. In addition, the Administrative Agent shall maintain a register
(the “Lender Register”) on or in which it will record the names and addresses of
the Lenders, and the Commitments from time to time of each of the Lenders. The
Administrative Agent will make the Lender Register available to any Lender or
the Borrower upon its request.

(c)        Effect of Loan Accounts, etc.  The entries made in the accounts
maintained pursuant to Section 2.08(b) shall be prima facie evidence of the
existence and amounts of the Obligations recorded therein; provided, that the
failure of the Administrative Agent to maintain such accounts or any error
(other than manifest error) therein shall not in any manner affect the
obligation of any Credit Party to repay or prepay the Loans or the other
Obligations in accordance with the terms of this Agreement.

(d)        Notes.  Upon request of any Lender or the Swing Line Lender, the
Borrower will execute and deliver to such Lender or the Swing Line Lender, as
the case may be, (i) a Revolving Facility Note with blanks appropriately
completed in conformity herewith to evidence the Borrower’s obligation to pay
the principal of, and interest on, the Revolving Loans made to it by such
Lender, (ii) a Term Note with blanks appropriately completed in conformity
herewith to evidence its obligation to pay the principal of, and interest on,
the Term Loan made to it by such Lender, and (iii) a Swing Line Note with blanks
appropriately completed in conformity herewith to evidence the Borrower’s
obligation to pay the principal of, and interest on, the Swing Loans made to it
by the Swing Line Lender; provided, however, that the decision of any Lender or
the Swing Line Lender to not request a Note shall in no way detract from the
Borrower’s obligation to repay the Loans and other amounts owing by the Borrower
to such Lender or the Swing Line Lender.

Section 2.09        Interest; Default Rate.

(a)        Interest on Revolving Loans.  The outstanding principal amount of
each Revolving Loan made by each Lender shall bear interest at a fluctuating
rate per annum that shall at all times be equal to (i) during such periods as
such Revolving Loan is a Base Rate Loan, the Base Rate plus the Applicable
Margin in effect from time to time and (ii) during such periods as such
Revolving Loan is a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for
such Eurodollar Loan for the applicable Interest Period plus the Applicable
Margin in effect from time to time.

(b)        Interest on Term Loans.  The outstanding principal amount of each
Term Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such Term
Loan is a Base Rate Loan, the Base Rate plus the Applicable Margin in effect
from time to time, and (ii) during such periods as such Term Loan is a
Eurodollar Loan, the relevant Adjusted Eurodollar Rate for such Eurodollar Loan
for the applicable Interest Period plus the Applicable Margin in effect from
time to time.

(c)        Interest on Swing Loans.  The outstanding principal amount of each
Swing Loan shall bear interest from the date of the Borrowing at a rate per
annum that shall be equal to the relevant Adjusted Eurodollar Rate for
Eurodollar Loans plus the Applicable Margin in effect from time to time.

(d)        Default Interest.  Notwithstanding the above provisions, (i) the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, all overdue interest in respect of each Loan and all fees or
other amounts owed hereunder, shall thereafter bear interest (including post
petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand, at a rate per annum equal to the
Default Rate, and (ii) the LC Fees shall be increased by an additional 2% per
annum in excess of the LC Fees otherwise applicable thereto, in each case,
immediately

 

Exhibit 10.1 Page 46



--------------------------------------------------------------------------------

upon the occurrence and during the continuance of an Event of Default pursuant
to Section 8.01(a) for failure to timely pay principal or interest or
Section 8.01(i) or upon the written election of the Administrative Agent acting
at the direction of the Required Lenders upon the occurrence and during the
continuance of any other Event of Default.

(e)        Accrual and Payment of Interest.  Interest shall accrue from and
including the date of any Borrowing to but excluding the date of any prepayment
or repayment thereof and shall be payable by the Borrower: (i) in respect of
each Base Rate Loan, quarterly in arrears on the last Business Day of each
March, June, September and December: (ii) in respect of each Eurodollar Loan, on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on the dates that are successively
three months after the commencement of such Interest Period; (iii) in respect of
any Swing Loan, on the Swing Loan Maturity Date applicable thereto; and (iv) in
respect of all Loans, other than Revolving Loans accruing interest at a Base
Rate, on any repayment, prepayment or Conversion (on the amount repaid, prepaid
or Converted), at maturity (whether by acceleration or otherwise), and, after
such maturity or, in the case of any interest payable pursuant to
Section 2.09(c), on demand.

(f)        Computations of Interest.  All computations of interest on Eurodollar
Rate Loans and Swing Loans hereunder shall be made on the actual number of days
elapsed over a year of 360 days. All computations of interest on Base Rate Loans
and Unpaid Drawings hereunder shall be made on the actual number of days elapsed
over a year of 365 or 366 days, as applicable.

(g)        Information as to Interest Rates.  The Administrative Agent, upon
determining the interest rate for any Borrowing, shall promptly notify the
Borrower and the Lenders thereof. Any changes in the Applicable Margin, shall be
determined by the Administrative Agent in accordance with the provisions set
forth in the definition of “Applicable Margin” and the Administrative Agent will
promptly provide notice of such determinations to the Borrower and the Lenders.
Any such determination by the Administrative Agent shall be conclusive and
binding absent manifest error.

Section 2.10        Conversion and Continuation of Loans.

(a)        Conversion and Continuation of Revolving Loans.  The Borrower shall
have the right, subject to the terms and conditions of this Agreement, to
(i) Convert all or a portion of the outstanding principal amount of Loans of one
Type made to it into a Borrowing or Borrowings of another Type of Loans that can
be made to it pursuant to this Agreement and (ii) Continue a Borrowing of
Eurodollar Loans at the end of the applicable Interest Period as a new Borrowing
of Eurodollar Loans with a new Interest Period; provided, however, that any
Conversion of Eurodollar Loans into Base Rate Loans shall be made on, and only
on, the last day of an Interest Period for such Eurodollar Loans; provided
further, that the Borrower cannot Continue or Covert any Loan into a Eurodollar
Loan if a Default or Event of Default has occurred or is continuing.

(b)        Notice of Continuation and Conversion.  Each Continuation or
Conversion of a Loan shall be made upon notice in the form provided for below
provided by the Borrower to the Administrative Agent at its Notice Office not
later than (i) in the case of each Continuation of or Conversion into a
Eurodollar Loan, prior to 1:00 P.M. (local time at its Notice Office) at least
three Business Days’ prior to the date of such Continuation or Conversion, and
(ii) in the case of each Conversion to a Base Rate Loan, prior to 1:00 P.M.
(local time at its Notice Office) on the proposed date of such Conversion. Each
such request shall be made by an Authorized Officer of the Borrower delivering
written notice of such request substantially in the form of Exhibit B-2 hereto
(each such notice, a “Notice of Continuation or Conversion”) or by telephone (to
be confirmed immediately in writing by delivery by an Authorized Officer of the
Borrower of a Notice of Continuation or Conversion), and in any event each such
request

 

Exhibit 10.1 Page 47



--------------------------------------------------------------------------------

shall be irrevocable and shall specify (A) the Borrowings to be Continued or
Converted, (B) the date of the Continuation or Conversion (which shall be a
Business Day), and (C) the Interest Period or, in the case of a Continuation,
the new Interest Period. Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower entitled to give telephonic notices under this Agreement on behalf
of the Borrower. In each such case, the Administrative Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.

Section 2.11     Fees.

(a)        Commitment Fees.   Subject to Section 2.15, the Borrower agrees to
pay to the Administrative Agent, for the ratable benefit of each Lender based
upon each such Lender’s Revolving Facility Percentage, as consideration for the
Revolving Commitments of the Lenders, commitment fees (the “Commitment Fees”)
for the period from the Closing Date to, but not including, the Revolving
Facility Termination Date, computed for each day at a rate per annum equal to
(i) the Applicable Commitment Fee Rate times (ii) the Unused Total Revolving
Commitment in effect on such day. Accrued Commitment Fees shall be due and
payable in arrears on the last Business Day of each March, June, September and
December and on the Revolving Facility Termination Date.

(b)        LC Fees.  (i)  Standby Letters of Credit.  Subject to Section 2.15,
the Borrower agrees to pay to the Administrative Agent, for the ratable benefit
of each Lender with a Revolving Commitment based upon each such Lender’s
Revolving Facility Percentage, a fee in respect of each Letter of Credit issued
hereunder that is a Standby Letter of Credit for the period from the date of
issuance of such Letter of Credit until the earlier of the expiration or
cancellation date thereof (including any extensions of such expiration date that
may be made at the election of the account party or the beneficiary), computed
for each day at a rate per annum equal to (A) the Applicable Margin for
Revolving Loans that are Eurodollar Loans in effect on such day times (B) the
Stated Amount of such Letter of Credit on such day. The foregoing fees shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Revolving Facility Termination Date.

(ii)        Commercial Letters of Credit.  Subject to Section 2.15, the Borrower
agrees to pay to the Administrative Agent for the ratable benefit of each Lender
based upon each such Lender’s Revolving Facility Percentage, a fee in respect of
each Letter of Credit issued hereunder that is a Commercial Letter of Credit in
an amount equal to (A) the Applicable Margin for Revolving Loans that are
Eurodollar Loans in effect on the date of issuance times (B) the Stated Amount
of such Letter of Credit. The foregoing fees shall be payable on the date of
issuance of such Letter of Credit.

(c)        Fronting Fees.  The Borrower agrees to pay directly to each LC
Issuer, for its own account, a fee in respect of each Letter of Credit issued by
it, payable on the date of issuance (or any increase in the amount, or renewal
or extension) thereof, computed at the rate of 1/8th of 1% per annum on the
Stated Amount thereof for the period from the date of issuance (or increase,
renewal or extension) to the earlier of the expiration or cancellation date
thereof (including any extensions of such expiration date which may be made at
the election of the beneficiary thereof).

(d)        Additional Charges of LC Issuer.  The Borrower agrees to pay directly
to each LC Issuer upon each LC Issuance, drawing under, or amendment, extension,
renewal or transfer of, a Letter of Credit issued by it such amount as shall at
the time of such LC Issuance, drawing under, amendment, extension, renewal or
transfer be the reasonable processing charge that such LC Issuer is customarily
charging for issuances of, drawings under or amendments, extensions, renewals or
transfers of, letters of credit issued by it.

 

Exhibit 10.1 Page 48



--------------------------------------------------------------------------------

(e)        Administrative Agent Fees.  The Borrower shall pay to the
Administrative Agent, on the Closing Date and thereafter, for its own account,
the fees set forth in the Administrative Agent Fee Letter.

(f)        Bank of America Fees.  The Borrower shall pay to Bank of America, on
the Closing Date and thereafter, for its own account, the fees set forth in the
Bank of America Fee Letter.

(g)        Computations and Determination of Fees.  Any changes in the
Applicable Commitment Fee Rate shall be determined by the Administrative Agent
in accordance with the provisions set forth in the definition of “Applicable
Commitment Fee Rate” and the Administrative Agent will promptly provide notice
of such determination to the Borrower and the Lenders. Any such determination by
the Administrative Agent shall be conclusive and binding absent manifest error.
All computations of Commitment Fees, LC Fees and other Fees hereunder shall be
made on the actual number of days elapsed over a year of 360 days.

Section 2.12    Termination and Reduction of Revolving Commitments.

(a)        Mandatory Termination of Revolving Commitments.  All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date.

(b)        Voluntary Termination of the Total Revolving Commitment.  Upon at
least three Business Days’ prior irrevocable written notice (or telephonic
notice confirmed in writing) to the Administrative Agent at its Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right to terminate in whole the Total
Revolving Commitment, provided that (i) all outstanding Revolving Loans and
Unpaid Drawings are contemporaneously prepaid in accordance with Section 2.13;
provided that, such notice of termination may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied; and (ii) either there are no outstanding Letters of
Credit or the Borrower shall contemporaneously cause all outstanding Letters of
Credit to be surrendered for cancellation (any such Letters of Credit to be
replaced by letters of credit issued by other financial institutions acceptable
to each LC Issuer and the Revolving Lenders) or shall Cash Collateralize all LC
Outstandings.

(c)        Partial Reduction of Total Revolving Commitment.  Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right to partially and permanently reduce the Unused
Total Revolving Commitment; provided, however, that (i) any such reduction shall
apply to proportionately (based on each Lender’s Revolving Facility Percentage)
and permanently reduce the Revolving Commitment of each Lender, provided that,
such notice of reduction may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied;
(ii) such reduction shall apply to proportionately and permanently reduce the LC
Commitment Amount, but only to the extent that the Unused Total Revolving
Commitment would be reduced below any such limits, (iii) no such reduction shall
be permitted if the Borrower would be required to make a mandatory prepayment of
Loans pursuant to Section 2.13(c)(ii) or (iii), and (iv) any partial reduction
shall be in the amount of at least $1,000,000 (or, if greater, in integral
multiples of $500,000).

 

Exhibit 10.1 Page 49



--------------------------------------------------------------------------------

Section 2.13     Voluntary, Scheduled and Mandatory Prepayments of Loans.

(a)        Voluntary Prepayments.  The Borrower shall have the right to prepay
any of the Loans owing by it, in whole or in part, without premium or penalty,
except as specified in subparts (d) and (e) below, from time to time. The
Borrower shall give the Administrative Agent at the Notice Office written or
telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Administrative Agent) of its intent to prepay the
Loans, the amount of such prepayment and (in the case of Eurodollar Loans) the
specific Borrowing(s) pursuant to which the prepayment is to be made, which
notice shall be received by the Administrative Agent by (y) 1:00 P.M. (local
time at the Notice Office) three Business Days prior to the date of such
prepayment, in the case of any prepayment of Eurodollar Loans, or (z) 1:00 P.M.
(local time at the Notice Office) on the Business Day of such prepayment, in the
case of any prepayment of Base Rate Loans, and which notice shall promptly be
transmitted by the Administrative Agent to each of the affected Lenders,
provided that:

(i)        each partial prepayment shall be in an aggregate principal amount of
at least (A) in the case of any prepayment of a Eurodollar Loan, $500,000 (or,
if less, the full amount of such Borrowing), or an integral multiple of
$250,000, (B) in the case of any prepayment of a Base Rate Loan, $100,000 (or,
if less, the full amount of such Borrowing), or an integral multiple of
$100,000, and (C) in the case of any prepayment of a Swing Loan, in the full
amount thereof;

(ii)       no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an aggregate amount less than the Minimum Borrowing Amount
applicable thereto;

(iii)      in the case of any prepayment of Term Loans, such prepayment shall be
applied to the Scheduled Repayments in respect of the Term Loans and the Other
Term Loans, if any, in the inverse order of maturity; and

(iv)      if such prepayment notice is given in connection with a conditional
notice of termination of either the Revolving Commitment or the Term Commitment,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.12.

(b)        Scheduled Repayments of Term Loans.   On each of the dates set forth
below, the Borrower shall repay the principal amount of the Term Loans (other
than Other Term Loans) in the amount set forth opposite such date, except that
the payment due on the Term Loan Maturity Date shall in any event be in the
amount of the entire remaining principal amount of the outstanding Term Loans
(each such repayment, as the same may be reduced by reason of the application of
prepayments pursuant to Sections 2.13(a) and 2.13(c), a “Scheduled Repayment”):

 

 

Date

 

  

 

Amount of Payment

 

 

December 31, 2012

 

  

 

$1,125,000

 

 

 

March 31, 2013

 

  

 

$1,125,000

 

 

June 30, 2013

 

  

 

$1,125,000

 

 

September 30, 2013

 

  

 

$1,125,000

 

 

December 31, 2013

 

  

 

$1,500,000

 

 

March 31, 2014

 

  

 

$1,500,000

 

 

June 30, 2014

 

  

 

$1,500,000

 

 

Exhibit 10.1 Page 50



--------------------------------------------------------------------------------

 

Date

 

  

 

Amount of Payment

 

 

September 30, 2014

 

  

 

$1,500,000

 

 

December 31, 2014

 

  

 

$1,500,000

 

 

March 31, 2015

 

  

 

$1,500,000

 

 

June 30, 2015

 

  

 

$1,500,000

 

 

September 30, 2015

 

  

 

$1,500,000

 

 

December 31, 2015

 

  

 

$1,500,000

 

 

March 31, 2016

 

  

 

$1,500,000

 

 

June 30, 2016

 

  

 

$1,500,000

 

 

September 30, 2016

 

  

 

$1,500,000

 

 

December 31, 2016

 

  

 

$1,875,000

 

 

March 31, 2017

 

  

 

$1,875,000

 

 

June 30, 2017

 

  

 

$1,875,000

 

 

September 30, 2017

 

  

 

$1,875,000

 

 

Term Loan Maturity Date

 

  

 

Remaining principal balance

 

In addition to the foregoing, the Borrower shall pay to the Administrative
Agent, for the account of the Lenders, on each Incremental Term Loan Repayment
Date, a principal amount of the Other Term Loans (as adjusted from time to time
pursuant to Sections 2.13(a), 2.13(c) and 2.17(d)) equal to the amount set forth
for such date in the applicable Incremental Term Loan Assumption Agreement,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment. To the extent not
previously paid, all Incremental Term Loans shall be due and payable on the
Incremental Term Loan Maturity Date and all Incremental Revolving Loans shall be
due and payable on the applicable Revolving Facility Termination Date, together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of payment.

(c)        Mandatory Payments.  The Loans shall be subject to mandatory
repayment or prepayment (in the case of any partial prepayment conforming to the
requirements as to the amounts of partial prepayments set forth in
Section 2.13(a) above), and the LC Outstandings shall be subject to cash
collateralization requirements, in accordance with the following provisions:

(i)        Revolving Facility Termination Date.  The entire principal amount of
all outstanding Revolving Loans shall be repaid in full on the Revolving
Facility Termination Date.

(ii)         Loans Exceed the Commitments.  If on any date (after giving effect
to any other payments on such date) (A) the Aggregate Credit Facility Exposure
exceeds the Total Credit Facility Amount, (B) the Revolving Facility Exposure of
any Lender exceeds such Lender’s Revolving Commitment, (C) the Aggregate
Revolving Facility Exposure plus the principal amount of Swing Loans exceeds the
Total Revolving Commitment, or (D) the aggregate principal amount of Swing Loans
outstanding exceeds the Swing Line Commitment, then, in the case of each of the
foregoing, the Borrower shall, on such day, prepay on such date the principal
amount of Loans and, after Loans have been paid in full, Unpaid Drawings, in an
aggregate amount at least equal to such excess.

 

Exhibit 10.1 Page 51



--------------------------------------------------------------------------------

(iii)       LC Outstandings Exceed LC Commitment.  If on any date the LC
Outstandings exceed the LC Commitment Amount, then the applicable LC Obligor or
the Borrower shall, on such day, Cash Collateralize the LC Outstandings to the
extent of such excess.

(iv)       Certain Proceeds of Asset Sales.  If during any fiscal year of the
Borrower, the Borrower and its Subsidiaries have received cumulative Net Cash
Proceeds during such fiscal year from one or more Asset Sales of at least
$2,000,000 and any Term Loans are outstanding, not later than the third Business
Day following the date of receipt of any Cash Proceeds in excess of such amount,
an amount equal to 100% of the Net Cash Proceeds then received in excess of such
amount from any Asset Sale shall be applied as a mandatory prepayment of the
Term Loans in accordance with Section 2.13(d) below; provided, that no such
prepayment shall be required if (A) no Default or Event of Default shall have
occurred and be continuing, (B) the Borrower and its Subsidiaries propose to
make Consolidated Capital Expenditures during the following 180 days and (C) the
Borrower notifies the Administrative Agent of the amount and nature thereof and
of its intention to reinvest all or a portion of such Net Cash Proceeds in such
Consolidated Capital Expenditures during such 180-day period. Notwithstanding
the foregoing, no mandatory prepayments will be required in connection with any
Net Cash Proceeds received or to be received by the Borrower or any of its
Subsidiaries in connection with the Ampac-ISP Sale. If at the end of any such
180-day period any portion of such Net Cash Proceeds has not been so reinvested,
the Borrower will immediately make a prepayment of the Term Loans, to the extent
required above.

(v)        Certain Proceeds of Equity Sales.  So long as any Term Loans are
outstanding, not later than the third Business Day following the date of receipt
by the Borrower of the Net Cash Proceeds from any sale or issuance by the
Borrower of its own Equity Interests after the Closing Date (other than (A) any
sale or issuance to management, employees (or key employees), directors,
consultants or other third-party service providers to the Borrower pursuant to
stock option or similar plans approved by the Board of Directors for the benefit
of management, employees (or key employees) or directors generally, (B) the
issuance or sale of any Equity Interests (x) as provided in Section 7.06(d), or
(y) in connection with a Permitted Acquisition) if at the time of receipt of
such Net Cash Proceeds (after giving effect to such sale or issuance of Equity
Interests or (C) such Net Cash Proceeds are, in the aggregate in any fiscal
year, less than $1,000,000) the Leverage Ratio for the most recently completed
Testing Period was greater than 2.50 to 1.00, the Borrower will make a
prepayment of the Term Loans in an amount equal to 50% of such Net Cash Proceeds
in accordance with Section 2.13(d) below.

(vi)       Certain Proceeds of Indebtedness.  So long as any Term Loans are
outstanding, Not later than the third Business Day following the date of receipt
by any Credit Party of the Net Cash Proceeds from any sale or issuance of any
Indebtedness (other than any Indebtedness incurred pursuant to Section 7.04
after the Closing Date or Indebtedness, resulting in Net Cash Proceeds less than
$1,000,000 in an aggregate amount in any fiscal year), the Borrower will make a
prepayment of the Term Loans in an amount equal to 100% of such Net Cash
Proceeds in accordance with Section 2.13(d) below.

(vii)      Certain Proceeds of an Event of Loss.  So long as any Term Loans are
outstanding, if during any fiscal year of the Borrower, any Credit Party has
received cumulative Net Cash Proceeds during such fiscal year from one or more
Events of Loss of at least $2,000,000, not later than the third Business Day
following the date of receipt of any Net Cash Proceeds in excess of such amount,
the Borrower will make a prepayment of the Term Loans with an amount equal to
100% of the Net Cash Proceeds then received in excess of such amount from any
Event of Loss in accordance with Section 2.13(d) below. Notwithstanding the

 

Exhibit 10.1 Page 52



--------------------------------------------------------------------------------

foregoing, in the event any property suffers an Event of Loss, no prepayment
shall be required if (A) no Default or Event of Default has occurred and is
continuing and (B) the Borrower notifies the Administrative Agent and the
Lenders in writing that it intends to rebuild, restore or replace the affected
property, that such rebuilding, restoration or replacement can be accomplished
within 360 days out of such Cash Proceeds and other funds available to the
Borrower. If at the end of any such 360-day period any portion of such Net Cash
Proceeds from Events of Loss has not been so used to rebuild or restore the
affected property, the Borrower will immediately make a prepayment of the Loans,
to the extent required above.

(d)        Applications of Certain Prepayment Proceeds.  Each prepayment
required to be made pursuant to Section 2.13(c)(iv), (v), (vi), or (vii) above
shall be applied as a mandatory prepayment of principal of the outstanding Term
Loans, with such amounts being applied to the Scheduled Repayments thereof of
the Term Loans and the Other Term Loans, if any, in the inverse order of their
maturity.

(e)        Particular Loans to be Prepaid.  With respect to each repayment or
prepayment of Loans made or required by this Section, the Borrower shall
designate the Types of Loans that are to be repaid or prepaid and the specific
Borrowing(s) pursuant to which such repayment or prepayment is to be made;
provided, however, that (i) the Borrower shall first so designate all Loans that
are Base Rate Loans and Eurodollar Loans with Interest Periods ending on the
date of repayment or prepayment prior to designating any other Eurodollar Loans
for repayment or prepayment, and (ii) if the outstanding principal amount of
Eurodollar Loans made pursuant to a Borrowing is reduced below the applicable
Minimum Borrowing Amount as a result of any such repayment or prepayment, then
all the Loans outstanding pursuant to such Borrowing shall, in the case of
Eurodollar Loans, be Converted into Base Rate Loans. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, use reasonable efforts to make
such designation in such a way so as to minimize breakage costs owing under
Article III; provided, that the failure to minimize breakage costs shall not
result in any liability to the Administrative Agent or any Lender.
Notwithstanding the terms of this clause (e) to the contrary, so long as (i) no
Default or Event of Default exists and (ii) the amount of any repayments
required under Section 2.13(c) has been transferred to the Administrative Agent
to be held by it as Collateral pursuant to the terms of the Security Agreement,
at the election of the Borrower, if there are not sufficient Base Rate Loans
outstanding to effect any repayment required under Section 2.13(c), such
repayment may be deferred until the end of the Interest Period of any Eurodollar
Loan being prepaid, in respect of the amount of such repayment which would
otherwise be required to be used to repay such Eurodollar Loan (after giving
effect to any repayment of outstanding Base Rate Loans). To the extent any
application of a prepayment under Section 2.13 would result in interest rate
swap termination costs, such mandatory prepayment shall be applied to the
remaining principal installments to minimize such termination costs, if
possible.

(f)        Breakage and Other Compensation.  Any prepayment made pursuant to
this Section 2.13 shall be accompanied by any amounts payable in respect thereof
under Article III hereof.

Section 2.14     Method and Place of Payment.

(a)        Generally.  All payments made by the Borrower hereunder (including
any payments made with respect to the Borrower Guaranteed Obligations under
Article X) under any Note or any other Loan Document shall be made without
setoff, counterclaim or other defense.

(b)        Application of Payments.  Except as specifically set forth elsewhere
in this Agreement and subject to Section 8.03, (i) all payments and prepayments
of Revolving Loans and Unpaid Drawings with respect to Letters of Credit shall
be applied by the Administrative Agent on a pro rata basis based upon each
Lender’s Revolving Facility Percentage of the amount of such prepayment,
(ii) all payments

 

Exhibit 10.1 Page 53



--------------------------------------------------------------------------------

and prepayments of Term Loans shall be applied by the Administrative Agent to
reduce the principal amount of the Term Loans made by each Lender with a Term
Commitment, pro rata on the basis of their respective Term Commitments, and
(iii) all payments or prepayments of Swing Loans shall be applied by the
Administrative Agent to pay or prepay such Swing Loans.

(c)        Payment of Obligations.  Except as specifically set forth elsewhere
in this Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and, except
as set forth in the next sentence, shall be made in Dollars.

(d)        Timing of Payments.  Any payments under this Agreement that are made
later than 1:00 P.M. (local time at the Payment Office) shall be deemed to have
been made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

(e)        Distribution to Lenders.  Upon the Administrative Agent’s receipt of
payments hereunder, the Administrative Agent shall immediately distribute to
each Lender or the applicable LC Issuer, as the case may be, its ratable share,
if any, of the amount of principal, interest, and Fees received by it for the
account of such Lender. Payments received by the Administrative Agent in Dollars
shall be delivered to the Lenders or the applicable LC Issuer, as the case may
be, in Dollars in immediately available funds; provided, however, that if at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, Unpaid Drawings, interest and Fees
then due hereunder then, except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, such funds shall be applied, first,
towards payment of interest and Fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and Fees
then due to such parties, and second, towards payment of principal and Unpaid
Drawings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and Unpaid Drawings then due to such
parties.

Section 2.15        Defaulting Lenders.

(a)        Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

(i)        Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii)       Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the LC Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to

 

Exhibit 10.1 Page 54



--------------------------------------------------------------------------------

the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuers’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.16; sixth, to the payment of any amounts owing to the Lenders, the LC
Issuers or Swing Line Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the LC Issuers or Swing Line
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
reimbursement of any payment on any Letter of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
or reimbursement of any payment on any Letter of Credit were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and LC Outstandings owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or LC
Outstandings owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in LC Outstandings and Swing Loans are held
by the Lenders pro rata in accordance with the Commitments under the applicable
Credit Facilities without giving effect to Section 2.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)        Certain Fees.  (A)  No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)        Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Facility Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to Section 2.16.

(C)        With respect to any LC Fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Outstandings or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each LC Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such LC Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

Exhibit 10.1 Page 55



--------------------------------------------------------------------------------

(iv)      Reallocation of Participations to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in LC Outstandings and Swing
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Facility Percentages (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Facility Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)       Cash Collateral, Repayment of Swing Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Loans in an amount equal to the
Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the LC
Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.16.

(b)      Defaulting Lender Cure.  If the Borrower, the Administrative Agent and
each Swing Line Lender and LC Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to
Section 2.15(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c)      New Swing Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan and (ii) no LC Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

Section 2.16    Cash Collateral.

(a)      At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any LC
Issuer (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the LC Issuers’ Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

(b)      Grant of Security Interest.  The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the LC

 

Exhibit 10.1 Page 56



--------------------------------------------------------------------------------

Issuers, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of LC Outstandings, to be applied pursuant to clause
(b) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the LC Issuers as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

(c)      Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.16 or Section 2.15
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Outstandings (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(d)      Termination of Requirement.    Cash Collateral (or the appropriate
portion thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.16
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and each LC Issuer that there
exists excess Cash Collateral; provided that, subject to Section 2.15, the
Person providing Cash Collateral and each LC Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided, further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

Section 2.17     Increase in Commitments.

(a)      The Borrower may, by written notice to the Administrative Agent at any
time after the Closing Date and prior to the Term Loan Maturity Date, request:

(i)        on any single occasion, Incremental Term Loan Commitments and/or
Incremental Revolving Credit Commitments in an aggregate principal amount not to
exceed $25,000,000 from one or more Incremental Term Lenders or Incremental
Revolving Credit Lenders, as applicable, which may include any existing Lender
(each of which shall be entitled to agree or decline to participate in its sole
discretion); provided, that each Incremental Term Lender and Incremental
Revolving Credit Lender, if not already a Lender hereunder, shall be subject to
the approval of the Administrative Agent. Such notice shall set forth (i) the
amount of the Incremental Term Loan Commitments or the Incremental Revolving
Credit Commitments being requested (which shall be in minimum increments of
$1,000,000 and a minimum amount of $10,000,000), (ii) the date on which such
Incremental Term Loan Commitments or Incremental Revolving Credit Commitments
are requested to become effective (which shall not be less than 10 Business Days
nor more than 60 days after the date of such notice, unless otherwise agreed to
by the Administrative Agent) and (iii) whether such Incremental Term Loan
Commitments are to be Term Commitments or commitments to make term loans with
terms different from the Term Loans (“Other Term Loans”). Notwithstanding
anything contained herein to the contrary, it is acknowledged and agreed that
all Incremental Revolving Credit Commitments are to be Revolving Commitments and
based on the terms and conditions set forth herein for Revolving Commitments and
Revolving Loans.

 

Exhibit 10.1 Page 57



--------------------------------------------------------------------------------

(b)      The Borrower may seek Incremental Term Loan Commitments and Incremental
Revolving Credit Commitments from existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) and
additional banks, financial institutions and other institutional lenders who
will become Incremental Term Lenders and/or Incremental Revolving Credit
Lenders, as applicable, in connection therewith. The Borrower and each
Incremental Term Lender shall execute and deliver to the Administrative Agent an
Incremental Term Loan Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender. The Borrower and each
Incremental Revolving Credit Lender shall execute and deliver to the
Administrative Agent an Incremental Revolving Credit Assumption Agreement and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Revolving Credit Commitment of such Incremental
Revolving Credit Lender. Each Incremental Term Loan Assumption Agreement and
Incremental Revolving Credit Assumption Agreement shall specify the terms of the
Incremental Term Loans or Incremental Revolving Loans, as applicable, to be made
thereunder; provided, that, without the prior written consent of the Required
Lenders, (i) the final maturity date of any Other Term Loans shall be no earlier
than the Term Loan Maturity Date and (ii) the average life to maturity of any
Other Term Loans shall be no shorter than the average life to maturity of the
Term Loans, and provided, further, that, if the Initial Yield on such Other Term
Loans exceeds by more than 50 basis points the sum of (A) the margin then in
effect for Term Loans that are Eurodollar Loans plus (B) one-quarter of the
amount of such upfront fee initially paid in respect of the Term Loans (the
amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”), then the Applicable Margin then in effect for each such
affected Type of Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Other Term Loans. As used in the
prior sentence, “Initial Yield” shall, as determined by the Administrative
Agent, be equal to the sum of (x) the margin above the Adjusted Eurodollar Rate
on such Other Term Loans (which shall be increased by the amount of any “LIBOR
floor” applicable to such Other Term Loans on the date such Other Term Loans are
made) plus (y) the Adjusted Eurodollar Rate that would be in effect for a
three-month Interest Period commencing on such date) plus (z) if the Lenders
making such Other Term Loans receive an upfront fee (other than a customary
arrangement or underwriting fee) directly or indirectly from the Borrower or any
Subsidiary, the amount of such upfront fee divided by the lesser of (A) the
average life to maturity of such Other Term Loans and (B) four. The other terms
of the Incremental Term Loans and the Incremental Term Loan Assumption Agreement
to the extent not consistent with the terms applicable to the Term Loans
hereunder shall otherwise be reasonably satisfactory to the Administrative Agent
and, to the extent that such Incremental Term Loan Assumption Agreement contains
any covenants, events of default, representations or warranties or other rights
or provisions that place greater restrictions on the Borrower or any of their
respective Subsidiaries are more favorable to the Lenders making such Other Term
Loans, the existing Lenders shall be entitled to the benefit of such rights and
provisions so long as such Other Term Loans remain outstanding and such
additional rights and provisions shall be deemed automatically incorporated by
reference into this Agreement, mutatis mutandis, as if fully set forth herein,
without any further action required on the part of any Person effective as of
the date of such Incremental Term Loan Assumption Agreement. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Term Loan Assumption Agreement and Incremental Revolving Credit
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Term Loan Assumption Agreement or Incremental
Revolving Credit Assumption Agreement, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Term Loan Commitment or Incremental Revolving Credit Commitment,
as applicable, evidenced thereby as provided for in Section 11.12. Any such
deemed amendment may be memorialized in writing by the Administrative Agent with
the Borrower’s consent (not to be unreasonably withheld) and furnished to the
other parties hereto.

 

Exhibit 10.1 Page 58



--------------------------------------------------------------------------------

(c)        Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Credit Commitment shall become effective under this
Section 2.17 unless (i) on the date of such effectiveness, the conditions set
forth in Section 4.02 shall be satisfied and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower, (ii) the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates and
documentation consistent with those delivered on the Closing Date, and (iii) the
Borrower would be in pro forma compliance with the covenants set forth in
Section 7.07.

(d)        Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
all Incremental Term Loans (other than Other Term Loans), when originally made,
are included in each Borrowing of outstanding Term Loans on a pro rata basis,
and the Borrower agrees that Section 3.02 shall apply to any conversion of
Eurodollar Loans which are Term Loans to Base Rate Loans reasonably required by
the Administrative Agent to effect the foregoing. In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments set forth in Section 2.13(b) required to be made after the making of
such Incremental Term Loans shall be ratably increased by the aggregate
principal amount of such Incremental Term Loans.

ARTICLE III.

INCREASED COSTS, ILLEGALITY AND TAXES

Section 3.01       Increased Costs, Illegality, etc.

(a)        In the event that (y) in the case of clause (i) below, the
Administrative Agent or (z) in the case of clauses (ii) and (iii) below, any
Lender, shall have determined on a reasonable basis (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto):

(i)          on any date for determining the interest rate applicable to any
Eurodollar Loan for any Interest Period that, by reason of any changes arising
after the Closing Date, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in this Agreement for
such Eurodollar Loan; or

(ii)         at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable by it hereunder in an amount
that such Lender deems material with respect to any Eurodollar Loans (other than
in respect of any (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) because of (x) any Change in Law since the Closing Date (such as, for
example, but not limited to, a change in official reserve requirements, but, in
all events, excluding reserves already includable in the interest rate
applicable to such Eurodollar Loan pursuant to this Agreement) or (y) other
circumstances adversely affecting the London interbank market or the position of
such Lender in any such market; or

(iii)        at any time, that the making or continuance of any Eurodollar Loan
has become unlawful by compliance by such Lender in good faith with any Change
in Law since the Closing Date, or would conflict with any thereof not having the
force of law but with which such Lender customarily complies, or has become
impracticable as a result of a contingency occurring after the Closing Date that
materially adversely affects the London interbank market;

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (1) on or promptly following such date or time
and (2) within 10 Business Days of the date on which

 

Exhibit 10.1 Page 59



--------------------------------------------------------------------------------

such event no longer exists give notice (by telephone confirmed in writing) to
the Borrower and to the Administrative Agent of such determination (which notice
the Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, the affected Type of Eurodollar
Loans shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist, and any Notice of Borrowing
or Notice of Continuation or Conversion given by the Borrower with respect to
such Type of Eurodollar Loans that have not yet been incurred, Converted or
Continued shall be deemed rescinded by the Borrower or, in the case of a Notice
of Borrowing, shall, at the option of the Borrower, be deemed converted into a
Notice of Borrowing for Base Rate Loans to be made on the date of Borrowing
contained in such Notice of Borrowing, (y) in the case of clause (ii) above, the
Borrower shall pay to such Lender, upon written demand therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts receivable hereunder (a written notice as to the additional amounts owed
to such Lender, showing the basis for the calculation thereof, which basis must
be reasonable, submitted to the Borrower by such Lender shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) and (z) in
the case of clause (iii) above, the Borrower shall take one of the actions
specified in Section 3.01(b) as promptly as possible and, in any event, within
the time period required by law.

(b)      At any time that any Eurodollar Loan is affected by the circumstances
described in Section 3.01(a)(ii) or (iii), the Borrower may (and in the case of
a Eurodollar Loan affected pursuant to Section 3.01(a)(iii) the Borrower shall)
either (i) if the affected Eurodollar Loan is then being made pursuant to a
Borrowing, by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 3.01(a)(ii) or (iii), cancel said Borrowing, or, in
the case of any Borrowing, convert the related Notice of Borrowing into one
requesting a Borrowing of Base Rate Loans or require the affected Lender to make
its requested Loan as a Base Rate Loan, or (ii) if the affected Eurodollar Loan
is then outstanding, upon at least one Business Day’s notice to the
Administrative Agent, require the affected Lender to Convert each such
Eurodollar Loan into a Base Rate Loan; provided, however, that if more than one
Lender is affected at any time, then all affected Lenders must be treated the
same pursuant to this Section 3.01(b).

(c)      If any Lender shall have determined that after the Closing Date, any
Change in Law regarding capital adequacy or liquidity requirements by any
Governmental Authority, central bank or comparable agency charged by law with
the interpretation or administration thereof, or compliance by such Lender or
its parent corporation with any request or directive regarding capital adequacy
or liquidity requirements (whether or not having the force of law) of any such
authority, central bank, or comparable agency, in each case made subsequent to
the Closing Date, has or would have the effect of reducing by an amount
reasonably deemed by such Lender to be material to the rate of return on such
Lender’s or its parent corporation’s capital or assets as a consequence of such
Lender’s commitments or obligations hereunder to a level below that which such
Lender or its parent corporation could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s or
its parent corporation’s policies with respect to capital adequacy), then from
time to time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent corporation for
such reduction. Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this Section 3.01(c), will give prompt
written notice thereof to the Borrower, which notice shall set forth, in
reasonable detail, the basis of the calculation of such additional amounts,
which basis must be reasonable, although the failure to give any such notice
shall not release or diminish any of the Borrower’s obligations to pay
additional amounts pursuant to this Section 3.01(c) upon the subsequent receipt
of such notice.

 

Exhibit 10.1 Page 60



--------------------------------------------------------------------------------

(d)      Notwithstanding anything in this Agreement to the contrary, (i) no
Lender shall be entitled to compensation or payment or reimbursement of other
amounts under Section 3.01 or Section 3.04 for any amounts incurred or accruing
more than 180 days prior to the giving of notice to the Borrower of additional
costs or other amounts of the nature described in such Sections, and (ii) no
Lender shall demand compensation for any reduction referred to in
Section 3.01(c) or payment or reimbursement of other amounts under Section 3.04
if it shall not at the time be the general policy or practice of such Lender to
demand such compensation, payment or reimbursement in similar circumstances
under comparable provisions of other credit agreements.

Section 3.02     Breakage Compensation.    The Borrower shall compensate each
Lender (including the Swing Line Lender), upon its written request (which
request shall set forth the detailed basis for requesting and the method of
calculating such compensation), for all reasonable losses, costs, expenses and
liabilities (including, without limitation, any loss, cost, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans or Swing Loans) which such
Lender may sustain in connection with any of the following: (i) if for any
reason (other than a default by such Lender or the Administrative Agent) a
Borrowing of Eurodollar Loans or Swing Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Continuation or Conversion
(whether or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 3.01(a)); (ii) if any repayment, prepayment, Conversion or Continuation
of any Eurodollar Loan occurs on a date that is not the last day of an Interest
Period applicable thereto or any Swing Loan is paid prior to the Swing Loan
Maturity Date applicable thereto; (iii) if any prepayment of any of its
Eurodollar Loans is not made on any date specified in a notice of prepayment
given by the Borrower; (iv) as a result of an assignment by a Lender of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto pursuant to a request by the Borrower pursuant to Section 3.05(b); or
(v) as a consequence of (y) any other default by the Borrower to repay or prepay
any Eurodollar Loans when required by the terms of this Agreement or (z) an
election made pursuant to Section 3.05(b). The written request of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such request within 10 days after receipt thereof.

Section 3.03     Net Payments.

(a)      Defined Terms.  For purposes of this Section 3.03, the term “Lender”
includes any LC Issuer and the term “applicable law” includes FATCA.

(b)      Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)      Payment of Other Taxes by the Borrower.  The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

Exhibit 10.1 Page 61



--------------------------------------------------------------------------------

(d)        Indemnification by the Borrower.    The Credit Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)        Indemnification by the Lenders.     Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.06(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)        Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this
Section 3.03, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g)        Status of Lenders.  (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.03(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower,

(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender

 

Exhibit 10.1 Page 62



--------------------------------------------------------------------------------

under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii)       executed originals of IRS Form W-8ECI;

(iii)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv)      to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

Exhibit 10.1 Page 63



--------------------------------------------------------------------------------

(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)        Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)         Survival.  Each party’s obligations under this Section 3.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

Section 3.04     Increased Costs to LC Issuers.  If after the Closing Date,
there is a Change in Law by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any LC Issuer or any Lender with any request or directive (whether
or not having the force of law) by any such authority, central bank or
comparable agency (in

 

Exhibit 10.1 Page 64



--------------------------------------------------------------------------------

each case made subsequent to the Closing Date) shall either (i) impose, modify
or make applicable any reserve, deposit, capital adequacy or similar requirement
against Letters of Credit issued by such LC Issuer or such Lender’s
participation therein, or (ii) impose on such LC Issuer or any Lender any other
conditions affecting this Agreement, any Letter of Credit or such Lender’s
participation therein; and the result of any of the foregoing is to increase the
cost to such LC Issuer or such Lender in an amount that deems to be material of
issuing, maintaining or participating in any Letter of Credit, or to reduce the
amount of any sum received or receivable by such LC Issuer or such Lender
hereunder (other than in respect of any (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes), then, upon demand to the Borrower by such LC
Issuer or such Lender (a copy of which notice shall be sent by such LC Issuer or
such Lender to the Administrative Agent), the Borrower shall pay to such LC
Issuer or such Lender such additional amount or amounts as will compensate any
such LC Issuer or such Lender for such increased cost or reduction. A
certificate submitted to the Borrower by any LC Issuer or any Lender, as the
case may be (a copy of which certificate shall be sent by such LC Issuer or such
Lender to the Administrative Agent), setting forth, in reasonable detail, the
basis for the determination of such additional amount or amounts necessary to
compensate any LC Issuer or such Lender as aforesaid shall be conclusive and
binding on the Borrower absent manifest error, although the failure to deliver
any such certificate shall not release or diminish the Borrower’s obligations to
pay additional amounts pursuant to this Section 3.04.

Section 3.05     Change of Lending Office; Replacement of Lenders.

(a)      Each Lender agrees that, upon the occurrence of any event giving rise
to the operation of Section 3.01(a)(ii) or (iii), 3.01(c), 3.03 or 3.04
requiring the payment of additional amounts to the Lender, such Lender will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Applicable Lending Office
for any Loans or Commitments affected by such event; provided, however, that
such designation is made on such terms that such Lender and its Applicable
Lending Office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
any such Section.

(b)      If (i) any Lender requests any compensation, reimbursement or other
payment under Section 3.01(a)(ii) or (iii), 3.01(c) or 3.04 with respect to such
Lender, (ii) the Borrower is, or because of a matter in existence as of the date
that the Borrower is seeking to exercise its rights under this Section will be,
required to pay any additional amount to any Lender or Governmental Authority
pursuant to Section 3.03, or (iii) or if any Lender is a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.06(c)),
all its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations; provided, however, that (1) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld or delayed, (2) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts, including any breakage compensation under
Section 3.02 hereof), and (3) in the case of any such assignment resulting from
a claim for compensation, reimbursement or other payments required to be made
under Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 3.04 with respect
to such Lender, or resulting from any required payments to any Lender or
Governmental Authority pursuant to Section 3.03, such assignment will result in
a reduction in such compensation, reimbursement or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

Exhibit 10.1 Page 65



--------------------------------------------------------------------------------

(c)      Nothing in this Section 3.05 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Sections
3.01, 3.03 or 3.04.

ARTICLE IV.

CONDITIONS PRECEDENT

Section 4.01     Conditions Precedent at Closing Date. The obligation of the
Lenders to make Loans, and of any LC Issuer to issue Letters of Credit, is
subject to the satisfaction of each of the following conditions on or prior to
the Closing Date:

(i)         Credit Agreement.  This Agreement shall have been executed by the
Borrower, the Administrative Agent, each LC Issuer and each of the Lenders.

(ii)        Notes.  The Borrower shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same.

(iii)      Guaranty. The Guarantors shall have duly executed and delivered a
Guaranty of Payment (the “Guaranty”), substantially in the form attached hereto
as Exhibit C-1.

(iv)      Security Agreement.  The Credit Parties shall have duly executed and
delivered a Pledge and Security Agreement (the “Security Agreement”),
substantially in the form attached hereto as Exhibit C-2, and shall have
executed and delivered all of the following in connection therewith, each of
which shall be in form and substance satisfactory to the Administrative Agent:
(A) the Control Agreements required pursuant to the terms of the Security
Agreement, duly executed by the appropriate depositary institution, securities
intermediary or issuer as the case may be, (B) the Collateral Assignment
Agreements required pursuant to the terms of the Security Agreement, (C) a
Perfection Certificate, and (D) each other Security Document that is required by
this Agreement or the Security Agreement.

(v)        Fees and Fee Letters.  The Borrower shall have (A) executed and
delivered to the Administrative Agent the Administrative Agent Fee Letter and
shall have paid to the Administrative Agent, for its own account, the fees
required to be paid by it on the Closing Date, (B) shall have paid to each
Lender the fees the Borrower has agreed to pay to it as of the Closing Date in
accordance with the Administrative Agent Fee Letter, (C) executed and delivered
to Bank of America the Bank of America Fee Letter and shall have paid to Bank of
America, for its own account, the fees required to be paid by it on the Closing
Date, and (D) paid or caused to be paid all reasonable fees and expenses of the
Administrative Agent and of special counsel to the Administrative Agent that
have been invoiced on or prior to the Closing Date in connection with the
preparation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby.

(vi)        Corporate Resolutions and Approvals.  The Administrative Agent shall
have received certified copies of the resolutions of the Board of Directors (or
similar governing body) of each Credit Party approving the Loan Documents to
which such Credit Party is or may become a party, and of all documents
evidencing other necessary corporate or other organizational action, as the case
may be, and governmental approvals, if any, with respect to the execution,
delivery and performance by such Credit Party of the Loan Documents to which it
is or may become a party, all of which documents to be in form and substance
satisfactory to the Administrative Agent.

 

Exhibit 10.1 Page 66



--------------------------------------------------------------------------------

(vii)         Incumbency Certificates.   The Administrative Agent shall have
received a certificate of the Secretary or an Assistant Secretary of each Credit
Party certifying the names and true signatures of the officers of such Credit
Party authorized to sign the Loan Documents to which such Credit Party is a
party and any other documents to which such Credit Party is a party that may be
executed and delivered in connection herewith.

(viii)        Opinions of Counsel.   The Administrative Agent shall have
received such opinions of counsel from counsel to the Credit Parties, including
(in respect of any jurisdiction other than Delaware) opinions of local counsel
for the Credit Parties in each jurisdiction of organization of such Credit
Party, which shall be addressed to the Administrative Agent and the Lenders and
dated the Closing Date and in form and substance satisfactory to the
Administrative Agent.

(ix)          Recordation of Security Documents, Delivery of Collateral, Taxes,
etc.  The Security Documents (or proper notices or UCC financing statements in
respect thereof) shall have been duly recorded and filed in such manner and in
such places as is required by law to establish, perfect, preserve and protect
the rights, Liens and security interests of the parties thereto and their
respective successors and assigns, all Collateral items required to be
physically delivered to the Administrative Agent thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer.

(x)           Evidence of Insurance.   The Administrative Agent shall have
(A) received certificates of insurance and other evidence satisfactory to it of
compliance with the insurance requirements of this Agreement and the Security
Documents and (B) received endorsements naming the Administrative Agent, for the
benefit of the Lenders, as an additional insured on the liability insurance
policies of the Credit Parties and as a loss payee on the property insurance
policies of the Credit Parties.

(xi)          Search Reports.  The Administrative Agent shall have received the
results of UCC and other search reports from one or more commercial search firms
acceptable to the Administrative Agent, listing all of the effective financing
statements filed against any Credit Party, together with copies of such
financing statements.

(xii)         Corporate Charter and Good Standing Certificates.  The
Administrative Agent shall have received: (A) a certified copy of the
Certificate or Articles of Incorporation or equivalent formation document of
each Credit Party and any and all amendments and restatements thereof, certified
as of a recent date by the relevant Secretary of State; (B) a good standing
certificate or certificate of existence from the Secretary of State of the state
of incorporation and a certificate of good standing or equivalent form from the
applicable tax authority, where applicable, each dated as of a recent date
certifying as to the good standing of such Credit Party; and (C) certificates of
good standing or foreign qualification and a certificate of good standing or
equivalent form from the applicable tax authority, where applicable, from each
other jurisdiction in which each Credit Party is authorized or qualified to do
business.

(xiii)        Closing Certificate.  The Administrative Agent shall have received
a Closing Certificate, dated the Closing Date, of an Authorized Officer (on
behalf of the Borrower), to the effect that, at and as of the Closing Date, both
before and after giving effect to the initial Borrowings hereunder and the
application of the proceeds thereof: (i) no Default or Event of Default has
occurred or is continuing; and (ii) all representations and warranties of each
Credit Party set forth in each Loan Document to which any Credit Party is a
party are true and correct in all material respects (or in the case of any
representation and warranty subject to a materiality qualifier, true and
correct). All documents attached to the Closing Certificate shall be in form and
substance satisfactory to the Administrative Agent.

 

Exhibit 10.1 Page 67



--------------------------------------------------------------------------------

(xiv)        Financial Statements.  The Administrative Agent shall have received
(i) audited consolidated financial statements of the Borrower and its
Subsidiaries for the prior three completed fiscal years ending September 30,
2011; (ii) unaudited quarterly financial statements for the Borrower and its
Subsidiaries for each of the first three fiscal quarters ending after
September 30, 2011, and (iii) financial projections and a business model on a
quarterly basis for the fiscal year following the Closing Date and an annual
basis thereafter through the Revolving Facility Termination Date in form and
substance satisfactory to the Administrative Agent.

(xv)         Solvency Certificate.  The Administrative Agent shall have received
a solvency certificate in the form attached hereto as Exhibit D, dated as of the
Closing Date, and executed by a Financial Officer of the Borrower, in his or her
capacity as an officer of the Borrower.

(xvi)        Proceedings and Documents.   All corporate and other proceedings
and all documents incidental to the transactions contemplated hereby shall be
satisfactory in substance and form to the Administrative Agent and the
Administrative Agent and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as the
Administrative Agent or its special counsel may reasonably request.

(xvii)       Payment of Outstanding Indebtedness, etc.  The Administrative Agent
shall have received evidence that immediately after the making of the Loans on
the Closing Date, all Indebtedness under the Existing Credit Agreement and any
other Indebtedness not permitted by Section 7.04, together with all interest,
all payment premiums and all other amounts due and payable with respect thereto,
shall be paid in full, redeemed, defeased, discharged, or otherwise satisfied in
full from the proceeds of the initial Credit Event, and the commitments in
respect of such Indebtedness shall be permanently terminated, and all Liens
securing payment of any such Indebtedness shall be released and the
Administrative Agent shall have received all payoff and release letters, UCC-3
termination statements or other instruments or agreements as may be suitable or
appropriate in connection with the release of any such Liens.

(xviii)      Existing Senior Notes.  With respect to the Existing Senior Notes,
the Borrower shall have delivered evidence to the Administrative Agent that,
concurrently with the receipt by the Borrower of the proceeds of the Term Loans,
the Indebtedness relating thereto (A) has been discharged in accordance with the
terms of Article VIII of the indenture pursuant to which the Existing Senior
Notes were issued, (B) has been called for redemption and for which funds
sufficient to redeem such indebtedness has been remitted to the Senior Notes
Trustee, or (C) has otherwise been discharged or defeased or satisfied to the
satisfaction of the Administrative Agent.

(xix)        Litigation.  There shall not exist any litigation that could
reasonably be expected to result in a Material Adverse Effect.

(xx)         No Material Adverse Effect.  As of the Closing Date, no condition
or event shall have occurred since September 30, 2011 that has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

(xxi)        Patriot Act.  The Administrative Agent and each Lender shall have
received, prior to the Closing Date, all documentation and other information
required by the Administrative Agent and each Lender under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

 

Exhibit 10.1 Page 68



--------------------------------------------------------------------------------

(xxii)       Miscellaneous.  The Credit Parties shall have provided to the
Administrative Agent and the Lenders such other items and shall have satisfied
such other conditions as may be reasonably required by the Administrative Agent
or the Lenders.

Section 4.02      Conditions Precedent to All Credit Events.  The obligations of
the Lenders, the Swing Line Lender and each LC Issuer to make or participate in
each Credit Event is subject, at the time thereof, to the satisfaction of the
following conditions:

(a)        Notice.  The Administrative Agent (and in the case of subpart
(iii) below, the applicable LC Issuer) shall have received, as applicable, (i) a
Notice of Borrowing meeting the requirements of Section 2.06(b) with respect to
any Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.10(b) with
respect to a Continuation or Conversion, or (iii) an LC Request meeting the
requirements of Section 2.05(b) with respect to each LC Issuance.

(b)        No Default; Representations and Warranties.  At the time of each
Credit Event and also after giving effect thereto, (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties of the
Credit Parties contained herein or in the other Loan Documents shall be true and
correct in all material respects (or in the case of any representation and
warranty subject to a materiality qualifier, true and correct) with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event, except to the extent that such representations
and warranties expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.

The acceptance of the benefits of (i) the Credit Events on the Closing Date
shall constitute a representation and warranty by the Borrower to the
Administrative Agent, the Swing Line Lender, each LC Issuer and each of the
Lenders that all of the applicable conditions specified in Section 4.01 have
been satisfied as of the times referred to in such Section and (ii) each Credit
Event thereafter shall constitute a representation and warranty by the Borrower
to the Administrative Agent, the Swing Line Lender, each LC Issuer and each of
the Lenders that all of the applicable conditions specified in Section 4.02 have
been satisfied as of the times referred to in such Section.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, the Borrower makes the following
representations and warranties to, and agreements with, the Administrative
Agent, the Lenders and each LC Issuer, all of which shall survive the execution
and delivery of this Agreement and each Credit Event:

Section 5.01     Corporate Status.  Each Credit Party (i) is a duly organized or
formed and validly existing corporation, partnership or limited liability
company, as the case may be, in good standing or in full force and effect under
the laws of the jurisdiction of its formation and has the corporate, partnership
or limited liability company power and authority, as applicable, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage, and (ii) has duly qualified and is authorized to
do business in all jurisdictions where it is required to be so qualified or
authorized except where the failure to be so qualified would not have a Material
Adverse Effect.

 

Exhibit 10.1 Page 69



--------------------------------------------------------------------------------

Section 5.02      Corporate Power and Authority.  Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is party. Each Credit Party has duly executed and delivered each Loan
Document to which it is party and each Loan Document to which it is party
constitutes the legal, valid and binding agreement and obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

Section 5.03      No Violation.  Neither the execution, delivery and performance
by any Credit Party of the Loan Documents to which it is party nor compliance
with the terms and provisions thereof (i) will contravene in any material
respect any provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any Governmental Authority applicable to such Credit
Party or its properties and assets, (ii) will materially conflict with or result
in any material breach of, any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (other than the Liens created
pursuant to the Security Documents) upon any of the property or assets of such
Credit Party pursuant to the terms of (A) any Material Contract, or (B) any
other promissory note, bond, debenture, indenture, mortgage, deed of trust,
credit or loan agreement, or any other agreement for borrowed money or other
debt instrument, to which such Credit Party is a party or by which it or any of
its property or assets are bound or to which it may be subject and which
constitutes Material Indebtedness, or (iii) will violate any provision of the
Organizational Documents of such Credit Party.

Section 5.04      Governmental Approvals.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party, except the filing and
recording of financing statements and other documents necessary in order to
perfect the Liens created by the Security Documents.

Section 5.05      Litigation.   There are no actions, suits or proceedings
pending or, to the knowledge of the Borrower, threatened in writing with respect
to any Credit Party or any of their respective Subsidiaries or against any of
their respective properties (i) that have had, or could reasonably be expected
to have, a Material Adverse Effect, or (ii) that question the validity or
enforceability of any of the Loan Documents, or of any action to be taken by any
Credit Party pursuant to any of the Loan Documents.

Section 5.06      Use of Proceeds; Margin Regulations.

(a)      The proceeds of all Loans and LC Issuances shall be utilized to
(a) repay the obligations under the Existing Credit Agreement and to defease or
discharge the Existing Senior Notes in accordance with a Permitted Debt
Defeasance, or otherwise redeem, defease or discharge or satisfy the Existing
Senior Notes, and certain fees and expenses incurred in connection therewith,
(b) finance capital expenditures and (c) provide working capital and funds for
other general corporate purposes, in each case, not inconsistent with the terms
of this Agreement.

(b)      No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin

 

Exhibit 10.1 Page 70



--------------------------------------------------------------------------------

Stock, in violation of any of the provisions of Regulations T, U or X of the
Board of Governors of the Federal Reserve System. No Credit Party is engaged in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No more than 25% of the value of the assets of the Borrower or of
the Borrower and its consolidated Subsidiaries that are subject to any
“arrangement” (as such term is used in Section 221.2(g) of such Regulation U)
hereunder is represented by Margin Stock.

Section 5.07      Financial Statements.

(a)      The Borrower has furnished to the Administrative Agent and the Lenders
complete and correct copies of: (i) the audited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries for the fiscal year ended
September 30, 2011 and the related audited consolidated statements of
operations, changes in shareholders’ equity, and cash flows of the Borrower and
its consolidated Subsidiaries for the fiscal year of the Borrower then ended,
accompanied by the report thereon of BDO USA LLC; and (ii) the interim
consolidated balance sheet, and the related statements of operations and of cash
flows, of the Borrower and its Subsidiaries for the three fiscal quarters prior
to the Closing Date. All such financial statements have been prepared in
accordance with GAAP, consistently applied (except as stated therein), and
fairly present in all material respects the financial position of the Borrower
and its Subsidiaries as of the respective dates indicated and the consolidated
results of their operations and cash flows for the respective periods indicated,
subject in the case of any such financial statements that are unaudited, to
normal audit adjustments and the absence of footnotes, none of which shall be
material. The Borrower and its Subsidiaries did not have, as of the date of the
latest financial statements referred to above, and will not have as of the
Closing Date after giving effect to the incurrence of Loans or LC Issuances
hereunder, any material or significant contingent liability or liability for
taxes, long-term lease or unusual forward or long-term commitment that is not
reflected in the foregoing financial statements or the notes thereto in
accordance with GAAP and that in any such case is material in relation to the
business, operations, properties, assets, financial or other condition or
prospects of the Borrower and its Subsidiaries.

(b)      The financial projections of the Borrower and its Subsidiaries for the
fiscal years September 30, 2012 through September 30, 2017 prepared by the
Borrower and delivered to the Administrative Agent and the Lenders (the
“Financial Projections”) were prepared on behalf of the Borrower and its
Subsidiaries in good faith based on such information, assumptions and estimates
considered by management of the Borrower and its Subsidiaries to be reasonable;
provided, however, that no representation or warranty is made as to the impact
of future general economic conditions or as to whether the Borrower’s projected
consolidated results as set forth in the Financial Projections will actually be
realized, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results for the periods
covered by the Financial Projections may differ materially from the Financial
Projections. No facts are known to the Borrower as of the Closing Date which, if
reflected in the Financial Projections, would result in a material adverse
change in the assets, liabilities, results of operations or cash flows reflected
therein.

Section 5.08      Solvency.   The Borrower has received consideration that is
the reasonable equivalent value of the obligations and liabilities that the
Borrower has incurred to the Administrative Agent, each LC Issuer and the
Lenders under the Loan Documents. The Borrower now has capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage and is now solvent and able to pay its debts as they
mature, and the Borrower owns property having a value, both at fair valuation
and at present fair salable value, greater than the amount required to pay the
Borrower’s debts; and the Borrower is not entering into the Loan Documents with
the intent to hinder, delay or defraud its creditors. The Credit Parties, taken
as a whole, now have capital sufficient to carry on their business and
transactions and all business and transactions in which they are about to engage
and are now solvent and able to pay their debts as they mature, and the Credit
Parties, taken as a

 

Exhibit 10.1 Page 71



--------------------------------------------------------------------------------

whole, own property having a value, both at fair valuation and at present fair
salable value, greater than the amount required to pay the Credit Parties’
debts; and the Credit Parties are not entering into the Loan Documents with the
intent to hinder, delay or defraud their creditors. For purposes of this
Section 5.08, “debt” means any liability on a claim, and “claim” means (y) right
to payment whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured; or (z) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured.

Section 5.09      No Material Adverse Change.   Since September 30, 2011, there
has been no change in the condition, business or affairs of the Borrower and its
Subsidiaries taken as a whole, or their properties and assets considered as an
entirety that individually or in the aggregate, has had or could reasonably be
expected to have, a Material Adverse Effect.

Section 5.10      Tax Returns and Payments.  Each Credit Party has filed all
federal income tax returns and all other material tax returns, domestic and
foreign, required to be filed by it and has paid all material taxes and
assessments payable by it that have become due, other than those not yet
delinquent and except for those contested in good faith. Each Credit Party has
established on its books such charges, accruals and reserves in respect of
taxes, assessments, fees and other governmental charges for all fiscal periods
as are required by GAAP. No Credit Party knows of any proposed assessment for
additional federal, foreign or state taxes for any period, or of any basis
therefor, which, individually or in the aggregate, taking into account such
charges, accruals and reserves in respect thereof as the Borrower and its
Subsidiaries have made, could reasonably be expected to have a Material Adverse
Effect.

Section 5.11      Title to Properties, etc.  Each Credit Party has good and
marketable title, in the case of Real Property, and good title (or valid
Leaseholds, in the case of any leased property), in the case of all other
property, to all of its properties and assets free and clear of Liens other than
Permitted Liens. The interests of the Credit Parties and their Subsidiaries in
the properties reflected in the most recent balance sheet referred to in
Section 5.07(a), taken as a whole, were sufficient, in the judgment of the
Credit Parties, as of the date of such balance sheet for purposes of the
ownership and operation of the businesses conducted by the Credit Parties and
their Subsidiaries. Schedule 5.11 of the Disclosure Letter sets forth a complete
list of Real Property owned and/or leased or subleased (as lessor or sublessor,
lessee or sublessee) by the Credit Parties on the Closing Date.

Section 5.12      Lawful Operations, etc.  Each Credit Party and each of its
Subsidiaries: (i) holds all necessary foreign, federal, state, local and other
governmental licenses, registrations, certifications, permits and authorizations
necessary to conduct its business and own its properties; and (ii) is in full
compliance with all requirements imposed by law, regulation or rule, whether
foreign, federal, state or local, that are applicable to it, its operations, or
its properties and assets, including, without limitation, applicable
requirements of Environmental Laws, except with respect to each of clause
(i) and clause (ii) for any failure to obtain and maintain in effect, or
noncompliance that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 5.13      Environmental Matters.

(a)      Each Credit Party and each of their Subsidiaries is in compliance with
all applicable Environmental Laws, except to the extent that any such failure to
comply (together with any resulting penalties, fines or forfeitures) would not
reasonably be expected to have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of each
Credit Party and each of their Subsidiaries under any Environmental Law have
been secured and each Credit Party and each of their Subsidiaries is in
substantial compliance therewith, except for such licenses, permits,

 

Exhibit 10.1 Page 72



--------------------------------------------------------------------------------

registrations or approvals the failure to secure or to comply therewith is not
reasonably likely to have a Material Adverse Effect. No Credit Party nor any of
their Subsidiaries has received written notice, or otherwise knows, that it is
in any respect in noncompliance with, breach of or default under any applicable
writ, order, judgment, injunction, or decree to which such Credit Party or such
Subsidiary is a party or that would affect the ability of such Credit Party or
such Subsidiary to operate any Real Property and no event has occurred and is
continuing that, with the passage of time or the giving of notice or both, would
constitute noncompliance, breach of or default thereunder, except in each such
case, such noncompliance, breaches or defaults as would not reasonably be
expected to, in the aggregate, have a Material Adverse Effect. There are no
Environmental Claims pending or, to the best knowledge of any Credit Party,
threatened in writing wherein an unfavorable decision, ruling or finding would
reasonably be expected to have a Material Adverse Effect. There are no facts,
circumstances, conditions or occurrences on any Real Property now or at any time
owned, leased or operated by the Credit Parties or their Subsidiaries or on any
property adjacent to any such Real Property, that are known by the Credit
Parties or as to which any Credit Party or any such Subsidiary has received
written notice, that could reasonably be expected: (i) to form the basis of an
Environmental Claim against any Credit Party or any of their Subsidiaries or any
Real Property of a Credit Party or any of their Subsidiaries; or (ii) to cause
such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such Real Property under any Environmental
Law, except in each such case, such Environmental Claims or restrictions that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

(b)      Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property of the Credit
Parties or any of their Subsidiaries or (ii) released on or about any such Real
Property, in each case where such occurrence or event is not in compliance with
or could give rise to liability under Environmental Laws and is reasonably
likely to have a Material Adverse Effect.

Section 5.14      Compliance with ERISA.  Provided that none of the Loans made
under this Agreement are funded with “plan assets” as that term is defined in 29
CFR 2510.3-101, as modified by Section 3(42) of ERISA, compliance by the Credit
Parties with the provisions hereof and Credit Events contemplated hereby will
not involve any prohibited transaction within the meaning of ERISA or
Section 4975 of the Code. Except as could not reasonably be expected to result
in liability of $5,000,000, the Credit Parties, their Subsidiaries and each
ERISA Affiliate (i) has fulfilled all obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan that is not a
Multi-Employer Plan or a Multiple Employer Plan, (ii) has satisfied all
contribution obligations in respect of each Multi-Employer Plan and each
Multiple Employer Plan, (iii) is in compliance in all material respects with all
other applicable provisions of ERISA and the Code with respect to each Plan,
each Multi-Employer Plan and each Multiple Employer Plan, and (iv) has not
incurred any liability under Title IV of ERISA to the PBGC with respect to any
Plan, any Multi-Employer Plan, any Multiple Employer Plan, or any trust
established thereunder, other than premiums due to the PBGC under ERISA
Section 4007. No Plan or trust created thereunder has been terminated, and there
have been no Reportable Events, with respect to any Plan or trust created
thereunder or with respect to any Multi-Employer Plan or Multiple Employer Plan,
which termination or Reportable Event will or could give rise to a material
liability of the Credit Parties or any ERISA Affiliate in respect thereof. No
Credit Party nor any Subsidiary of a Credit Party nor any ERISA Affiliate is at
the date hereof, or has been at any time within the five years preceding the
date hereof, an employer required to contribute to any Multi-Employer Plan or
Multiple Employer Plan, or a “contributing sponsor” (as such term is defined in
Section 4001 of ERISA) in any Multi-Employer Plan or Multiple Employer Plan. No
Credit Party nor any Subsidiary of a Credit Party nor any ERISA Affiliate has
any contingent liability with respect to any post-retirement “welfare benefit
plan” (as such term is defined in ERISA) except as has been disclosed to the
Administrative Agent and the Lenders in writing.

 

Exhibit 10.1 Page 73



--------------------------------------------------------------------------------

Section 5.15      Intellectual Property, etc.  Each Credit Party and each of its
Subsidiaries has obtained or has the right to use all of its Material IP for the
present and planned future conduct of its business, without any known conflict
with the rights of others, except for such Intellectual Property, the loss of
which, and such conflicts that, in any such case individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect. As
of the Closing Date, Schedule 5.15 of the Disclosure Letter sets forth a
complete list of all Material IP of each Credit Party.

Section 5.16      Investment Company Act, etc.  No Credit Party nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Federal Power Act, as amended or any applicable Federal or state public utility
law.

Section 5.17      Insurance.  The Credit Parties and their Subsidiaries maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of Section 6.03. Schedule 5.17 of the Disclosure
Letter sets forth a complete list of all insurance maintained by the Credit
Parties on the Closing Date.

Section 5.18      Labor Relations.  No Credit Party nor any of its Subsidiaries
(a) is a party to any labor dispute affecting any bargaining unit or other group
of employees generally, (b) is subject to any organized strike, walkout or other
concerted interruptions of operations by employees of a Credit Party or any
Subsidiary, whether or not relating to any labor contracts, (c) is subject to
any pending or, to the knowledge of any Credit Party, threatened in writing,
unfair labor practice complaint, before the National Labor Relations Board,
(d) is subject to any pending or, to the knowledge of any Credit Party,
threatened in writing grievance or arbitration proceeding arising out of or
under any collective bargaining agreement, (e) is subject to any pending or, to
the knowledge of any Credit Party, threatened in writing significant strike,
labor dispute or stoppage, or (f) is, to the knowledge of the Credit Parties,
involved or subject to any union representation organizing or certification
matter with respect to the employees of the Credit Parties or any of their
Subsidiaries, except (with respect to any matter specified in any of the above
clauses (a) through (f)) for such matters as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries has suffered any organized strikes,
walkouts or other concerted interruptions of operations by employees of a Credit
Party in the five years preceding the Closing Date.

Section 5.19      Security Interests.  Once executed and delivered, each of the
Security Documents creates, as security for the Secured Obligations (as defined
in the Security Agreement), a valid and enforceable, and upon making the
requisite filings and recordings under the Security Documents perfected security
interest (to the extent perfection can be made solely by filing a UCC financing
statement) in and Lien on all of the Collateral subject thereto from time to
time to the extent requested by the Security Documents, in favor of the
Administrative Agent for the benefit of the Secured Creditors, superior to and
prior to the rights of all third persons and subject to no other Liens, except
that the Collateral under the Security Documents may be subject to Permitted
Liens. No filings or recordings are required in order to perfect the security
interests created under any Security Document except for filings or recordings
required in connection with any such Security Document that shall have been
made, or for which satisfactory arrangements have been made, upon or prior to
the Closing Date.

Section 5.20      True and Complete Disclosure.  The factual information (taken
as a whole), heretofore or contemporaneously furnished by or on behalf of any
Credit Party to the Administrative Agent or any Lender in writing for purposes
of or in connection with this Agreement or any transaction contemplated herein,
other than the Financial Projections (as to which representations are made only
as provided in Section 5.07(b)), is, and all other such factual information
(taken as a whole), hereafter

 

Exhibit 10.1 Page 74



--------------------------------------------------------------------------------

furnished by or on behalf of such Person in writing to the Administrative Agent
or any Lender will be, true and accurate in all material respects on the date as
of which such information is dated or certified and not incomplete by omitting
to state any material fact necessary to make such information (taken as a
whole), not misleading at such time in light of the circumstances under which
such information was provided, except that all information consisting of
financial projections prepared by any Credit Party or any Subsidiary is only
represented herein as being based on good faith estimates and assumptions
believed by such persons to be reasonable at the time made.

Section 5.21      Defaults.   No Default or Event of Default exists as of the
Closing Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.

Section 5.22      Capitalization.  As of the Closing Date, Schedule 5.22 of the
Disclosure Letter sets forth a true, complete and accurate description of the
equity capital structure of each of its Subsidiaries showing, for each such
Subsidiary, accurate ownership percentages of the equityholders of record.
Except as set forth on Schedule 5.22 of the Disclosure Letter, as of the Closing
Date (a) there are no preemptive rights, outstanding subscriptions, warrants or
options to purchase any Equity Interests of any Credit Party (other than the
Borrower), and (b) there are no obligations of any Credit Party (other than the
Borrower) to redeem or repurchase any of its Equity Interests. The Equity
Interests of each Credit Party (other than the Borrower) described on Schedule
5.22 of the Disclosure Letter (i) are validly issued and fully paid and non
assessable (to the extent such concepts are applicable to the respective Equity
Interests) and (ii) are owned of record and beneficially as set forth on
Schedule 5.22 of the Disclosure Letter, free and clear of all Liens (other than
Liens created under the Security Documents).

Section 5.23      Anti-Terrorism Law Compliance.  No Credit Party nor any of its
Subsidiaries is in material violation of any law, regulation, or list of any
government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Credit Parties.

Section 5.24      Location of Bank Accounts.  Schedule 5.24 of the Disclosure
Letter sets forth a complete and accurate list as of the Closing Date of all
deposit, checking and other bank accounts, all securities and other accounts
maintained with any broker dealer and all other similar accounts maintained by
each Credit Party, together with a description thereof (i.e., the bank or broker
dealer at which such deposit or other account is maintained and the account
number and the purpose thereof).

Section 5.25      Material Contracts.   Schedule 5.25 of the Disclosure Letter
contains a true, correct and complete list of all the Material Contracts in
effect on the Closing Date. As of the Closing Date, all such Material Contracts
are in full force and effect and no material defaults by a Credit Party
currently exist thereunder (other than as described in Schedule 5.25).

Section 5.26      Affiliate Transactions.  Except as set forth on Schedule 5.26
of the Disclosure Letter, as of the date of this Agreement, there are no
existing agreements, arrangements or transactions between any Credit Party and
any Affiliates (other than the Subsidiaries) of any Credit Party outside of the
ordinary course of business or which are not otherwise permitted under
Section 7.09.

 

Exhibit 10.1 Page 75



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
so long as this Agreement is in effect and until such time as the Commitments
have been terminated, no Notes remain outstanding and the Loans, together with
interest, Fees and all other Obligations incurred hereunder and under the other
Loan Documents, have been paid in full (other than inchoate indemnity
obligations), as follows:

Section 6.01      Reporting Requirements.  The Borrower will furnish to the
Administrative Agent and each Lender:

(a)      Annual Financial Statements.  As soon as available and in any event
within 90 days after the close of each fiscal year of the Borrower, the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated statements of
operations, changes in stockholders’ equity and of cash flows for such fiscal
year, in each case setting forth comparative figures for the preceding fiscal
year, all in reasonable detail and accompanied by the report and opinion with
respect to such consolidated financial statements of BDO USA LLC or other
independent public accountants of recognized national standing selected by the
Borrower, which report and opinion shall be unqualified and shall (i) state that
such accountants audited such consolidated financial statements in accordance
with generally accepted auditing standards, that such accountants believe that
such audit provides a reasonable basis for their opinion, and that in their
opinion such consolidated financial statements present fairly, in all material
respects, the consolidated financial position of the Borrower and its
consolidated subsidiaries as at the end of such fiscal year and the consolidated
results of their operations and cash flows for such fiscal year in conformity
with generally accepted accounting principles, or (ii) contain such statements
as are customarily included in unqualified reports of independent accountants in
conformity with the recommendations and requirements of the American Institute
of Certified Public Accountants (or any successor organization).

(b)      Quarterly Financial Statements.  As soon as available and in any event
within 45 days after the close of each of the first three quarterly accounting
periods (or within 90 days after the close of each fiscal year in the case of
the fourth quarterly accounting period) in each fiscal year of the Borrower, the
unaudited consolidated and consolidating balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such quarterly period, the related
unaudited consolidated and consolidating statements of operations for such
quarterly and fiscal year to date period, and consolidated statement of cash
flows for the fiscal year to date period, and setting forth, in the case of such
unaudited consolidated statements of income and cash flows, comparative figures
for the related periods in the prior fiscal year, subject to changes resulting
from normal year-end audit adjustments.

(c)      Officer’s Compliance Certificates.  At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, (i) a
certificate (a “Compliance Certificate”), substantially in the form of Exhibit
E, signed by a Financial Officer (on behalf of the Borrower) to the effect that
no Default or Event of Default exists or, if any Default or Event of Default
does exist, specifying the nature and extent thereof and the actions the Credit
Parties have taken or proposes to take with respect thereto, which certificate
shall set forth the calculations required to establish compliance with the
provisions of Section 7.07, (ii) if, as a result of any change in accounting
principles and policies (or the application thereof) from those used in the
preparation of the historical financial statements of the Credit Parties, the
consolidated financial statements of the Credit Parties delivered pursuant to
Sections 6.01(a) and (b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then,

 

Exhibit 10.1 Page 76



--------------------------------------------------------------------------------

together with the first delivery of such financial statements after such change,
one or more statements of reconciliation for all such prior financial statements
in form and substance reasonably satisfactory to the Administrative Agent, and
(iii) a Narrative Report with respect to such financial statements and any other
operating reports prepared by management for such period.

(d)        Budgets and Forecasts.  Not later than 30 days following the end of
any fiscal year of any fiscal year of the Borrower and its Subsidiaries,
commencing with the fiscal year ending September 30, 2012, a consolidated budget
in reasonable detail for each of the four fiscal quarters of such fiscal year,
and (if and to the extent prepared by management of the Borrower or any other
Credit Party) for any subsequent fiscal years, as customarily prepared by
management for its internal use, setting forth the forecasted balance sheet,
income statement, operating cash flows and capital expenditures of the Borrower
and its Subsidiaries for the period covered thereby, and the principal
assumptions upon which forecasts and budget are based.

(e)        Notices.  Promptly, and in any event within three Business Days,
after any Credit Party or any Subsidiary obtains knowledge thereof, notice of:

(i)      the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto;

(ii)     the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against any Credit
Party or any Subsidiary or the occurrence of any other event, if the same could
be reasonably likely to have a Material Adverse Effect; or

(iii)    any event that could reasonably be expected to have a Material Adverse
Effect

(f)        ERISA.  Promptly, and in any event within 10 Business Days after any
Credit Party or any Subsidiary of a Credit Party or any ERISA Affiliate knows of
the occurrence of any ERISA Event, the Borrower will deliver to the
Administrative Agent and each of the Lenders a certificate of an Authorized
Officer of the Borrower setting forth the full details as to such occurrence and
the action, if any, that such Credit Party or such Subsidiary of such Credit
Party or such ERISA Affiliate is required or proposes to take, together with any
notices required or proposed to be given by such Credit Party or such Subsidiary
of such Credit Party or the ERISA Affiliate to or filed with the PBGC, a Plan
participant or the Plan administrator with respect thereto.

(g)        Environmental Matters.  Promptly upon, and in any event within 10
Business Days after, an officer of a Credit Party or any Subsidiary of a Credit
Party obtaining knowledge thereof, notice of one or more of the following
environmental matters to the extent any of the following could reasonably be
expected to have a Material Adverse Effect: (i) any pending or threatened in
writing Environmental Claim against such Credit Party or any of its Subsidiaries
or any Real Property owned or operated by such Credit Party or any of its
Subsidiaries; (ii) any condition or occurrence on or arising from any Real
Property owned or operated by such Credit Party or any of its Subsidiaries that
(A) results in noncompliance by such Credit Party or any of its Subsidiaries
with any applicable Environmental Law or (B) would reasonably be expected to
form the basis of a Environmental Claim against such Credit Party or any of its
Subsidiaries or any such Real Property; (iii) any condition or occurrence on any
Real Property owned, leased or operated by such Credit Party or any of its
Subsidiaries that could reasonably be expected to cause such Real Property to be
subject to any restrictions on the ownership, occupancy, use or transferability
by such Credit Party or any of its Subsidiaries of such Real Property under any
Environmental Law; and (iv) the taking of any removal or remedial action in
response to the actual or

 

Exhibit 10.1 Page 77



--------------------------------------------------------------------------------

alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by such Credit Party or any of its Subsidiaries as required by any
Environmental Law or any governmental or other Global agency. All such notices
shall describe in reasonable detail the nature of the Environmental Claim, the
Credit Party’s or such Subsidiary’s response thereto and the potential exposure
in Dollars of the Credit Parties and their Subsidiaries with respect thereto.

(h)      SEC Reports and Registration Statements.  Promptly after transmission
thereof or other filing with the SEC, copies of all registration statements
(other than the exhibits thereto and any registration statement on Form S-8 or
its equivalent) and all annual, quarterly or current reports that any Credit
Party or any Subsidiary files with the SEC on Form 10-K, 10-Q or 8-K (or any
successor forms). Any such documents that are filed pursuant to and are
accessible through the SEC’s EDGAR system will be deemed to have been provided
in accordance with this clause (h) and in satisfaction of the Borrower’s
obligations to provide annual and quarterly reports under clauses (a) and (b) so
long as the Administrative Agent and each Lender have received notification of
the same.

(i)       Annual, Quarterly and Other Reports.    Promptly after transmission
thereof to its stockholders, copies of all annual, quarterly and other reports
and all proxy statements that the Borrower furnishes to its stockholders
generally.

(j)       Auditors’ Internal Control Comment Letters, etc.  Promptly upon
receipt thereof, a copy of each letter or memorandum commenting on internal
accounting controls and/or accounting or financial reporting policies followed
by the Credit Parties and/or any of their Subsidiaries that is submitted to the
audit committee of the Borrower, by its independent accountants in connection
with any annual or interim audit made by them of the books of the Borrower or
any of its Subsidiaries.

(k)      Press Releases.  Promptly after the release thereof to any news
organization or news distribution organization, copies of any press releases and
other similar statements intended to be made available generally by any Credit
Party or any Subsidiary to the public concerning material developments relating
to such Credit Party or its Subsidiaries.

(l)       Information Relating to Collateral.  At the time of the delivery of
the annual financial statements provided for in subpart (a) above, a certificate
of an Authorized Officer of the Borrower (on behalf of the Borrower) (i) setting
forth any changes to the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the most recently delivered or updated Perfection Certificate,
(ii) outlining all material insurance coverage maintained as of the date of such
report by the Credit Parties and all material insurance coverage planned to be
maintained by the Credit Parties in the immediately succeeding fiscal year, and
(iii) certifying that no Credit Party has taken any actions (and is not aware of
any actions so taken) to terminate any UCC financing statements or other
appropriate filings, recordings or registrations.

(m)     Other Notices.  Promptly after the transmission or receipt thereof, as
applicable, copies of all notices of default, termination or acceleration
received or sent by any Credit Party to or from the holders of any Material
Indebtedness or any trustee with respect thereto.

(n)      Other Information.  Promptly upon the reasonable request therefor (and
in any events within 10 days of such request), such other information or
documents (financial or otherwise) relating to any Credit Party or any
Subsidiary as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request from time to time.

Section 6.02      Books, Records and Inspections.  Each Credit Party will, and
will cause each of its Subsidiaries to, (i) keep proper books of record and
account, in which full and correct entries shall be

 

Exhibit 10.1 Page 78



--------------------------------------------------------------------------------

made of all financial transactions and the assets and business of such Credit
Party or such Subsidiary, as the case may be in all material respects, in
accordance with GAAP; and (ii) permit officers and designated representatives of
the Administrative Agent or any of the Lenders to visit and inspect any of the
properties or assets of such Credit Party and/or its Subsidiaries in
whomsoever’s possession (but only to the extent such Credit Party or such
Subsidiary, as applicable, has the right to do so to the extent in the
possession of another Person), to examine the books of account of such Credit
Party or such Subsidiary, as applicable, and make copies thereof and take
extracts therefrom, and to discuss the affairs, finances and accounts of such
Credit Party and/or such Subsidiary, as applicable, with, and be advised as to
the same by, its and their officers and independent accountants and independent
actuaries, if any, all at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or any of the Lenders (through the
Administrative Agent) may request, to the extent permitted by any contractual
obligations binding upon the Borrower and its Subsidiaries and/or by applicable
law; provided that a representative of the Borrower may be present at any
meeting with any of its accountants; and provided further that so long as no
Event of Default has occurred and is continuing, (i) such visit and/or
inspection (including any request to any Credit Party’s independent accountants)
shall be in a manner that does not unduly interfere with the business and
operations of the Credit Parties and their Subsidiaries, (ii) such Credit Party
shall receive reasonable prior notice of such visit and/or inspection, and
(iii) the Credit Parties shall not be required to reimburse the Administrative
Agent for more than one inspection during any fiscal year.

Section 6.03      Insurance.

(a)      Each Credit Party will, and will cause each of its Subsidiaries to,
(i) maintain insurance coverage by such insurers and in such forms and amounts
and against such risks as are generally consistent with the insurance coverage
maintained by Persons engaged in the same or similar businesses, and
(ii) forthwith upon the Administrative Agent’s or any Lender’s written request,
furnish to the Administrative Agent or such Lender such information about such
insurance as the Administrative Agent or such Lender may from time to time
reasonably request, which information shall be prepared in form and detail
satisfactory to the Administrative Agent or such Lender and certified by an
Authorized Officer of the Borrower.

(b)      Each Credit Party will at all times keep its respective property that
is subject to the Lien of any Security Document insured in favor of the
Administrative Agent, for the benefit of the Secured Creditors and all policies
or certificates (or certified copies thereof) with respect to such insurance
(and any other insurance maintained by the Credit Parties) (i) shall be endorsed
to the Administrative Agent’s satisfaction for the benefit of the Administrative
Agent (including, without limitation, by naming the Administrative Agent as loss
payee (with respect to Collateral) or, to the extent permitted by applicable
law, as an additional insured), (ii) shall state that such insurance policies
shall not be canceled without 30 days’ prior written notice thereof (or 10 days’
prior written notice in the case of cancellation for the non-payment of
premiums) by the respective insurer to the Administrative Agent, (iii) shall
provide that the respective insurers irrevocably waive any and all rights of
subrogation with respect to the Administrative Agent and the Lenders, and
(iv) shall in the case of any such certificates or endorsements in favor of the
Administrative Agent, be delivered to or deposited with the Administrative
Agent.

(c)      If any Credit Party shall fail to maintain any insurance in accordance
with this Section 6.03, or if any Credit Party shall fail to so endorse and
deliver or deposit all endorsements or certificates with respect thereto, the
Administrative Agent shall have the right (but shall be under no obligation) to
procure such insurance and the Borrower agrees to reimburse the Administrative
Agent on demand for all costs and expenses of procuring such insurance,
provided, however, that, so long as no Default or Event of Default has occurred
and is continuing, the Administrative Agent shall give the Borrower five
(5) days’ notice prior to procuring any such insurance.

 

Exhibit 10.1 Page 79



--------------------------------------------------------------------------------

Section 6.04      Payment of Taxes and Claims.  Each Credit Party will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
federal income taxes, and all other material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and all lawful claims that, if unpaid, might become a Lien or charge upon any
properties of any Credit Party or any of their respective Subsidiaries;
provided, however, that no Credit Party nor any of their respective Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings if (i) it has maintained
adequate reserves with respect thereto in accordance with GAAP and (ii) in the
case of a tax or claim that has or may become a Lien against any of the
Collateral, such proceedings conclusively operate to stay the sale of any
portion of the Collateral to satisfy such tax or claim. Without limiting the
generality of the foregoing, each Credit Party will, and will cause each of its
Subsidiaries to, pay in full all of its wage obligations in accordance with the
Fair Labor Standards Act (29 U.S.C. Sections 206-207), with respect to its
employees subject thereto, and any comparable provisions of applicable law,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 6.05      Corporate Franchises.   Each Credit Party will do, and will
cause each of its Subsidiaries to do, or cause to be done, all things necessary
to preserve and keep in full force and effect its corporate existence, and its
material rights and authority, qualification, franchises, licenses and permits;
provided, however, that nothing in this Section 6.05 shall be deemed to prohibit
any transaction permitted by Section 7.02, and provided further, that nothing in
this Section 6.05 shall be deemed to require: (x) such Person to preserve or
keep such rights, authority, qualifications, franchises, licenses or permits if
such Person’s board of directors (or similar governing body) shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of such Person and that such loss thereof is not disadvantageous in any
material respect to such Person or the Lenders or (y) such Person to maintain
such right, franchise, license or permit which could not, individually or in the
aggregate, result in a Material Adverse Effect.

Section 6.06      Good Repair.  Each Credit Party will, and will cause each of
its Subsidiaries to, ensure that its material properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in
reasonably good repair, working order and condition, normal wear and tear
excepted, and that from time to time there are made in such properties and
equipment all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto, in each case, to the extent and
in the manner customary for companies in similar businesses.

Section 6.07      Compliance with Statutes, etc.  Each Credit Party will, and
will cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, other than those the noncompliance with which would
not individually or in the aggregate be reasonably expected to have a Material
Adverse Effect.

Section 6.08      Compliance with Environmental Laws.   Without limitation of
the covenants contained in Section 6.07 and except with respect to the matters
set forth on Schedule 6.08 of the Disclosure Letter (as to any of which if
determined adversely could not reasonably be expected to have a Material Adverse
Effect):

(a)      Each Credit Party will comply, and will cause each of its Subsidiaries
to comply, with all Environmental Laws applicable to the ownership, lease or use
of all Real Property now or hereafter owned, leased or operated by such Credit
Party or any of its Subsidiaries, and will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, except as could
not reasonably be expected to have a Material Adverse Effect.

 

Exhibit 10.1 Page 80



--------------------------------------------------------------------------------

(b)    Each Credit Party will keep or cause to be kept, and will cause each of
its Subsidiaries to keep or cause to be kept, all such Real Property free and
clear of any Liens imposed pursuant to such Environmental Laws other than
Permitted Liens.

(c)    No Credit Party nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Credit Parties or any of their
Subsidiaries or transport or permit the transportation of Hazardous Materials to
or from any such Real Property other than in compliance with applicable
Environmental Laws and in the ordinary course of business, except as could not
reasonably be expected to have a Material Adverse Effect.

(d)    If required to do so under any applicable order of any Governmental
Authority, each Credit Party will undertake, and cause each of its Subsidiaries
to undertake any clean up, removal, remedial or other action necessary to remove
and clean up any Hazardous Materials from any Real Property owned, leased or
operated by the Credit Parties or any of its Subsidiaries in accordance with, in
all material respects, the requirements of all applicable Environmental Laws and
in accordance with, in all material respects, such orders of all Governmental
Authorities, except to the extent that such Credit Party or such Subsidiary
contesting such order in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP, and the
reasonably likely outcome in such proceedings could not reasonably be expected
to have a Material Adverse Effect.

Section 6.09      Certain Subsidiaries to Join in Guaranty.  In the event that
at any time after the Closing Date, any Credit Party acquires, creates or has
any Domestic Subsidiary that is not already a party to the Guaranty, such Credit
Party will promptly, but in any event within 30 days, cause such Subsidiary to
deliver to the Administrative Agent, in sufficient quantities for the Lenders,
(a) a Guaranty Supplement (as defined in the Guaranty), duly executed by such
Subsidiary, pursuant to which such Subsidiary joins in the Guaranty as a
guarantor thereunder, (b) resolutions of the Board of Directors or equivalent
governing body of such Subsidiary, certified by the Secretary or an Assistant
Secretary of such Subsidiary, as duly adopted and in full force and effect,
authorizing the execution and delivery of such joinder supplement and the other
Loan Documents to which such Subsidiary is or will be a party, together with
such other corporate documentation and an opinion of counsel as the
Administrative Agent shall reasonably request, in each case, in form and
substance satisfactory to the Administrative Agent and (c) all such documents,
instruments, agreements, and certificates as are similar to those described in
Section 6.10. In the event that any Person becomes a Foreign Subsidiary of the
Borrower, and the ownership interests of such Foreign Subsidiary are owned by
the Borrower or by any Domestic Subsidiary thereof, the Borrower shall, or shall
cause such Domestic Subsidiary to, deliver, all such documents, instruments,
agreements, and certificates as are similar to those described in Section 6.10,
and the Borrower shall take, or shall cause such Domestic Subsidiary to take,
all of the actions referred to in Section 6.10.

Section 6.10      Additional Security; Further Assurances.

(a)      Additional Security.  Subject to subpart (b) below, (i) in the event
that any Person becomes a Foreign Subsidiary of the Borrower, and the ownership
interests of such Foreign Subsidiary are owned by the Borrower or by any
Domestic Subsidiary thereof, the Borrower shall, or shall cause such Domestic
Subsidiary to, deliver, 65% of the Equity Interests designated as voting and
100% of the Equity Interests designated as non-voting in such first-tier Foreign
Subsidiary, in each case, held by the Borrower or any Guarantor, to be subject
at all times to a first priority, perfected Lien (except for Permitted Liens) in
favor of the Administrative Agent, pursuant to the terms and conditions of the
Security Documents or such other security documents as the Administrative Agent
shall reasonably request, within 60 days following request by the Administrative
Agent; or (ii) if any Domestic Credit Party acquires, owns or holds any Domestic
Subsidiary or an interest in any securities, instruments or

 

Exhibit 10.1 Page 81



--------------------------------------------------------------------------------

other personal property which is not already subject to the Lien granted in the
Security Agreement and which is required to become subject to the Security
Documents in accordance with the terms thereof, the Borrower will promptly
notify the Administrative Agent in writing of such event as required under the
Security Documents, identifying the property or interests in question and
referring specifically to the rights of the Administrative Agent and the Lenders
under this Section and the relevant Security Document, and the Credit Party
will, or will cause such Subsidiary to, within 30 days following request by the
Administrative Agent, grant to the Administrative Agent for the benefit of the
Secured Creditors a Lien on such personal property pursuant to the terms of such
security agreements, assignments, or other documents as the Administrative Agent
deems appropriate (collectively, the “Additional Security Documents”) or a
joinder in any existing Security Document. Furthermore, the Borrower or such
other Credit Party shall cause to be delivered to the Administrative Agent such
opinions of local counsel, corporate resolutions, a Perfection Certificate,
consents of landlords, Landlord’s Agreements and other related documents as may
be reasonably requested by the Administrative Agent in connection with the
execution, delivery and recording of any such Additional Security Document or
joinder, all of which documents shall be in form and substance satisfactory to
the Administrative Agent.

(b)    Foreign Subsidiaries.  Notwithstanding anything in subpart (a) above or
elsewhere in this Agreement to the contrary, no Credit Party shall be required
to (i) pledge (or cause to be pledged) more than 65% of the Equity Interests
designated as voting and 100% of the Equity Interests designated as non-voting
in any first tier Foreign Subsidiary, (ii) pledge (or cause to be pledged) any
Equity Interests in any Foreign Subsidiary that is not a first tier Foreign
Subsidiary, or (iii) cause a Foreign Subsidiary to join in the Guaranty or to
become a party to the Security Agreement or any other Security Document, if to
do so would subject the Borrower or any of its Subsidiaries to liability for
additional United States income taxes by virtue of Section 956 of the Code as
determined by the Borrower in its sole discretion; provided that, such actions
and deliverables may be waived by the Administrative Agent if, in consultation
with the Borrower, it is determined by the Administrative Agent in its
reasonable judgment that the cost of perfecting such Lien in any non-U.S.
jurisdiction is excessive in relation to the benefit afforded thereby or such
perfection is not otherwise commercially feasible or is impractical or illegal.

(c)    Landlord/Mortgagee/Bailee Waivers.  The Credit Parties will promptly upon
request of the Administrative Agent obtain, and will maintain in effect,
Landlord’s Agreements on any Real Property (i) on which any items of Collateral
are located, provided that the Credit Parties shall not be required to deliver
Landlord Agreements for those locations at which the value of the Collateral
located thereon is no more than $1,000,000 in the aggregate for all locations
for which Landlord’s Agreements have not been obtained, (ii) that functions as
the chief executive office for any Credit Party or (iii) at which books and
records of any Credit Party are located, in each case in form and substance
acceptable to the Administrative Agent.

(d)    Further Assurances.  The Credit Parties will, and will cause each of
their respective Subsidiaries to, at the expense of the Borrower, make, execute,
endorse, acknowledge, file and/or deliver to the Administrative Agent from time
to time such conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Administrative Agent may reasonably require.

Section 6.11      Material Contracts.  Each Credit Party will perform and
observe in all material respects all the terms and provisions of each Material
Contract (excluding the ATK contract) to be performed or observed by it, and no
Credit Party will take any action that would cause any such Material Contract
(excluding the ATK contract) to not be in full force and effect, and cause each
of its Subsidiaries to do so except, in each case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

Exhibit 10.1 Page 82



--------------------------------------------------------------------------------

Section 6.12    Hedging Arrangements.  No later than 90 days following the
Closing Date, the Borrower shall have entered into a Hedge Agreement of the type
referred to in clause (i) of the definition thereof with a Lender or another
counterparty reasonably acceptable to the Administrative Agent (and if such
counterparty is not a Lender, reasonably satisfactory intercreditor arrangements
shall have been entered into) with a notional amount equal to no less than 50%
of the aggregate amount of the outstanding Term Loan (including any Incremental
Term Loans) and with a term of not less than three years, which interest rate
protection agreements shall be in form and substance satisfactory to the
Administrative Agent and shall conform to ISDA standards.

Section 6.13    Use of Proceeds.   The Borrowers will use proceeds of all Loans
and LC Issuances solely for the purposes specified in the preliminary statements
to this Agreement or in connection with a Permitted Acquisition and funds for
other general corporate purposes, in each case, not inconsistent with the terms
of this Agreement.

ARTICLE VII.

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
for so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Obligations incurred hereunder and
under the other Loan Documents, have been paid in full (other than inchoate
indemnity obligations) as follows:

Section 7.01    Changes in Business.  No Credit Party nor any of its
Subsidiaries will engage in any business other than the businesses engaged in by
the Credit Parties and its Subsidiaries on the Closing Date and any other
business complimentary, incidental, ancillary or reasonably related thereto.

Section 7.02    Consolidation, Merger, Acquisitions, Asset Sales, etc.  No
Credit Party will, nor will any Credit Party permit any of its Subsidiaries to,
(i) wind up, liquidate or dissolve its affairs, (ii) consummate any transaction
of merger or consolidation, (iii) make or otherwise effect any Acquisition, or
(iv) sell or otherwise dispose of any of its property or assets outside the
ordinary course of business, or otherwise make or otherwise effect any Asset
Sale, except that each of the following shall be permitted (in the case of
clauses (d) and (f), if no Default or Event of Default shall have occurred and
be continuing, and in all cases, if no Default or Event of Default would result
therefrom):

(a)    the merger, consolidation or amalgamation of (i) any Subsidiary of the
Borrower with or into the Borrower, provided the Borrower is the surviving or
continuing or resulting corporation; (ii) any Subsidiary of the Borrower with or
into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting Person is a Subsidiary Guarantor; or (iii) any Foreign Subsidiary of
the Borrower that is not a Credit Party with or into any other Foreign
Subsidiary of the Borrower that is not a Credit Party;

(b)      any Asset Sale by (i) the Borrower to any other Domestic Credit Party,
(ii) any Subsidiary of the Borrower to any Domestic Credit Party; or (iii) any
Foreign Subsidiary of the Borrower that is not a Credit Party to any other
Foreign Subsidiary of the Borrower that is not a Credit Party;

(c)      any transaction permitted pursuant to Section 7.05;

 

Exhibit 10.1 Page 83



--------------------------------------------------------------------------------

(d)      in addition to any Asset Sale permitted above, the Borrower or any of
its Subsidiaries may consummate any Asset Sale, provided that (i) the
consideration for each such Asset Sale represents fair value and at least 90% of
such consideration consists of cash; (ii) in the case of any Asset Sale
involving consideration in excess of $1,000,000, at least five Business Days
prior to the date of completion of such Asset Sale, the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by an
Authorized Officer, which certificate shall contain (A) a description of the
proposed transaction, the date such transaction is scheduled to be consummated,
the estimated sale price or other consideration for such transaction, and (B) a
certification that no Default or Event of Default has occurred and is
continuing, or would result from consummation of such transaction; and (iii) the
aggregate amount of all such Asset Sales made pursuant to this subpart during
any fiscal year of the Borrower shall not exceed $5,000,000 in any fiscal year
and $10,000,000 in the aggregate for all such Asset Sales over the life of this
Agreement;

(e)      the Borrower or any Subsidiary may make any Permitted Disposition;

(f)      the Borrower and its Subsidiaries may liquidate, dissolve or wind-up
any Subsidiary in the exercise of its reasonable business judgment to the extent
not prohibited hereunder and (after giving effect thereto) no Default or Event
of Default shall have occurred or be continuing; and

(g)      the Borrower or any Subsidiary may make any Acquisition that is a
Permitted Acquisition, provided that all of the conditions contained in the
definition of the term Permitted Acquisition are satisfied.

Section 7.03     Liens.  No Credit Party will, nor will any Credit Party permit
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or
with respect to any property or assets of any kind of such Credit Party or such
Subsidiary whether now owned or hereafter acquired, except that the foregoing
shall not apply to:

(a)     any Standard Permitted Lien;

(b)     Liens in existence on the Closing Date that are listed in Schedule 7.03
of the Disclosure Letter, and any Liens arising out of the refinancing,
extension, renewal or refunding of any Indebtedness secured by any such Liens,
provided that the principal amount of such Indebtedness is not increased and
such Indebtedness is not secured by any additional assets;

(c)     Liens (i) that are placed upon fixed or capital assets acquired,
constructed or improved by the Credit Parties or any of their respective
Subsidiaries, provided that (A) such Liens only secure Indebtedness permitted by
Section 7.04(c), (B) the Indebtedness secured thereby does not exceed 90% of the
cost of acquiring, constructing or improving such fixed or capital assets, as
measured on the date of incurrence of such Indebtedness, and (C) such Liens
shall not apply to any other property or assets of the Credit Parties or any of
their respective Subsidiaries; or (ii) arising out of the refinancing,
extension, renewal or refunding of any Indebtedness secured by any such Liens,
provided that the principal amount of such Indebtedness is not increased and
such Indebtedness is not secured by any additional assets;

(d)     Liens in favor of the Senior Notes Trustee arising in connection with
the Permitted Defeasance in an aggregate amount of up to $69,000,000;

(e)     any Lien granted to the Administrative Agent securing any of the
Obligations or any other Indebtedness of the Credit Parties under the Loan
Documents or any Indebtedness under any Designated Hedge Agreement;

 

Exhibit 10.1 Page 84



--------------------------------------------------------------------------------

(f)      Liens on the assets of any Foreign Subsidiary securing Indebtedness
permitted under Section 7.04(r);

(g)      Liens on fixed or capital assets of a Person existing at the time such
Person becomes a Subsidiary of a Credit Party in a transaction permitted
hereunder securing Indebtedness permitted hereunder or arising out of the
refinancing, extension, renewal or refunding of any Indebtedness secured by any
such Liens, in an aggregate principal amount outstanding at any time not to
exceed $3,000,000; provided that the principal amount of such Indebtedness is
not increased and such Indebtedness is not secured by any additional assets;
provided, further, that any such Lien may not extend to any other property of
any Credit Party or any other Subsidiary that is not a Subsidiary of such
Person; and provided, further, that any such Lien was not created in
anticipation of or in connection with the transaction or series of transactions
pursuant to which such Person became a Subsidiary of a Credit Party;

(h)      Liens securing the Existing Agent Obligations, including such Liens on
the Wells Cash Collateral Account;

(i)        Liens consisting of Environmental Liens (but excluding Environmental
Liens consisting of judgment liens) attaching solely to the real property of
Credit Parties that are limited to securing Environmental Liabilities and Costs
arising out of the Borrower’s remediation site located in Henderson, Nevada; and

(j)        any other Liens so long as the obligations secured thereby do not
exceed an aggregate principal amount of $500,000.

Section 7.04       Indebtedness.  No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries to, contract, create, incur, assume or
suffer to exist any Indebtedness of the Credit Parties or any of their
respective Subsidiaries, except:

(a)        Indebtedness incurred under this Agreement and the other Loan
Documents;

(b)        the Indebtedness set forth on Schedule 7.04 of the Disclosure Letter,
and any refinancing, extension, renewal or refunding of any such Indebtedness
not involving an increase in the principal amount thereof;

(c)        (i) Indebtedness consisting of Capitalized Lease Obligations of the
Borrower and its Subsidiaries, (ii) other Indebtedness incurred to provide all
or a portion of the purchase price or cost of construction or improvement of an
asset, and (iii) any refinancing, extension, renewal or refunding of any such
Indebtedness not involving an increase in the principal amount thereof, provided
the aggregate outstanding principal amount (using Capitalized Lease Obligations
in lieu of principal amount, in the case of any Capital Lease) of Indebtedness
permitted by this subpart (c) shall not exceed $10,000,000 at any time;

(d)        any intercompany loans (i) made by the Borrower or any Subsidiary of
the Borrower to any Domestic Credit Party; or (ii) made by any Foreign
Subsidiary of the Borrower to any other Foreign Subsidiary of the Borrower;
provided that such intercompany loans set forth in clause (i) shall constitute
Subordinated Indebtedness;

(e)        Indebtedness of the Borrower and its Subsidiaries under Hedge
Agreements, provided such Hedge Agreements have not been entered into for
speculative purposes;

(f)        Indebtedness constituting Guaranty Obligations permitted by
Section 7.05;

 

Exhibit 10.1 Page 85



--------------------------------------------------------------------------------

(g)       Indebtedness in connection with reimbursement obligations relating to
letters of credit issued in the ordinary course of business so long as the
aggregate amount of all such reimbursement obligations outstanding at any time
do not exceed $1,000,000;

(h)       endorsement of instruments or other payment items for deposit;

(i)        Indebtedness incurred in the ordinary course of business with respect
to surety and appeal bonds, performance bonds, bid bonds, appeal bonds,
completion guarantee and similar obligations;

(j)        customary indemnification obligations in connection with any Asset
Sales and other dispositions permitted hereunder;

(k)       Indebtedness (i) assumed in connection with Permitted Acquisitions
(other than Indebtedness issued as consideration in, or to provide all or any
portion of the funds used to consummate, such Permitted Acquisition) and
(ii) secured by the Liens permitted pursuant to Section 7.03(g), and any
renewals, refinancings or extensions of any of the foregoing (other than an
increase thereof); provided that, the aggregate outstanding principal amount of
all such Indebtedness shall not exceed $5,000,000 at any time outstanding;

(l)        Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Borrower or any of its Subsidiaries in the
ordinary course of business so long as the amount of such Indebtedness is not in
excess of the amount of the unpaid cost of, and shall be incurred only to defer
the cost of, such insurance for the year in which such Indebtedness is incurred
and such Indebtedness is outstanding only during such year;

(m)      Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”), or cash management services, in
each case, incurred in the ordinary course of business;

(n)       contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Borrower or
the applicable Credit Party incurred in connection with the consummation of one
or more Permitted Acquisitions;

(o)       the Permitted Defeased Debt;

(p)       the Existing Agent Obligations;

(q)       Indebtedness whether in respect of any earnout obligations or
otherwise arising from any Permitted Acquisitions and any renewals, refinancing
or extensions thereof not involving an increase thereof; provided that the
amount of such Indebtedness, together with the aggregate amount of all other
consideration paid in connection therewith, does not exceed the aggregate amount
of consideration permitted to be paid as provided in the definition of
“Permitted Acquisition” herein;

(r)        Indebtedness of Foreign Subsidiaries in an aggregate principal amount
not to exceed $2,000,000 at any time outstanding; and

(s)        other Indebtedness in an aggregate principal amount outstanding at
any time may not exceed $2,000,000, when combined with the aggregate principal
amount of Indebtedness outstanding at any time and permitted to be secured
pursuant to Section 7.03(j).

 

Exhibit 10.1 Page 86



--------------------------------------------------------------------------------

Section 7.05     Investments and Guaranty Obligations.  No Credit Party will,
nor will any Credit Party permit any of its Subsidiaries to, directly or
indirectly, (i) make to make any Investment or (ii) be or become obligated under
any Guaranty Obligations, except:

(a)      Investments by the Borrower or any of its Subsidiaries in cash and Cash
Equivalents;

(b)      any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

(c)      the Borrower and its Subsidiaries may acquire and hold receivables and
similar items owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(d)      any Permitted Creditor Investment;

(e)      loans and advances to employees for business-related travel expenses,
moving expenses, costs of replacement homes, business machines or supplies,
automobiles and other similar expenses, in each case incurred in the ordinary
course of business, provided, the aggregate outstanding amount of all such loans
and advances shall not exceed $750,000 at any time;

(f)      Investments existing as of the Closing Date and described on Schedule
7.05 of the Disclosure Letter;

(g)      any Guaranty Obligations of the Credit Parties or any of their
respective Subsidiaries in favor of the Administrative Agent, each LC Issuer and
the Lenders and any other benefited creditors under any Designated Hedge
Agreements pursuant to the Loan Documents;

(h)      Investments of the Borrower and its Subsidiaries in Hedge Agreements
permitted to be entered into pursuant to this Agreement;

(i)       Investments (i) of the Borrower or any of its Subsidiaries in any
Subsidiary existing as of the Closing Date, (ii) of any Credit Party in any
other Credit Party made after the Closing Date, (iii) of any non-Credit Party in
any other non-Credit Party made after the Closing Date and (iv) of any
Subsidiary of the Borrower in the Borrower or any Credit Party;

(j)       intercompany loans and advances permitted by Section 7.04(d);

(k)      the Acquisitions permitted by Section 7.02(g);

(l)       any Guaranty Obligation incurred by any Domestic Credit Party with
respect to (i) any real property leases of any Foreign Subsidiary, (ii) any
banking facilities of any Foreign Subsidiary in the ordinary course of business,
and (iii) and Indebtedness of any Foreign Subsidiary that is permitted by
Section 7.04;

(m)      any Guaranty Obligation incurred by any Domestic Credit Party with
respect to Indebtedness of another Domestic Credit Party that is permitted by
Section 7.04;

(n)       deposits of cash made in the ordinary course of business to secure
performance of Operating Leases;

 

Exhibit 10.1 Page 87



--------------------------------------------------------------------------------

(o)      Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition;

(p)      Investments (including debt obligations) received as the non-cash
portion of dispositions of any assets permitted under Section 7.02(d);

(q)      Investments permitted under Section 7.02(e); and

(r)       other Investments by the Borrower or any Subsidiary of the Borrower in
any other Person (other than the Borrower or any of its Subsidiaries) made after
the Closing Date and not permitted pursuant to the foregoing subparts, provided
that (i) at the time of making any such Investment no Default or Event of
Default shall have occurred and be continuing, or would result therefrom, and
(ii) the maximum amount of all such Investments that are so made pursuant to
this subpart and outstanding at any time shall not exceed an aggregate of
$5,000,000 in any fiscal year, taking into account the repayment of any loans or
advances comprising such Investments.

Section 7.06     Restricted Payments.  No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:

(a)    the Borrower or any of its Subsidiaries may declare and pay or make
Capital Distributions that are payable solely in additional shares of its common
stock (or warrants, options or other rights to acquire additional shares of its
common stock);

(b)      (i) any Subsidiary of the Borrower may declare and pay or make Capital
Distributions or Restricted Payments to the Borrower or any Subsidiary
Guarantor, and (ii) any Foreign Subsidiary of the Borrower may declare and pay
or make Capital Distributions or Restricted Payments to any other Foreign
Subsidiary, the Borrower or any Subsidiary Guarantor;

(c)      the Borrower and its Subsidiaries may (i) repurchase Equity Interests
from former directors or employees of, or former consultants or other
third-party service providers to, the Borrower or any of its Subsidiaries, and
(ii) pay cash in lieu of fractional shares in connection with any exchange,
reclassification or conversion of shares, provided that, after giving effect
thereto, in each case, no Event of Default exists or would result therefrom and
the aggregate amount paid under the permissions of clauses (i) and (ii) in any
fiscal year is not in excess of $1,000,000;

(d)      the Borrower and any of its Subsidiaries may purchase, redeem or
otherwise acquire shares of their Equity Interests to acquire shares of such
Equity Interests with the proceeds of any concurrently issued new shares of
Equity Interests (and in such event, no mandatory prepayment under
Section 2.13(c)(v) shall be required);

(e)      the Borrower and its Subsidiaries may repurchase Equity Interests
deemed to occur upon exercise of stock options, warrants or other convertible
securities to the extent such Equity Interests represent a portion of the
exercise price of such options, warrants or convertible securities; and

(f)      the Borrower or any of its Subsidiaries may make other Restricted
Payments not in excess of $5,000,000 in the aggregate during the term hereof,
provided that, after giving effect thereto, in each case, (i) no Event of
Default exists or would result therefrom and (ii) the Borrower would, after
giving effect to such Restricted Payment, on a pro forma basis, be in compliance
with the financial covenants contained in Section 7.07;

 

Exhibit 10.1 Page 88



--------------------------------------------------------------------------------

Section 7.07     Financial Covenants.

(a)      Leverage Ratio.  The Credit Parties will not permit the Leverage Ratio
of the Borrower and its Subsidiaries as of the last day of the most recently
completed fiscal quarter of the Borrower, commencing with the fiscal quarter
ending December 31, 2012, to be greater than 3.00 to 1.00.

(b)      Debt Service Coverage Ratio.   The Credit Parties will not permit the
Debt Service Coverage Ratio of the Borrower and its Subsidiaries, as of the last
day of each fiscal quarter ended during the respective periods set forth below,
to be less than the minimum ratio set forth opposite such period:

 

Period        Minimum  Ratio    

Closing date to September 29, 2014

 

  

2.00 to 1.00

 

September 30, 2014 to September 29, 2015

 

  

2.25 to 1.00

 

September 30, 2015 and thereafter

 

  

2.50 to 1.00

 

Section 7.08     Limitation on Certain Restrictive Agreements.  No Credit Party
will, nor will any Credit Party permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any Credit
Party or any of their respective Subsidiaries to create, incur or suffer to
exist any Lien upon any of its property or assets as security for Indebtedness,
or (b) the ability of any such Credit Party or any such Subsidiary to make
Capital Distributions or any other interest or participation in its profits
owned by any Credit Party or any Subsidiary, or pay any Indebtedness owed to any
Credit Party or any Subsidiary, or make loans or advances to any Credit Party or
any Subsidiary, or transfer any of its property or assets to any Credit Party or
any Subsidiary, except for such restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Loan Documents,
(iii) customary provisions restricting subletting or assignment of any lease or
sublease governing a leasehold interest, (iv) customary provisions restricting
assignment of any licensing and sublicensing agreement entered into in the
ordinary course of business, (v) restrictions in joint venture and partnership
agreements applicable to joint ventures (to the extent permitted hereunder) and
applicable solely to such joint venture, (vi) customary provisions restricting
the transfer or further encumbering of assets subject to Liens permitted under
Section 7.03(c), (vii) customary restrictions affecting only a Subsidiary of the
Borrower under any agreement or instrument governing any of the Indebtedness of
a Credit Party permitted pursuant to Section 7.04, (viii) restrictions affecting
any Foreign Subsidiary of the Borrower under any agreement or instrument
governing any Indebtedness of such Foreign Subsidiary permitted pursuant to
Section 7.04, and customary restrictions contained in “comfort” letters and
guarantees of any such Indebtedness, (ix) any document relating to Indebtedness
secured by a Lien permitted by Section 7.03, insofar as such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (x) any Operating Lease or Capital Lease, insofar as the provisions
thereof limit grants of a security interest in, or other assignments of, the
related leasehold interest to any other Persons, (xi) restrictions on property
to be transferred or optioned that are or were created by virtue of the transfer
thereof, including restrictions with respect to the disposition or transfer of
assets or property in an asset sale agreements, stock sale agreement or other
similar agreements, (xii) restrictions on cash and other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business, (xiii) customary subrogation waivers in Guarantees permitted hereby,
(xiv) any Subsidiary acquisition after the date hereof, including any such
restrictions in any agreement evidencing Indebtedness of the nature described in
Section 7.04(k), if such restrictions existed at the time such Subsidiary was
acquired and were not entered into solely in contemplation of such Person
becoming a Subsidiary; (xv) existing as of the date of

 

Exhibit 10.1 Page 89



--------------------------------------------------------------------------------

this Agreement with respect to any Investments described in Schedule 7.05;
(xvi) customary provisions in other contracts and agreements entered into in the
ordinary course of business between the Borrower and its Subsidiaries and their
respective customers restricting the assignment thereof; (xvii) not otherwise
enumerated above contained in the documents governing any other permitted
unsecured Indebtedness, provided that such restrictions are on then customary
and market terms and do not preclude the granting of additional Liens or
Collateral in favor of the Credit Parties, and (xviii) other restrictions and
conditions identified on Schedule 7.08 to the Disclosure Letter (but shall not
apply to any extension or renewal of, or any amendment or modification,
expanding the scope of, any such restrictions or conditions described in the
Disclosure Letter).

Section 7.09      Transactions with Affiliates.   No Credit Party will, nor will
any Credit Party permit any of its Subsidiaries to, enter into any transaction
or series of transactions with any Affiliate (other than, in the case of the
Borrower, any Subsidiary, and in the case of a Subsidiary, the Borrower or
another Subsidiary) other than in the ordinary course of business of and
pursuant to the reasonable requirements of such Credit Party’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
such Credit Party or such Subsidiary than would be obtained in a comparable
arm’s-length transaction with a Person other than an Affiliate. This
Section 7.09 shall not prohibit any of the following:

(i)        sales of goods to an Affiliate for use or distribution outside the
United States that in the good faith judgment of the Credit Parties comply with
any applicable legal requirements of the Code,

(ii)      agreements and transactions with and payments to officers, directors
and shareholders that are either (A) entered into in the ordinary course of
business and not prohibited by any of the other provisions of this Agreement, or
(B) entered into outside the ordinary course of business, approved by the
directors or shareholders of the Borrower, and not prohibited by any of the
other provisions of this Agreement or in violation of any law, rule or
regulation,

(iii)      so long as it has been approved by the Borrower’s or its applicable
Subsidiary’s board of directors (a committee thereof, or comparable governing
body or, with respect to any Subsidiary, executive officers of the Borrower) in
accordance with applicable law or such Person’s organizational or governing
documents, any indemnity provided for the benefit of directors (or comparable
managers, as applicable) of the Borrower or its applicable Subsidiary, including
(x) any existing indemnity obligations, and (y) indemnity obligations set forth
in any of such Person’s organizational or governing documents,

(iv)      (x) so long as it has been approved by the Borrower’s or its
applicable Subsidiary’s board of directors (or a committee thereof or comparable
governing body, or with respect to any Subsidiary, executive officers of the
Borrower) in accordance with applicable law, or its organizational or governing
documents or other internal policies or procedures, as applicable, the payment
of compensation, severance, or employee benefit arrangements to executive
officers, directors and outside directors of the Borrower and its Subsidiaries,
or (y) the payment of compensation, severance, or employee benefit arrangements
to executive officers, directors and outside directors of the Borrower and its
Subsidiaries, in the ordinary course of business and consistent with industry or
past practice of the Borrower or its applicable Subsidiary, and

(vii)     transactions permitted by Section 7.02 or Section 7.06.

Section 7.10      Plan Terminations, Minimum Funding, etc.   No Credit Party
will, nor will any Credit Party permit any of its Subsidiaries to, and will not
permit any ERISA Affiliate to, (i) terminate

 

Exhibit 10.1 Page 90



--------------------------------------------------------------------------------

any Plan or Plans so as to result in liability of the Credit Parties, their
Subsidiaries or any ERISA Affiliate to the PBGC in excess of, in the aggregate,
the amount that is in excess of $5,000,000, (ii) permit to exist one or more
events or conditions that present a material risk of the termination by the PBGC
of any Plan or Plans with respect to which the Credit Parties, their
Subsidiaries or ERISA Affiliate would, in the event of such termination, incur
liability to the PBGC in excess of such amount in the aggregate, or (iii) fail
to comply with the minimum funding standards in an amount in excess of
$5,000,000 of ERISA and the Code with respect to any Plan.

Section 7.11     Modification of Certain Agreements.   No Credit Party will
amend, modify, supplement, waive or otherwise change, or consent or agree to any
amendment, modification, supplement, waiver or other change to, or enter into
any forbearance from exercising any rights with respect to the terms or
provisions contained in any Credit Party’s Organizational Documents or any
Material Contract, in each case, to the extent doing so could reasonably be
expected to have a Material Adverse Effect.

Section 7.12     Anti-Terrorism Laws.   No Credit Party nor any of their
respective Subsidiaries shall be in material violation of any law, regulation,
or list of any government agency (including, without limitation, the U.S. Office
of Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Borrower or any other Credit Party.

Section 7.13     Fiscal Year.   No Credit Party shall, nor shall it permit any
of its Subsidiaries to, change its Fiscal Year end from September 30.

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.01     Events of Default.   Any of the following specified events
shall constitute an Event of Default (each an “Event of Default”):

(a)      Payments:  the Borrower shall (i) default in the payment when due
(whether at maturity, on a date fixed for a scheduled repayment, on a date on
which a required prepayment is to be made, upon acceleration or otherwise) of
any principal of the Loans or any reimbursement obligation in respect of any
Unpaid Drawing; or (ii) default, and such default shall continue for three or
more Business Days, in the payment when due of any interest on the Loans, any
Fees or any other Obligations; or (iii) fail to Cash Collateralize any Letter of
Credit when required to do so hereunder; or

(b)      Representations, etc.:  any representation, warranty or statement made
by the Borrower or any other Credit Party herein or in any other Loan Document
or in any statement or certificate delivered or required to be delivered
pursuant hereto or thereto shall prove to be untrue in any material respect
(without duplication as to any materiality modifiers, qualifications, or
limitations applicable thereto) on the date as of which made, deemed made, or
confirmed; or

(c)      Certain Covenants:  the Borrower shall default in the due performance
or observance by it of any term, covenant or agreement contained in Sections
6.01, 6.05, 6.09, 6.10, 6.11, 6.13 or Article VII of this Agreement;; or

(d)      Other Covenants:  any Credit Party shall default in the due performance
or observance by it of any term, covenant or agreement contained in this
Agreement or any other Loan Document (other

 

Exhibit 10.1 Page 91



--------------------------------------------------------------------------------

than those referred to in Section 8.01(a), (b) or (c) above) and such default is
not remedied within 30 days after the earlier of (i) an Authorized Officer of
any Credit Party obtaining knowledge of such default or (ii) the Borrower
receiving written notice of such default from the Administrative Agent or the
Required Lenders; or

(e)      Cross Default Under Other Agreements; Designated Hedge Agreements:  any
Credit Party or any of its Subsidiaries shall (i) default in any payment with
respect to any Material Indebtedness (other than the Obligations), and such
default shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Indebtedness; or
(ii) default in the observance or performance of any agreement or condition
relating to any Material Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto (and all grace periods
applicable to such observance, performance or condition shall have expired), or
any other event shall occur or condition exist, the effect of which default or
other event or condition is to cause, or to permit the holder or holders of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause any such Material Indebtedness to become due prior to its
stated maturity; or any such Material Indebtedness of any Credit Party or any of
its Subsidiaries shall be declared to be due and payable, or shall be required
to be prepaid (other than by a regularly scheduled required prepayment or
redemption, prior to the stated maturity thereof); or (iii) without limitation
of the foregoing clauses, default in any payment obligation under a Designated
Hedge Agreement, and such default shall continue after the applicable grace
period, if any, specified in such Designated Hedge Agreement or any other
agreement or instrument relating thereto; or

(f)      Invalidity of Loan Documents:  any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or under such Loan Document or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any
Credit Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Credit Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(g)      Invalidity of Liens:  any security interest and Lien purported to be
created by any Security Document shall cease to be in full force and effect
(other than in accordance with the terms hereof and thereof), or shall cease to
give the Administrative Agent, for the benefit of the Secured Creditors, the
Liens, rights, powers and privileges purported to be created and granted under
such Security Documents (including a perfected first priority security interest
in and Lien on, all of the Collateral thereunder (except as otherwise expressly
provided in such Security Document)) or shall be asserted by any Credit Party
not to be, a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in or
Lien on any Collateral covered thereby;

(h)      Judgments:  (i) one or more judgments, orders or decrees (or any
settlement of any claim that, if breached, could result in a judgment order or
decree) shall be entered against any Credit Party and/or any of its Subsidiaries
involving a liability (other than a liability covered by insurance, as to which
the carrier has adequate claims paying ability) of $5,000,000 or more in the
aggregate for all such judgments, orders, decrees and settlements for the Credit
Parties and their Subsidiaries, and any such judgments or orders or decrees or
settlements shall not have been vacated, discharged or stayed or bonded pending
appeal within 30 days (or such longer period, not in excess of 60 days, during
which enforcement thereof, and the filing of any judgment lien, is effectively
stayed or prohibited) from the entry thereof; or (ii) one or more judgments,
orders, decrees or settlements shall be entered against any Credit Party and/or
any of its Subsidiaries involving a required divestiture of any material
properties, assets or business reasonably estimated to have a fair value in
excess of $5,000,000, and any such judgments, orders or decrees shall not have
been vacated, discharged or stayed or bonded pending appeal within 30 days (or
such longer period, not in excess of 60 days, during which enforcement thereof,
and the filing of any judgment lien, is effectively stayed or prohibited) from
the entry thereof; or

 

Exhibit 10.1 Page 92



--------------------------------------------------------------------------------

(i)      Insolvency Event:  any Insolvency Event shall occur with respect to any
Credit Party or any of its Subsidiaries; or

(j)      ERISA:  any ERISA Event shall have occurred and either (i) such event
or events could reasonably be expected to have a Material Adverse Effect or
(ii) there shall result from any such event or events the imposition of a Lien
that relates to an amount in excess of $5,000,000; or

(k)      Change of Control:  if there occurs a Change of Control.

Section 8.02     Remedies.  Upon the occurrence of any Event of Default, and at
any time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party in any manner permitted under applicable law:

(a)      declare the Commitments terminated, whereupon the Commitment of each
Lender shall forthwith terminate immediately without any other notice of any
kind;

(b)      declare the principal of and any accrued interest in respect of all
Loans, all Unpaid Drawings and all other Obligations (other than any Obligations
under any Designated Hedge Agreement) owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower;

(c)      (i) terminate any Letter of Credit that may be terminated in accordance
with its terms and/or (ii) require the Borrower to Cash Collateralize all or any
portion of the LC Outstandings; or

(d)      exercise any other right or remedy available under any of the Loan
Documents or applicable law;

provided that, if an Event of Default specified in Section 8.01(i) shall occur
in respect of the Borrower, the result that would occur upon the giving of
written notice by the Administrative Agent as specified in clauses (a),
(b) and/or (c)(ii) above shall occur automatically without the giving of any
such notice.

Section 8.03     Application of Certain Payments and Proceeds.  All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, be applied as follows:

(i)        first, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such;

(ii)      second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;

 

Exhibit 10.1 Page 93



--------------------------------------------------------------------------------

(iii)       third, to the payment of that portion of the Obligations
constituting accrued and unpaid interest on the Loans and Unpaid Drawings with
respect to Letters of Credit, ratably among the Lenders in proportion to the
aggregate of all such amounts;

(iv)        fourth, pro rata to the payment of (A) that portion of the
Obligations constituting unpaid principal of the Loans and Unpaid Drawings,
ratably among the Lenders and each LC Issuer in proportion to the aggregate of
all such amounts, and (B) the amounts due to Designated Hedge Creditors under
Designated Hedge Agreements subject to confirmation by the Administrative Agent
that any calculations of termination or other payment obligations are being made
in accordance with normal industry practice;

(v)         fifth, to the Administrative Agent for the benefit of each LC Issuer
to Cash Collateralize the Stated Amount of outstanding Letters of Credit;

(vi)       sixth, to the payment of all other Obligations of the Credit Parties
owing under or in respect of the Loan Documents that are then due and payable to
the Administrative Agent, each LC Issuer, the Swing Line Lender, the Lenders and
the Designated Hedge Creditors, ratably based upon the respective aggregate
amounts of all such Obligations owing to them on such date; and

(vii)      finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.

ARTICLE IX.

THE ADMINISTRATIVE AGENT

Section 9.01     Appointment.

(a)      Each Lender hereby irrevocably designates and appoints KeyBank to act
as specified herein and in the other Loan Documents, and each such Lender hereby
irrevocably authorizes KeyBank as the Administrative Agent for such Lender, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. The Administrative Agent agrees to act as such upon the
express conditions contained in this Article. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
in the other Loan Documents, nor any fiduciary relationship with any Lender or
LC Issuer, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent. The provisions of this Article IX are solely
for the benefit of the Administrative Agent and the Lenders, and no Credit Party
shall have any rights as a third-party beneficiary of any of the provisions
hereof. In performing its functions and duties under this Agreement, the
Administrative Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for the Credit Parties or any of their respective
Subsidiaries.

(b)      Each Lender hereby further irrevocably authorizes the Administrative
Agent on behalf of and for the benefit of the Lenders, to be the agent for and
representative of the Lenders with respect to the Guaranty, the Security
Agreement, the Collateral and any other Loan Document. Subject to Section 11.12,
without further written consent or authorization from Lenders, the
Administrative Agent may

 

Exhibit 10.1 Page 94



--------------------------------------------------------------------------------

execute any documents or instruments necessary to (i) release any Lien
encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which the Required Lenders (or such
other Lenders as may be required to give such consent under Section 11.12) have
otherwise consented, or (ii) release any Guarantor from the Guaranty with
respect to which the Required Lenders (or such other Lenders as may be required
to give such consent under Section 11.12) have otherwise consented.

(c)      Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Lenders in accordance with the terms
hereof and all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale, the Administrative Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as agent for and representative of the Secured Creditors
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Administrative Agent at such sale.

Section 9.02     Delegation of Duties.   The Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document by or through
agents, sub-agents or attorneys-in-fact, and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it with reasonable care except to
the extent otherwise required by Section 9.03. All of the rights, benefits and
privileges (including the exculpatory and indemnification provisions) of
Section 9.03 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory and rights to indemnification) and shall have all of the rights,
benefits and privileges of a third party beneficiary, including an independent
right of action to enforce such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) directly, without the consent
or joinder of any other Person, against any or all of the Credit Parties and the
Lenders, (ii) such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) shall not be modified or amended without the
consent of such sub-agent, and (iii) such sub-agent shall only have obligations
to the Administrative Agent and not to any Credit Party, any Lender or any other
Person and no Credit Party, Lender or any other Person shall have the rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.

Section 9.03     Exculpatory Provisions.  Neither the Administrative Agent nor
any of its Related Parties shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for its or such Related Parties’
own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction) or (b) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Credit Parties or any of their
respective Subsidiaries or any of their respective officers contained in this
Agreement, any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for

 

Exhibit 10.1 Page 95



--------------------------------------------------------------------------------

any failure of any Credit Party or any of its officers to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Credit Parties or any of their respective Subsidiaries. The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of the Credit Parties or any of their respective Subsidiaries to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default.

Section 9.04     Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, e-mail or other electronic transmission, facsimile
transmission, telex or teletype message, statement, order or other document or
conversation believed by it, in good faith, to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower or any of its Subsidiaries), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or all of the Lenders, as
applicable, as to any matter that, pursuant to Section 11.12, can only be
effectuated with the consent of all Required Lenders, or all applicable Lenders,
as the case may be), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

Section 9.05     Notice of Default.   The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

Section 9.06     Non-Reliance.    Each Lender expressly acknowledges that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including, without limitation, any review of the affairs of
the Credit Parties or their respective Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent, or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
assets, operations, property, financial and other

 

Exhibit 10.1 Page 96



--------------------------------------------------------------------------------

conditions, prospects and creditworthiness of the Credit Parties and their
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Credit Parties and their Subsidiaries. The Administrative Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial and
other conditions, prospects or creditworthiness of the Credit Parties and their
Subsidiaries that may come into the possession of the Administrative Agent or
any of its Related Parties.

Section 9.07     No Reliance on Administrative Agent’s Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Credit Parties or their respective Subsidiaries, any of their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.

Section 9.08     USA Patriot Act.  Each Lender or assignee or participant of a
Lender that is not organized under the laws of the United States of America or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the USA Patriot Act and the applicable regulations because it
is both (a) an affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and
(b) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification, or, if applicable, recertification, certifying that
such Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations: (i) within 10
days after the Closing Date, and (ii) at such other times as are required under
the USA Patriot Act.

Section 9.09     Indemnification.  The Lenders agree to indemnify the
Administrative Agent and its Related Parties, ratably according to their pro
rata share of the Aggregate Credit Facility Exposure (excluding Swing Loans),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind whatsoever that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against the Administrative Agent or such Related Parties
in any way relating to or arising out of this Agreement or any other Loan
Document, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted to be taken by
the Administrative Agent or such Related Parties under or in connection with any
of the foregoing, but only to the extent that any of the foregoing is not paid
by the Borrower; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Parties for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting
solely from the Administrative Agent’s or such Related Parties’ gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction. If any indemnity furnished to the
Administrative Agent or any such Related Parties for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or

 

Exhibit 10.1 Page 97



--------------------------------------------------------------------------------

become impaired, the Administrative Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished. The agreements in this Section shall survive the payment
of all Obligations (other than inchoate indemnity obligations).

Section 9.10     The Administrative Agent in Individual Capacity.  The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Credit Parties, their
respective Subsidiaries and their Affiliates as though not acting as
Administrative Agent hereunder. With respect to the Loans made by it and all
Obligations owing to it, the Administrative Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

Section 9.11     Successor Administrative Agent.   (a) The Administrative Agent
may resign at any time upon not less than 30 days notice to the Lenders, each LC
Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (the
“Resignation Effective Date”), then the retiring Administrative Agent may on
behalf of the Lenders and each LC Issuer, appoint a successor Administrative
Agent; provided, however, that if the Administrative Agent shall notify the
Borrower and the Lenders that no such successor is willing to accept such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice on the Resignation Effective Date. (b) If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Administrative Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date. (c) With effect from the Resignation
Effective Date or the Removal Effective Date, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or any LC Issuer under
any of the Loan Documents, the retiring Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and LC Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.02 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Exhibit 10.1 Page 98



--------------------------------------------------------------------------------

Section 9.12     Other Agents.   Any Lender identified herein as a Co-Agent,
Syndication Agent, Documentation Agent, Managing Agent, Manager, Joint Lead
Arranger, Arranger or any other corresponding title, other than “Administrative
Agent,” shall have no right, power, obligation, liability, responsibility or
duty under this Agreement or any other Loan Document except those applicable to
all Lenders as such. Each Lender acknowledges that it has not relied, and will
not rely, on any Lender so identified in deciding to enter into this Agreement
or in taking or not taking any action hereunder.

Section 9.13     Agency for Perfection.   The Administrative Agent and each
Lender hereby appoints the Administrative Agent and each other Lender as agent
and bailee for the purpose of perfecting the security interests in and liens
upon the Collateral in assets that, in accordance with Article 9 of the UCC, can
be perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and the Administrative Agent and each Lender hereby
acknowledges that it holds possession of or otherwise controls any such
Collateral for the benefit of the Administrative Agent and the Lenders as
secured party. Should any Lender obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or in accordance with the Administrative
Agent’s instructions. Without limiting the generality of the foregoing, each
Lender hereby appoints the Administrative Agent for the purpose of perfecting
the Administrative Agent’s Liens on the Deposit Accounts or on any other deposit
accounts or securities accounts of any Credit Party. Each Credit Party by its
execution and delivery of this Agreement hereby consents to the foregoing.

Section 9.14     Proof of Claim.    The Lenders and the Borrower hereby agree
that after the occurrence of an Event of Default pursuant to Section 8.01(i), in
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of the Guarantors, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower or
any of the Guarantors) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)      to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Loans and any other Obligations that
are owing and unpaid and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their agents and counsel and all other amounts due the Lenders and the
Administrative Agent hereunder) allowed in such judicial proceeding; and

(b)      to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent and other agents hereunder. Nothing herein contained shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding. Further, nothing contained in

 

Exhibit 10.1 Page 99



--------------------------------------------------------------------------------

this Section 9.14 shall affect or preclude the ability of any Lender to (i) file
and prove such a claim in the event that the Administrative Agent has not acted
within ten (10) days prior to any applicable bar date and (ii) require an
amendment of the proof of claim to accurately reflect such Lender’s outstanding
Obligations.

Section 9.15     Posting of Approved Electronic Communications.

(a)      Delivery of Communications.  Each Credit Party hereby agrees, unless
directed otherwise by the Administrative Agent or unless the electronic mail
address referred to below has not been provided by the Administrative Agent to
such Credit Party that it will, or will cause its Subsidiaries to, provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent or to the Lenders pursuant
to the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default under this Agreement or any other
Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Loan or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each Credit Party agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

(b)      Platform.   Each Credit Party further agrees that Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on SyndTrak or a substantially similar electronic transmission
system (the “Platform”).

(c)      No Warranties as to Platform.   THE PLATFORM IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE
INDEMNITEES HAVE ANY LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF
ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE
ORDER BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH
INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d)      Delivery Via Platform.    The Administrative Agent agrees that the
receipt of the Communications by the Administrative Agent at its electronic mail
address set forth above shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan Documents.
Each Lender agrees that receipt of notice to it (as provided in the next
sentence) specifying

 

Exhibit 10.1 Page 100



--------------------------------------------------------------------------------

that the Communications have been posted to the Platform shall constitute
effective delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.

(e)      No Prejudice to Notice Rights.    Nothing herein shall prejudice the
right of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

Section 9.16       Credit Bidding.   Each Lender hereby irrevocably authorizes
the Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
thereof, at any sale thereof conducted under the provisions of the Bankruptcy
Code (including Section 363 of the Bankruptcy Code) or any applicable
bankruptcy, insolvency, reorganization or other similar law (whether domestic or
foreign) now or hereafter in effect, or at any sale or foreclosure conducted by
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable law.

ARTICLE X.

GUARANTY

Section 10.01     Guaranty by the Borrower.      The Borrower hereby irrevocably
and unconditionally guarantees, for the benefit of the Benefited Creditors, all
of the following (collectively, the “Borrower Guaranteed Obligations”): (a) all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit
issued for the benefit of any LC Obligor (other than the Borrower) under this
Agreement, and (b) all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing owing by any Subsidiary of the Borrower under any Designated
Hedge Agreement or any other document or agreement executed and delivered in
connection therewith to any Designated Hedge Creditor, in all cases under
subparts (a) or (b) above, whether now existing, or hereafter incurred or
arising, including any such interest or other amounts incurred or arising during
the pendency of any bankruptcy, insolvency, reorganization, receivership or
similar proceeding, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code). Such guaranty is an absolute, unconditional, present and
continuing guaranty of payment and not of collectability and is in no way
conditioned or contingent upon any attempt to collect from any Subsidiary or
Affiliate of the Borrower, or any other action, occurrence or circumstance
whatsoever. Upon failure by any Credit Party to pay punctually any of the
Borrower Guaranteed Obligations, the Borrower shall forthwith on demand by the
Administrative Agent pay the amount not so paid at the place and in the currency
and otherwise in the manner specified in this Agreement or any other applicable
agreement or instrument.

Section 10.02     Additional Undertaking.  As a separate, additional and
continuing obligation, the Borrower unconditionally and irrevocably undertakes
and agrees, for the benefit of the Benefited Creditors that, should any Borrower
Guaranteed Obligations not be recoverable from the Borrower under Section 10.01
for any reason whatsoever (including, without limitation, by reason of any
provision of any Loan Document or any other agreement or instrument executed in
connection therewith being or becoming void, unenforceable, or otherwise invalid
under any applicable law) then, notwithstanding any notice or knowledge thereof
by any Lender, the Administrative Agent, any of their respective Affiliates, or
any other Person, at any time, the Borrower as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the

 

Exhibit 10.1 Page 101



--------------------------------------------------------------------------------

Benefited Creditors, of all such obligations not so recoverable by way of full
indemnity, in such currency and otherwise in such manner as is provided in the
Loan Documents or any other applicable agreement or instrument.

Section 10.03     Guaranty Unconditional.  The obligations of the Borrower under
this Article X shall be unconditional and absolute and, without limiting the
generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:

(a)      any extension, renewal, settlement, compromise, waiver or release in
respect to the Borrower Guaranteed Obligations under any agreement or
instrument, by operation of law or otherwise;

(b)      any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Borrower Guaranteed Obligation;

(c)      any release, non-perfection or invalidity of any direct or indirect
security for the Borrower Guaranteed Obligations under any agreement or
instrument evidencing or relating to any Borrower Guaranteed Obligations;

(d)      any change in the corporate existence, structure or ownership of any
Credit Party or other Subsidiary or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting any Credit Party or other Subsidiary or
its assets or any resulting release or discharge of any obligation of any Credit
Party or other Subsidiary contained in any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations;

(e)      the existence of any claim, set-off or other rights that the Borrower
may have at any time against any other Credit Party, the Administrative Agent,
any Lender, any Affiliate of any Lender or any other Person, whether in
connection herewith or any unrelated transactions;

(f)      any invalidity or unenforceability relating to or against any other
Credit Party for any reason of any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations, or any provision of
applicable law or regulation purporting to prohibit the payment by any Credit
Party of any of the Borrower Guaranteed Obligations; or

(g)      any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever that might, but for the provisions of this Article, constitute a
legal or equitable discharge of the Borrower’s obligations under this Section
other than the irrevocable payment in full of all Borrower Guaranteed
Obligations.

Section 10.04     Borrower Obligations to Remain in Effect; Restoration.    The
Borrower’s obligations under this Article X shall remain in full force and
effect until the Commitments shall have terminated, and the principal of and
interest on the Notes and other Borrower Guaranteed Obligations, and all other
amounts payable by the Borrower, any other Credit Party or other Subsidiary,
under the Loan Documents or any other agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations, shall have been paid in
full (other than inchoate indemnity obligations). If at any time any payment of
any of the Borrower Guaranteed Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of such
Credit Party, the Borrower’s obligations under this Article with respect to such
payment shall be reinstated at such time as though such payment had been due but
not made at such time.

 

Exhibit 10.1 Page 102



--------------------------------------------------------------------------------

Section 10.05     Waiver of Acceptance, etc.   The Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any other Credit Party or any other Person, or against any
collateral or guaranty of any other Person.

Section 10.06     Subrogation.   Until the indefeasible payment in full of all
of the Obligations and the termination of the Commitments hereunder (other than
inchoate indemnity obligations), the Borrower shall have no rights, by operation
of law or otherwise, upon making any payment under this Section 10.06 to be
subrogated to the rights of the payee against any other Credit Party with
respect to such payment or otherwise to be reimbursed, indemnified or exonerated
by any such Credit Party in respect thereof.

Section 10.07     Effect of Stay.   In the event that acceleration of the time
for payment of any amount payable by any Credit Party under any of the Borrower
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Credit Party, all such amounts otherwise subject to acceleration under
the terms of any applicable agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations shall nonetheless be payable by the
Borrower under this Article forthwith on demand by the Administrative Agent, to
the extent permitted by applicable law.

ARTICLE XI.

MISCELLANEOUS

Section 11.01     Payment of Expenses etc.   Each Credit Party agrees to pay (or
reimburse the Administrative Agent, the Lenders or their Affiliates, as the case
may be) within 30 days of demand all of the following: (i) whether or not the
transactions contemplated hereby are consummated, for all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the negotiation, preparation, syndication, administration and
execution and delivery of the Loan Documents and the documents and instruments
referred to therein and the syndication of the Commitments; (ii) all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
any amendment, waiver or consent relating to any of the Loan Documents;
(iii) all reasonable out-of-pocket costs and expenses of the Administrative
Agent, the Lenders and their Affiliates in connection with the enforcement of
any of the Loan Documents or the other documents and instruments referred to
therein; provided, that for purposes of this clause (iii) the fees and
disbursements of counsel shall be limited to the fees and disbursements of
counsel to the Administrative Agent and one other counsel for the Lenders unless
there is an actual or perceived conflict, then one counsel for each affected
Lender; (iv) any and all present and future stamp and other similar taxes with
respect to the foregoing matters and save the Administrative Agent and each of
the Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
any such indemnified Person) to pay such taxes; (v) all the actual costs and
expenses of creating and perfecting Liens in favor of the Administrative Agent,
for the benefit of Secured Creditors, including filing and recording fees,
expenses and amounts owed pursuant to Article III, search fees, title insurance
premiums and fees, reasonable expenses and disbursements of counsel to the
Administrative Agent and of counsel providing any opinions that the
Administrative Agent or the Required Lenders may request in respect of the
Collateral or the Liens created pursuant to the Security Documents; (vi) all the
actual costs and fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers whether internal or external; and (vii) all the actual
costs and expenses (including the reasonable fees, expenses and disbursements of
counsel and of any appraisers, consultants, advisors and agents employed or
retained by the Administrative Agent and its counsel) in connection with the
custody or preservation of any of the Collateral after and during the
continuance of an Event of Default.

 

Exhibit 10.1 Page 103



--------------------------------------------------------------------------------

Section 11.02    Indemnification.    Each Credit Party agrees to indemnify the
Administrative Agent, each LC Issuer, each Lender, and their respective Related
Parties (collectively, the “Indemnitees”) within 30 days of demand from and hold
each of them harmless against any and all losses, liabilities, claims, damages
or expenses reasonably incurred by any of them as a result of, or arising out
of, or in any way related to, or by reason of (i) any investigation, litigation
or other proceeding (whether or not any Indemnitee is a party thereto) related
to the entering into and/or performance of any Loan Document or the use of the
proceeds of any Loans hereunder or the consummation of any transactions
contemplated in any Loan Document other than any such investigation, litigation
or proceeding arising out of transactions solely between any of the Lenders or
the Administrative Agent, transactions solely involving the assignment by a
Lender of all or a portion of its Loans and Commitments, or the granting of
participations therein, as provided in this Agreement, or arising solely out of
any examination of a Lender by any regulatory or other Governmental Authority
having jurisdiction over it that is not in any way related to the entering into
and/or performance of any Loan Document, or (ii) the actual or alleged presence
of Hazardous Materials in the air, surface water or groundwater or on the
surface or subsurface of any Real Property owned, leased or at any time operated
by the Credit Parties or any of their respective Subsidiaries, the release,
generation, storage, transportation, handling or disposal of Hazardous Materials
at any location, whether or not owned or operated by the Credit Parties or any
of their respective Subsidiaries, if the Borrower or any such Subsidiary could
have or is alleged to have any responsibility in respect thereof, the
non-compliance of any such Real Property with foreign, federal, state and local
laws, regulations and ordinances (including applicable permits thereunder)
applicable thereto, or any Environmental Claim asserted against any Credit Party
or any of their respective Subsidiaries, in respect of any such Real Property,
including, in the case of each of (i) and (ii) above, without limitation, the
reasonable documented fees and disbursements of counsel incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
such losses, liabilities, claims, damages or expenses of any Indemnitee to the
extent incurred by reason of the gross negligence or willful misconduct of such
Indemnitee, in each case, as determined by a final non-appealable judgment of a
court of competent jurisdiction). To the extent that the undertaking to
indemnify, pay or hold harmless any Person set forth in the preceding sentence
may be unenforceable because it is violative of any law or public policy, each
Credit Party shall make the maximum contribution to the payment and satisfaction
of each of the indemnified liabilities that is permissible under applicable law.

Section 11.03    Right of Setoff.    In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender or such LC Issuer (including, without limitation, by branches,
agencies and Affiliates of such Lender or LC Issuer wherever located) to or for
the credit or the account of any Credit Party against and on account of the
Obligations (other than inchoate indemnity obligations) and liabilities of any
Credit Party to such Lender or LC Issuer under this Agreement or under any of
the other Loan Documents, including, without limitation, all claims of any
nature or description arising out of or connected with this Agreement or any
other Loan Document, irrespective of whether or not such Lender or LC Issuer
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the LC Issuers, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of

 

Exhibit 10.1 Page 104



--------------------------------------------------------------------------------

setoff. Each Lender and LC Issuer agrees to promptly notify the Borrower after
any such set off and application, provided, however, that the failure to give
such notice shall not affect the validity of such set off and application.

Section 11.04    Equalization.

(a)        Equalization.  If at any time any Lender receives any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Loan Documents, or otherwise)
that is applicable to the payment of the principal of, or interest on, the Loans
(other than Swing Loans), LC Participations, Swing Loan Participations or Fees
(other than Fees that are intended to be paid solely to the Administrative Agent
or an LC Issuer and amounts payable to a Lender under Article III), of a sum
that with respect to the related sum or sums received by other Lenders is in a
greater proportion than the total of such Obligation then owed and due to such
Lender bears to the total of such Obligation then owed and due to all of the
Lenders immediately prior to such receipt, then such Lender receiving such
excess payment shall purchase for cash without recourse or warranty from the
other Lenders an interest in the Obligations to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount. The provisions of this Section 11.04(a) shall not be construed to apply
to (i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (ii) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Outstandings to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).

(b)        Recovery of Amounts.  If any amount paid to any Lender pursuant to
subpart (a) above is recovered in whole or in part from such Lender, such
original purchase shall be rescinded, and the purchase price restored ratably to
the extent of the recovery.

(c)        Consent of Borrower.  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

Section 11.05    Notices.

(a)        Generally.   Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

(i)        if to the Borrower or any other Credit Party, to it at c/o American
Pacific Corporation, 3883 Howard Hughes Pkwy., Suite 700, Las Vegas, Nevada
89169, Attention: Dana M. Kelley, (Facsimile No. 702-735-4826);

(ii)       if to the Administrative Agent, to it at the Notice Office; and

(iii)      if to a Lender, to it at its address (or facsimile number) set forth
next to its name on the signature pages hereto or, in the case of any Lender
that becomes a party to this Agreement by way of assignment under Section 11.04
of this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;

 

Exhibit 10.1 Page 105



--------------------------------------------------------------------------------

(b)        Receipt of Notices.   Notices and communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by facsimile shall be
deemed to have been given when sent and receipt has been confirmed by telephone.
Notices delivered through electronic communications to the extent provided in
subpart (c) below shall be effective as provided in said subpart (c).

(c)        Electronic Communications.   Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent and
the Borrower may, in their discretion, agree in a separate writing to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

(d)        Change of Address, Etc.   Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a).

Section 11.06     Successors and Assigns.

(a)        Successors and Assigns Generally.   This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and assigns; provided, however, that the Borrower
may not assign or transfer any of its rights or obligations hereunder without
the prior written consent of all the Lenders, provided, further, that any
assignment or participation by a Lender of any of its rights and obligations
hereunder shall be effected in accordance with this Section 11.06.

(b)        Participations.    Each Lender may at any time grant participations
in any of its rights hereunder or under any of the Notes to an Eligible Assignee
or any other Person, provided that in the case of any such participation,

(i)        the participant shall not have any rights under this Agreement or any
of the other Loan Documents, including rights of consent, approval or waiver
(the participant’s rights against such Lender in respect of such participation
to be those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

(ii)       such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,

(iii)      such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations,

 

Exhibit 10.1 Page 106



--------------------------------------------------------------------------------

(iv)      such Lender shall remain the holder of the Obligations owing to it and
of any Note issued to it for all purposes of this Agreement, and

(v)        the Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation, except that the participant shall be entitled to the
benefits of Article III to the extent that such Lender would be entitled to such
benefits if the participation had not been entered into or sold,

and, provided, further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent (A) such participant is an Affiliate or an Approved Fund of the
Lender granting the participations or (B) such amendment or waiver would
(x) extend the final scheduled maturity of the date of any Scheduled Repayment
of any of the Loans in which such participant is participating, or reduce the
rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of the applicability of any post-default increase in
interest rates), or reduce the principal amount thereof, or increase such
participant’s participating interest in any Commitment over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default shall not constitute a change in the terms of any such Commitment),
(y) release all or any substantial portion of the Collateral, or release any
guarantor from its guaranty of any of the Obligations, except in accordance with
the terms of the Loan Documents, or (z) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and,
provided still further that each participant shall be entitled to the benefits
of Section 3.03 with respect to its participation as if it was a Lender (subject
to the requirements and limitations therein), except that a participant shall
(i) only deliver the forms described in Section 3.03(g) to the Lender granting
it such participation, (ii) agrees to be subject to the provisions of Sections
3.05 and 11.12(g) as if it were an assignee under paragraph (c) of this Section
not be entitled to receive any greater payment under Section 3.03 than the
applicable Lender would have been entitled to receive absent the participation,
except to the extent such entitlement to a greater payment arose from a Change
in Law, after the participant became a participant hereunder. Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.05 with respect to any participant.

In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name of all participants in such Loan and the
principal amount (and stated interest thereon) of the portion of such Loan that
is the subject of the participation (the “Participant Register”). A Loan (and
the registered note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide). Any
participation of a Loan (and the registered note, if any, evidencing the same)
may be effected only by the registration of such participation on the
Participant Register. The Participant Register shall be available for inspection
by the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(c)        Assignments by Lenders.

(i)      Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations, Swing Loan Participations and/or Commitments and its
rights and obligations hereunder to one or more Eligible Assignees, each of
which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that

 

Exhibit 10.1 Page 107



--------------------------------------------------------------------------------

(A)      except in the case of (x) an assignment of the entire remaining amount
of the assigning Lender’s Loans and/or Commitments or (y) an assignment to
another Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than
$2,500,000;

(B)      in the case of any assignment to an Eligible Assignee at the time of
any such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;

(C)      upon surrender of the old Notes, if any, upon request of the new
Lender, new Notes will be issued, at the Borrower’s expense, to such new Lender
and to the assigning Lender, to the extent needed to reflect the revised
Commitments;

(D)      unless waived by the Administrative Agent, the Administrative Agent
shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500;

(E)      no such assignment shall be made to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this sub-clause (E)

(ii)        To the extent of any assignment pursuant to this subpart (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(iii)       At the time of each assignment pursuant to this subpart (c), to a
Person that is not already a Lender hereunder and that is not a U.S. Person for
Federal income tax purposes, the respective assignee Lender shall provide to the
Borrower and the Administrative Agent the applicable Internal Revenue Service
Forms (and any necessary additional documentation) described in Section 3.03(g).

(iv)      With respect to any Lender, the transfer of any Commitment of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitment shall not be effective until such transfer is
recorded on the Lender Register maintained by the Administrative Agent (on
behalf of and acting solely for this purpose as a non-fiduciary agent of the
Borrower) with respect to ownership of such Commitment and Loans, including the
name and address of the Lenders and the principal amount of the Loans (and
stated interest thereon). Prior to such recordation, all amounts owing to the
transferor with respect to such Commitment and Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Lender Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment Agreement pursuant to this subpart
(c). The Lender Register shall be available for the inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice.

(v)       Nothing in this Section shall prevent or prohibit (A) any Lender that
is a bank, trust company or other financial institution from pledging its Notes
or Loans to a Federal Reserve Bank or to any Person that extends credit to such
Lender in support of borrowings made by such

 

Exhibit 10.1 Page 108



--------------------------------------------------------------------------------

Lender from such Federal Reserve Bank or such other Person, or (B) any Lender
that is a trust, limited liability company, partnership or other investment
company from pledging its Notes or Loans to a trustee or agent for the benefit
of holders of certificates or debt securities issued by it. No such pledge, or
any assignment pursuant to or in lieu of an enforcement of such a pledge, shall
relieve the transferor Lender from its obligations hereunder.

(vi)      In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each LC Issuer,
each Swing Line Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans in accordance
with its Revolving Facility Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(d)      No SEC Registration or Blue Sky Compliance.  Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.

(e)      Representations of Lenders.   Each Lender initially party to this
Agreement hereby represents, and each Person that becomes a Lender pursuant to
an assignment permitted by this Section will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Section 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.

Section 11.07     No Waiver; Remedies Cumulative.    No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

 

Exhibit 10.1 Page 109



--------------------------------------------------------------------------------

Section 11.08    Governing Law; Submission to Jurisdiction; Venue; Waiver of
Jury Trial.

(a)      THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED
IN SUCH LETTER OF CREDIT OR, IF NO LAWS OR RULES ARE SO DESIGNATED, THE
INTERNATIONAL STANDBY PRACTICES (ISP98 — INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT GOVERNED BY
THE ISP98 RULES, THE LAW OF THE STATE OF NEW YORK.

(b)      EACH CREDIT PARTY HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK CITY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, THE LENDERS, THE LC ISSUER OR THE CREDIT PARTIES IN
CONNECTION HEREWITH OR THEREWITH; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND; PROVIDED, FURTHER, THAT NOTHING
HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LC
ISSUER TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

(c)      EACH CREDIT PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.05. EACH
CREDIT PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (b) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY CREDIT PARTY HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
CREDIT PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH
CREDIT PARTY HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.

 

Exhibit 10.1 Page 110



--------------------------------------------------------------------------------

(d)        THE ADMINISTRATIVE AGENT, EACH LENDER, THE LC ISSUER AND EACH CREDIT
PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER,
THE LC ISSUER OR SUCH CREDIT PARTY IN CONNECTION THEREWITH. EACH CREDIT PARTY
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE LC ISSUER ENTERING INTO THE LOAN
DOCUMENTS.

Section 11.09    Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

Section 11.10    Integration.  This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof. To the extent that there is any conflict between the
terms and provisions of this Agreement and the terms and provisions of any other
Loan Document the terms and provisions of this Agreement will prevail.

Section 11.11    Headings Descriptive.  The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

Section 11.12    Amendment or Waiver; Acceleration by Required Lenders.

(a)        Neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, changed, waived or otherwise modified unless
such amendment, change, waiver or other modification is in writing and signed by
the Borrower, the Administrative Agent, and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, that

(i)         no change, waiver or other modification shall:

(A)      (1) increase the amount of any Commitment of any Lender hereunder,
without the written consent of such Lender;

(B)      extend or postpone the Revolving Facility Termination Date, the Term
Loan Maturity Date or the maturity date provided for herein that is applicable
to any Loan of any Lender, extend or postpone the expiration date of any Letter
of Credit as to which such Lender is an LC Participant beyond the latest
expiration date for a Letter of Credit provided for herein, or extend or
postpone any scheduled expiration or termination date provided for herein that
is applicable to a Commitment of any Lender, without the written consent of such
Lender;

 

Exhibit 10.1 Page 111



--------------------------------------------------------------------------------

(C)      reduce the principal amount of any Loan made by any Lender, or reduce
the rate or extend, defer or delay the time of payment of, or excuse the payment
of, principal or interest thereon (other than as a result of (x) waiving the
applicability of any post-default increase in interest rates or (y) any
amendment or modification of defined terms used in financial covenants), without
the written consent of such Lender;

(D)      reduce the amount of any Unpaid Drawing as to which any Lender is an LC
Participant, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender; or

(E)      reduce the rate or extend the time of payment of, or excuse the payment
of, any Fees to which any Lender is entitled hereunder, without the written
consent of such Lender; and

(ii)       no change, waiver or other modification or termination shall, without
the written consent of each Lender affected thereby,

(A)      release the Borrower from any of its obligations hereunder;

(B)      release the Borrower from its guaranty obligations under Article X or
release any Credit Party from the Guaranty, except, in the case of a Subsidiary
Guarantor, in accordance with a transaction permitted under this Agreement;

(C)      release all or any substantial portion of the Collateral, except in
connection with a transaction permitted under this Agreement;

(D)      amend, modify or waive any provision of this Section 11.12,
Section 8.03, or any other provision of any of the Loan Documents pursuant to
which the consent or approval of all Lenders, or a number or specified
percentage or other required grouping of Lenders or Lenders having Commitments,
is by the terms of such provision explicitly required;

(E)      reduce the percentage specified in, or otherwise modify, the definition
of Required Lenders;

(F)      consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement; or

(G)      amend, modify or waive any provision of Section 2.07(b),
Section 2.14(b) or Section 2.14(e).

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.

(b)        No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby.

(c)        No provision of Article IX may be amended without the consent of the
Administrative Agent and no provision of Section 2.04 may be amended without the
consent of the Swing Line Lender.

 

Exhibit 10.1 Page 112



--------------------------------------------------------------------------------

(d)      To the extent the Required Lenders (or all of the Lenders, as
applicable, as shall be required by this Section) waive the provisions of
Section 7.02 with respect to the sale, transfer or other disposition of any
Collateral, or any Collateral is sold, transferred or disposed of as permitted
by Section 7.02, (i) such Collateral (but not any proceeds thereof) shall be
sold, transferred or disposed of free and clear of the Liens created by the
respective Security Documents; (ii) if such Collateral includes all of the
capital stock of a Subsidiary that is a party to the Guaranty or whose stock is
pledged pursuant to the Security Agreement, such capital stock (but not any
proceeds thereof) shall be released from the Security Agreement and such
Subsidiary shall be released from the Guaranty; and (iii) the Administrative
Agent shall be authorized to take actions deemed appropriate by it in order to
effectuate the foregoing.

(e)      In no event shall the Required Lenders, without the prior written
consent of each Lender, direct the Administrative Agent to accelerate and demand
payment of the Loans held by one Lender without accelerating and demanding
payment of all other Loans or to terminate the Commitments of one or more
Lenders without terminating the Commitments of all Lenders. Each Lender agrees
that, except as otherwise provided in any of the Loan Documents and without the
prior written consent of the Required Lenders, it will not take any legal action
or institute any action or proceeding against any Credit Party with respect to
any of the Obligations or Collateral, or accelerate or otherwise enforce its
portion of the Obligations. Without limiting the generality of the foregoing,
none of Lenders may exercise any right that it might otherwise have under
applicable law to credit bid at foreclosure sales, uniform commercial code sales
or other similar sales or dispositions of any of the Collateral except as
authorized by the Required Lenders. Notwithstanding anything to the contrary set
forth in this Section 11.12(e) or elsewhere herein, each Lender shall be
authorized to take such action to preserve or enforce its rights against any
Credit Party where a deadline or limitation period is otherwise applicable and
would, absent the taking of specified action, bar the enforcement of Obligations
held by such Lender against such Credit Party, including the filing of proofs of
claim in any insolvency proceeding.

(f)      Notwithstanding anything to the contrary contained in this
Section 11.12, (x) Security Documents (including any Additional Security
Documents) and related documents executed by Subsidiaries of the Borrower in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented and waived with the
consent of the Administrative Agent and the Borrower without the need to obtain
the consent of any other Person if such amendment, supplement or waiver is
delivered in order (i) to comply with local law or advice of local counsel,
(ii) to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
Security Document or other document to be consistent with this Agreement and the
other Loan Documents and (y) if following the Closing Date, the Administrative
Agent and the Borrower shall have jointly identified an ambiguity,
inconsistency, obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Credit Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof.

(g)      If, in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any provisions hereof as
contemplated by this Section 11.12 that requires the consent of a greater
percentage of the Lenders than the Required Lenders, the consent of the Required
Lenders shall have been obtained but the consent of a Lender whose consent is
required shall not have been obtained (each a “Non-Consenting Lender”), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.06(c)),
all its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations; provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld or delayed, (B) such Lender shall
have received

 

Exhibit 10.1 Page 113



--------------------------------------------------------------------------------

payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts, including
any breakage compensation under Section 3.02 and any amounts accrued and owing
to such Lender under Section 3.01(a)(i), Section 3.01(c), Section 3.03 or
Section 3.04), and (C) such Eligible Assignee shall consent at the time of such
assignment to each matter in respect of which such Non-Consenting Lender did not
consent. Each Lender agrees that, if it becomes a Non-Consenting Lender and is
being replaced in accordance with this Section 11.12(g), it shall execute and
deliver to the Administrative Agent an Assignment Agreement to evidence such
assignment and shall deliver to the Administrative Agent any Notes previously
delivered to such Non-Consenting Lender. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 11.13    Survival of Indemnities.    All indemnities set forth herein
including, without limitation, in Article III, Section 9.09 or Section 11.02
shall survive the execution and delivery of this Agreement and the making and
repayment of the Obligations.

Section 11.14    Domicile of Loans.    Each Lender may transfer and carry its
Loans at, to or for the account of any branch office, subsidiary or affiliate of
such Lender; provided, however, that the Borrower shall not be responsible for
costs arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.05) to the extent not otherwise applicable to
such Lender prior to such transfer.

Section 11.15    Confidentiality.

(a)    Each of the Administrative Agent, each LC Issuer and the Lenders agrees
to maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors on a need to know basis (it being understood that the persons
to whom such disclosure is made will be informed of the confidential nature of
such Confidential Information and instructed to keep such Confidential
Information confidential), (2) to any direct or indirect contractual
counterparty in any Hedge Agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section,
(3) to the extent requested by any regulatory authority, (4) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (5) to any other party to this Agreement, (6) to any other creditor of
any Credit Party that is a direct or intended beneficiary of any of the Loan
Documents, (7) in connection with the exercise of any remedies hereunder or
under any of the other Loan Documents, or any suit, action or proceeding
relating to this Agreement or any of the other Loan Documents or the enforcement
of rights hereunder or thereunder, (8) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or participant in any of its rights or obligations under this Agreement, or in
connection with transactions permitted pursuant to Section 11.06(c)(v) or
11.06(f), (9) with the consent of the Borrower, or (10) to the extent such
Confidential Information (i) becomes publicly available other than as a result
of a breach of this Section 11.15, or (ii) becomes available to the
Administrative Agent, any LC Issuer or any Lender on a non-confidential basis
from a source other than a Credit Party and not known to be in violation of a
confidentiality obligation to a Credit Party or otherwise in violation of this
Section 11.15.

(b)    As used in this Section, “Confidential Information” shall mean all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any LC Issuer or any Lender on a non-confidential basis prior to disclosure by
the Borrower.

 

Exhibit 10.1 Page 114



--------------------------------------------------------------------------------

(c)    Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrower hereby
agrees that the failure of the Administrative Agent, any LC Issuer or any Lender
to comply with the provisions of this Section shall not relieve the Borrower, or
any other Credit Party, of any of its obligations under this Agreement or any of
the other Loan Documents.

Section 11.16     Limitations on Liability of the LC Issuers.  The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
any LC Issuer nor any of its officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an LC Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the LC
Obligor shall have a claim against an LC Issuer, and an LC Issuer shall be
liable to such LC Obligor, to the extent of any direct, but not consequential,
damages suffered by such LC Obligor that such LC Obligor proves were caused by
(i) such LC Issuer’s willful misconduct or gross negligence in determining
whether documents presented under a Letter of Credit comply with the terms of
such Letter of Credit or (ii) such LC Issuer’s willful failure to make lawful
payment under any Letter of Credit after the presentation to it of documentation
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, an LC Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation.

Section 11.17     General Limitation of Liability.  No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any LC Issuer or any other
Person against the Administrative Agent, any LC Issuer, or any other Lender or
the Affiliates, directors, officers, employees, attorneys or agents of any of
them for any damages other than actual compensatory damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Borrower, each Lender, the Administrative Agent and each LC Issuer
hereby, to the fullest extent permitted under applicable law, waive, release and
agree not to sue or counterclaim upon any such claim for any special,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in their favor.

Section 11.18     No Duty.        All attorneys, accountants, appraisers,
consultants and other professional persons (including the firms or other
entities on behalf of which any such Person may act) retained by the
Administrative Agent or any Lender with respect to the transactions contemplated
by the Loan Documents shall have the right to act exclusively in the interest of
the Administrative Agent or such Lender, as the case may be, and shall have no
duty of disclosure, duty of loyalty, duty of care, or other duty or obligation
of any type or nature whatsoever to the Borrower, to any of its Subsidiaries, or
to any other Person, with respect to any matters within the scope of such
representation or related to their activities in connection with such
representation. The Borrower agrees, on behalf of itself and its Subsidiaries,
not to assert any claim or counterclaim against any such persons with regard to
such matters, all such claims and counterclaims, now existing or hereafter
arising, whether known or unknown, foreseen or unforeseeable, being hereby
waived, released and forever discharged.

 

Exhibit 10.1 Page 115



--------------------------------------------------------------------------------

Section 11.19    Lenders and Agent Not Fiduciary to Borrower, etc.  The
relationship among the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agent, each LC Issuer and the Lenders, on the other hand, is
solely that of debtor and creditor, and the Administrative Agent, each LC Issuer
and the Lenders have no fiduciary or other special relationship with the
Borrower and its Subsidiaries, and no term or provision of any Loan Document, no
course of dealing, no written or oral communication, or other action, shall be
construed so as to deem such relationship to be other than that of debtor and
creditor.

Section 11.20    Survival of Representations and Warranties.  All
representations and warranties herein shall survive the making of Loans and all
LC Issuances hereunder, the execution and delivery of this Agreement, the Notes
and the other documents the forms of which are attached as Exhibits hereto, the
issue and delivery of the Notes, any disposition thereof by any holder thereof,
and any investigation made by the Administrative Agent or any Lender or any
other holder of any of the Notes or on its behalf. All statements contained in
any certificate or other document delivered to the Administrative Agent or any
Lender or any holder of any Notes by or on behalf of the Borrower or any of its
Subsidiaries pursuant hereto or otherwise specifically for use in connection
with the transactions contemplated hereby shall constitute representations and
warranties by the Borrower hereunder, made as of the respective dates specified
therein or, if no date is specified, as of the respective dates furnished to the
Administrative Agent or any Lender.

Section 11.21    Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 11.22    Independence of Covenants.  All covenants hereunder shall be
given independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

Section 11.23    Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

Section 11.24    USA Patriot Act.  Each Lender subject to the USA Patriot Act
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the USA Patriot Act.

 

Exhibit 10.1 Page 116



--------------------------------------------------------------------------------

Section 11.25    Advertising and Publicity.  No Party to this Agreement shall
issue or disseminate to the public (by advertisement, including without
limitation any “tombstone” advertisement, press release or otherwise), submit
for publication or otherwise cause or seek to publish any information describing
the credit or other financial accommodations made available by the Lenders
pursuant to this Agreement and the other Loan Documents without the prior
written consent of the Administrative Agent and the Borrower (which consents
shall not be unreasonably withheld or delayed). Nothing in the foregoing shall
be construed to prohibit any party to this Agreement from making any submission
or filing which it is required to make by applicable law or pursuant to judicial
process; provided, that, (i) such filing or submission shall contain only such
information as is necessary to comply with applicable law or judicial process
and (ii) unless specifically prohibited by applicable law or court order, such
Party shall promptly notify the Administrative Agent of the requirement to make
such submission or filing and provide the Administrative Agent with a copy
thereof.

Section 11.26    Release of Guarantees and Liens.    Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction permitted by any
Loan Document or that has been consented to in accordance with the terms hereof
or (ii) under the circumstances described in the next succeeding sentence. When
this Agreement has been terminated and all of the Obligations have been fully
and finally discharged (other than obligations in respect of Designated Hedge
Agreements, contingent indemnity obligations and obligations in respect of
Letters of Credit that have been Cash Collateralized) and the obligations of the
Administrative Agent and the Lenders to provide additional credit under the Loan
Documents have been terminated irrevocably, and the Credit Parties have
delivered to the Administrative Agent a written release of all claims against
the Administrative Agent and the Lenders, in form and substance satisfactory to
the Administrative Agent, the Administrative Agent will, at the Borrower’s sole
expense, execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of intellectual property, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are necessary or advisable to release, as of record, the
Administrative Agent’s Liens and all notices of security interests and liens
previously filed by the Administrative Agent with respect to the Obligations.

Section 11.27    Payments Set Aside.  To the extent that any Secured Creditor
receives a payment from or on behalf of the Borrower or any other Credit Party,
from the proceeds of any Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

[Remainder of page intentionally left blank.]

 

Exhibit 10.1 Page 117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

    AMERICAN PACIFIC CORPORATION, a Delaware corporation, as the Borrower      
By:  

/s/ DANA KELLEY

      Name:  

Dana M. Kelley

      Title:  

Vice President, Chief Financial Officer

       

& Treasurer

 

 

Exhibit 10.1 Page 118



--------------------------------------------------------------------------------

    KEYBANK NATIONAL ASSOCIATION, as a Lender, LC Issuer, Swing Line Lender, and
as the Administrative Agent       By:  

/s/ SUZANNAH VALDIVIA

      Name:  

Suzannah Valdivia

      Title:  

Vice President

 

 

Exhibit 10.1 Page 119



--------------------------------------------------------------------------------

    BANK OF AMERICA, N.A, as a Lender and as the Syndication Agent       By:  

/s/ JOHN PLECQUE

      Name:  

John C. Plecque

      Title:  

Senior Vice President

 

 

Exhibit 10.1 Page 120



--------------------------------------------------------------------------------

    HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender       By:  

/s/ ELEANOR CHAN

      Name:  

Eleanor Chan

      Title:  

Senior Vice President

 

 

Exhibit 10.1 Page 121



--------------------------------------------------------------------------------

    BANK OF THE WEST, as a Lender       By:  

/s/ GREG HANAVAN

      Name:  

Greg Hanavan

      Title:  

Vice President

 

 

Exhibit 10.1 Page 122



--------------------------------------------------------------------------------

EXHIBIT A-1

REVOLVING FACILITY NOTE

 

$                                 

                      , 2012    Cleveland, Ohio

FOR VALUE RECEIVED, the undersigned AMERICAN PACIFIC CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of KEYBANK
NATIONAL ASSOCIATION (the “Lender”) the principal sum of
[                                   ($                        )] or, if less,
the then unpaid principal amount of all Revolving Loans (such term and each
other capitalized term used herein without definition shall have the meanings
ascribed thereto in the Credit Agreement referred to below) made by the Lender
to the Borrower pursuant to the Credit Agreement, in Dollars and in immediately
available funds, at the Payment Office on the Revolving Facility Termination
Date.

The Borrower also promises to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Revolving Loan made by the
Lender from the date of such Revolving Loan until paid at the rates and at the
times provided in Section 2.09 of the Credit Agreement.

This Revolving Facility Note is one of the Notes referred to in the Credit
Agreement, dated as of October 26, 2012, among the Borrower, the lenders from
time to time party thereto (including the Lender), KeyBank National Association,
as the Administrative Agent, as the Swing Line Lender, an LC Issuer, and as a
joint lead arranger and sole bookrunner, Bank of America, N.A., as a Lender and
the syndication agent, and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as a joint lead arranger (as the same may be amended, restated or otherwise
modified from time to time, the “Credit Agreement”), and is entitled to the
benefits thereof and of the other Loan Documents. As provided in the Credit
Agreement, this Revolving Facility Note is subject to mandatory repayment prior
to the Revolving Facility Termination Date, in whole or in part.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Revolving Facility Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Revolving Facility Note, except as expressly set forth in
the Credit Agreement. No failure to exercise, or delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of any such
rights.

 THIS REVOLVING FACILITY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

[Signature Page Follows.]

 

Exhibit 10.1 Page 123

Credit Agreement Exhibit A-1



--------------------------------------------------------------------------------

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS REVOLVING
FACILITY NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

 

 

 

AMERICAN PACIFIC CORPORATION

By:

 

 

 

Name:

 

Title:

 

Exhibit 10.1 Page 124

Credit Agreement Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT A-2

SWING LINE NOTE

 

$                    

                      , 201      Cleveland, Ohio

FOR VALUE RECEIVED, the undersigned AMERICAN PACIFIC CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of KEYBANK
NATIONAL ASSOCIATION (the “Swing Line Lender”) the principal sum of
[                           ($    )] or, if less, the then unpaid principal
amount of all Swing Loans (such term and each other capitalized term used herein
without definition shall have the meanings ascribed thereto in the Credit
Agreement referred to below) made by the Swing Line Lender to the Borrower
pursuant to the Credit Agreement, in Dollars and in immediately available funds,
at the Payment Office, on the Swing Loan Maturity Date applicable to each such
Swing Loan.

The Borrower promises also to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Swing Loan made by the
Swing Line Lender from the date of such Swing Loan until paid at the rates and
at the times provided in Section 2.09 of the Credit Agreement.

This Swing Line Note is one of the Notes referred to in the Credit Agreement,
dated as of October 26, 2012, among the Borrower, the lenders from time to time
party thereto (including the Lender), KeyBank National Association, as the
Administrative Agent, as the Swing Line Lender, an LC Issuer, and as a joint
lead arranger and sole bookrunner, Bank of America, N.A., as a Lender and the
syndication agent, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as a
joint lead arranger (as the same may be amended, restated or otherwise modified
from time to time, the “Credit Agreement”), and is entitled to the benefits
thereof and of the other Loan Documents. As provided in the Credit Agreement,
this Swing Line Note is subject to mandatory repayment prior to the Swing Loan
Maturity Date applicable to each Swing Loan, in whole or in part.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Swing Line Note may be declared to be due and payable
in the manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Swing Line Note, except as expressly set forth in the
Credit Agreement. No failure to exercise, or delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of any such
rights.

 THIS SWING LINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

[Signature Page Follows.]

 

Exhibit 10.1 Page 125

Credit Agreement Exhibit A-2



--------------------------------------------------------------------------------

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SWING LINE
NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

AMERICAN PACIFIC CORPORATION

By:

 

 

 

Name:

 

Title:

 

Exhibit 10.1 Page 126

Credit Agreement Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT A-3

TERM NOTE

 

$                    

                      , 201      Cleveland, Ohio

FOR VALUE RECEIVED, the undersigned AMERICAN PACIFIC CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of KEYBANK
NATIONAL ASSOCIATION (the “Lender”) the principal sum of
                                       ($      ) or, if less, the then unpaid
principal amount of all Term Loans (such term and each other capitalized term
used herein without definition shall have the meanings ascribed thereto in the
Credit Agreement referred to below) made by the Lender to the Borrower pursuant
to the Credit Agreement, in Dollars and in immediately available funds, at the
Payment Office on the Term Loan Maturity Date.

The Borrower also promises to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Term Loan made by the
Lender from the date of such Term Loan until paid at the rates and at the times
provided in Section 2.09 of the Credit Agreement.

This Term Note is one of the Notes referred to in the Credit Agreement, dated as
of October 26, 2012, among the Borrower, the lenders from time to time party
thereto (including the Lender), KeyBank National Association, as the
Administrative Agent, as the Swing Line Lender, an LC Issuer, and as a joint
lead arranger and sole bookrunner, Bank of America, N.A., as a Lender and the
syndication agent, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as a
joint lead arranger (as the same may be amended, restated or otherwise modified
from time to time, the “Credit Agreement”), and is entitled to the benefits
thereof and of the other Loan Documents. As provided in the Credit Agreement,
the principal amount of this Term Note shall be repaid in accordance with
Section 2.13 of the Credit Agreement and this Term Note is subject to mandatory
repayment prior to the Term Loan Maturity Date, in whole or in part.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Term Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Term Note, except as expressly set forth in the Credit
Agreement. No failure to exercise, or delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of any such rights.

THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS (OTHER
THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

[Signature Page Follows.]

 

Exhibit 10.1 Page 127

Credit Agreement Exhibit A-3



--------------------------------------------------------------------------------

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS TERM NOTE,
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

AMERICAN PACIFIC CORPORATION

By:

 

 

 

Name:

 

Title:

 

Exhibit 10.1 Page 128

Credit Agreement Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B-1

NOTICE OF BORROWING

                   , 201  

KeyBank National Association,

  as Administrative Agent

127 Public Square, Mail Code OH-01-27-207

Cleveland, Ohio, 44114

Attention:                        

Re:       Notice of Borrowing

Ladies and Gentlemen:

The undersigned, American Pacific Corporation, a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of October 26, 2012 (as
the same may be amended, restated or otherwise modified from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Borrower, the lenders from time to time party thereto,
KeyBank National Association, as the Administrative Agent, as the Swing Line
Lender, an LC Issuer, and as a joint lead arranger and sole bookrunner, Bank of
America, N.A., as a Lender and the syndication agent, and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as a joint lead arranger, and hereby gives you
notice, irrevocably, pursuant to Section 2.06(b) of the Credit Agreement, that
the undersigned hereby requests one or more Borrowings under the Credit
Agreement, and in that connection therewith sets forth on Annex 1 hereto the
information relating to each such Borrowing (collectively the “Proposed
Borrowing”) as required by Section 2.06(b) of the Credit Agreement.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A)      the representations and warranties of the Credit Parties contained in
the Credit Agreement and the other Loan Documents are and will be true and
correct in all material respects, before and after giving effect to the Proposed
Borrowing and to the application of the proceeds thereof, as though made on such
date, except to the extent that such representations and warranties expressly
relate to an earlier specified date, in which case such representations and
warranties were true and correct in all material respects as of the date when
made; and

(B)       no Default or Event of Default has occurred and is continuing, or
would result from such Proposed Borrowing or from the application of the
proceeds thereof.

[Signature Page Follows.]

 

Exhibit 10.1 Page 129

Credit Agreement Exhibit B-1



--------------------------------------------------------------------------------

Very truly yours, AMERICAN PACIFIC CORPORATION By:  

 

 

Name:

 

Title:

 

 

 

 

 

[Signature Page to Notice of Borrowing]

 

Exhibit 10.1 Page 130

Credit Agreement Exhibit B-1



--------------------------------------------------------------------------------

Annex 1

to

Notice of Borrowing

 

 

 

  1.

The Business Day of the Proposed Borrowing is [is][are] [Revolving Loan][Term
Loan].

 

  2.

The Type of Loan[s] comprising the Proposed Borrowing [is a][are] [Base Rate
Loan[s]] [Eurodollar Loan[s]] [Swing Loan[s]].

 

  3.

The Aggregate amount of [the] [each] [Revolving][Term] Loan is [as follows]:

 

  [(a)

Base Rate Loan: $                  .]

 

  [(b)

Eurodollar Loan: $                  .]

 

  [(c)

Swing Loan: $                  .]

 

  4.

[The Interest Period for the [respective] Loan is [set forth below opposite such
Loan]:

 

  (a)

[Eurodollar Loan:                   .]

 

  5.

[The Swing Loan Maturity Date for the Swing Loan[s] is                     .]

 

Exhibit 10.1 Page 131

Credit Agreement Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

NOTICE OF CONTINUATION OR CONVERSION

                           , 20      

KeyBank National Association,

  as Administrative Agent

127 Public Square, Mail Code OH-01-27-207

Cleveland, Ohio, 44114

Attention:                         

Re:       Notice of Continuation or Conversion

Ladies and Gentlemen:

The undersigned, American Pacific Corporation, a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of October 26, 2012 (as
the same may be amended, restated or otherwise modified from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Borrower, the lenders from time to time party thereto,
KeyBank National Association, as the Administrative Agent, as the Swing Line
Lender, an LC Issuer, and as a joint lead arranger and sole bookrunner, Bank of
America, N.A., as a Lender and the syndication agent, and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as a joint lead arranger, and hereby gives you
notice, irrevocably, pursuant to Section 2.10(b) of the Credit Agreement, that
the undersigned hereby requests one or more Continuations or Conversions of
Loans, consisting of one Type of Loan, pursuant to Section 2.10(b) of the Credit
Agreement, and in that connection therewith has set forth on Annex 1 hereto the
information required pursuant to such Section 2.10(b) of the Credit Agreement
relating to each such Continuation or Conversion.

The undersigned hereby certifies that on the date hereof, and on the date of the
Continuation or Conversion, no Default or Event of Default has occurred and is
continuing, or would result from such Continuation or Conversion.

[Signature Page Follows.]

 

Exhibit 10.1 Page 132

Credit Agreement Exhibit B-2



--------------------------------------------------------------------------------

Very truly yours, AMERICAN PACIFIC CORPORATION By:  

 

 

Name:

 

Title:

 

 

 

 

 

[Signature Page to Notice of Continuation or Conversion]

 

Exhibit 10.1 Page 133

Credit Agreement Exhibit B-2



--------------------------------------------------------------------------------

Annex 1

to

Notice of Continuation or Conversion

 

 

 

1.

  

The Type[s] of Loan[s] to be [Continued] [Converted] [is a] [are] [Eurodollar
Loan[s]].

2.

  

The date on which the [respective] Loan to be [Continued] [Converted] was made
is [set forth below opposite such Loan]:

  

(a)

    

[Eurodollar Loan: $                 .]

3.

  

The date on which the [respective] Loan is to be [Continued] [Converted] is [set
forth below opposite such Loan]:

  

(a)

    

[Eurodollar Loan: $                 .]

4.

  

The Aggregate amount of [the] [each] Loan is [as follows]:

  

(a)

    

[Eurodollar Loan: $                 .]

5.

  

[[The [new] Interest Period for the [respective] Loan is [set forth opposite
such Loan]:

  

(a)

    

[Eurodollar Loan:                  .]

[6.

  

The Type of Loan into which the [respective] Loan[s] [is] [are] to be Converted
is [set forth below opposite such Loan]:]

  

(a)

    

[Eurodollar Loan:                  .]

 

Exhibit 10.1 Page 134

Credit Agreement Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT B-3

LC REQUEST

                          , 20      

KeyBank National Association,

  as Administrative Agent

127 Public Square, Mail Code OH-01-27-207

Cleveland, Ohio, 44114

Attention:                        

Ladies and Gentlemen:

The undersigned, American Pacific Corporation, a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of October 26, 2012 (as
the same may be amended, restated or otherwise modified from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Borrower, the lenders from time to time party thereto,
KeyBank National Association, as the Administrative Agent, as the Swing Line
Lender, an LC Issuer, and as a joint lead arranger and sole bookrunner, Bank of
America, N.A., as a Lender and the syndication agent, and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as a joint lead arranger.

Pursuant to Section 2.05(b) of the Credit Agreement, the undersigned hereby
requests that [             ], as LC Issuer, issue a Letter of Credit on
[        , 20   ] (the “Date of Issuance”) in the aggregate face amount of
[$                    ], for the account of                                 ,
(the “LC Obligor”).

The beneficiary of the requested Letter of Credit will be                 , and
such Letter of Credit will be in support of                  and will have a
stated termination date of                     .

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Date of Issuance:

(A)   the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are and will be true and correct
in all material respects, before and after giving effect to the issuance of the
Letter of Credit, as though made on such date, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties were true and correct in all
material respects as of the date when made; and

(B)     no Default or Event of Default has occurred and is continuing, or would
result after giving effect to the issuance of the Letter of Credit requested
hereby.

Copies of all documentation with respect to the supported transaction are
attached hereto.

 

Very truly yours, AMERICAN PACIFIC CORPORATION By:  

 

          Name:           Title:

 

Exhibit 10.1 Page 135

Credit Agreement Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C-1

 

 

FORM OF GUARANTY

 

 

 

Exhibit 10.1 Page 136

Credit Agreement Exhibit C-1



--------------------------------------------------------------------------------

EXHIBIT C-2

 

 

FORM OF

SECURITY AGREEMENT

 

 

 

Exhibit 10.1 Page 137

Credit Agreement Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

SOLVENCY CERTIFICATE

October 26, 2012

American Pacific Corporation, a Delaware corporation (the “Borrower”), hereby
certifies that the officer executing this Solvency Certificate is the Chief
Financial Officer of the Borrower and that such officer is duly authorized to
execute this Solvency Certificate, which is hereby delivered on behalf of the
Borrower pursuant to Section 4.01(xv) of the Credit Agreement, dated as of
October 26, 2012 (as the same may be amended, restated or otherwise modified
from time to time, the “Credit Agreement”; terms defined or referenced therein
and not otherwise defined or referenced herein being used herein as therein
defined or referenced), among the Borrower, the lenders from time to time party
thereto, KeyBank National Association, as the Administrative Agent, as the Swing
Line Lender, an LC Issuer, and as a joint lead arranger and sole bookrunner,
Bank of America, N.A., as a Lender and the syndication agent, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as a joint lead arranger.

The Borrower further certifies that such officer is generally familiar with the
properties, businesses and assets of the Borrower and its Subsidiaries and has
carefully reviewed the Loan Documents and the contents of this Solvency
Certificate and, in connection herewith, has reviewed such other documentation
and information and has made such investigations and inquiries as the Borrower
and such officer deem necessary and prudent therefor. The Borrower further
certifies that the financial information and assumptions that underlie and form
the basis for the representations made in this Solvency Certificate were
reasonable when made and were made in good faith and continue to be reasonable
as of the date hereof.

The Borrower understands that the Lenders are relying on the truth and accuracy
of this Solvency Certificate in connection with the Loan Documents.

The Borrower hereby further certifies that:

1.         On the date hereof, the fair value of the property and assets of the
Borrower and the Credit Parties, taken as a whole, is greater than the total
amount of liabilities (including contingent, subordinated, absolute, fixed,
matured or unmatured and liquidated or unliquidated liabilities) of the
Borrower.

2.         On the date hereof, immediately before and immediately after giving
effect to the Borrowings under the Credit Agreement, the present fair salable
value of the property and assets of the Borrower and the Credit Parties, taken
as a whole, exceeds the amount that will be required to pay the probable
liabilities of the Borrower on its debts as they become absolute and matured.

3.         Neither the Borrower nor the other Credit Parties, taken as a whole,
currently intend or believe that it or they, as applicable, will incur debts and
liabilities that will be beyond its or their, as applicable, ability to pay as
such debts and liabilities mature.

4.         On the date hereof, immediately before and immediately after giving
effect to the Borrowings under the Credit Agreement, the Borrower is not engaged
in business or in a transaction, and is not about to engage in business or in a
transaction, for which its property and assets would constitute unreasonably
small capital.

 

Exhibit 10.1 Page 138

Credit Agreement Exhibit D



--------------------------------------------------------------------------------

5.         Neither the Borrower, nor the Credit Parties, taken as a whole,
intend to hinder, delay or defraud either present or future creditors or any
other person to which either the Borrower or any Credit Party, is or, on or
after the date hereof, will become indebted.

IN WITNESS WHEREOF, the Borrower has caused this Solvency Certificate to be
executed by its Chief Financial Officer, who is signing in such capacity only
and in no way in his/her personal capacity, thereunto duly authorized, on and as
of the date first set forth above.

 

AMERICAN PACIFIC CORPORATION

By:

 

 

 

        Name:

 

        Title:

 

Exhibit 10.1 Page 139

Credit Agreement Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

                          , 201 

KeyBank National Association,

  as Administrative Agent

127 Public Square, Mail Code OH-01-27-207

Cleveland, Ohio, 44114

Attention:                        

Each Lender party to the

  Credit Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 26,
2012, among the Borrower, the lenders from time to time party thereto (the
“Lenders”), KeyBank National Association, as the Administrative Agent, as the
Swing Line Lender, an LC Issuer, and as a joint lead arranger and sole
bookrunner, Bank of America, N.A., as a Lender and the syndication agent, and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as a joint lead arranger (as
the same may be amended, restated or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein being used herein as therein defined).
Pursuant to Section 6.01(c) of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders as follows:

(a)        I am the duly elected [Financial Officer] of the Borrower.

(b)        I am familiar with the terms of the Credit Agreement and the other
Loan Documents, and I have made, or have caused to be made under my supervision,
a review in reasonable detail of the transactions and conditions of the Borrower
and its Subsidiaries during the accounting period covered by the attached
financial statements.

(c)        The review described in paragraph (b) above did not disclose, and I
have no knowledge of, the existence of any condition or event that constitutes
or constituted a Default or Event of Default at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate.

(d)        The representations and warranties of the Credit Parties contained in
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and at the date hereof, except to the extent that
such representations and warranties expressly relate to an earlier specified
date, in which case such representations and warranties were true and correct in
all material respects as of the date when made.

(e)        Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Section 7.07 of the Credit Agreement, which calculations
show compliance with the terms thereof for the fiscal quarter of the Borrower
ending [                 ].

[Signature Page Follows.]

 

Exhibit 10.1 Page 140

Credit Agreement Exhibit E



--------------------------------------------------------------------------------

Very truly yours,

AMERICAN PACIFIC CORPORATION

By:

 

 

 

        Name:

 

        Title:

 

Exhibit 10.1 Page 141

Credit Agreement Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

CLOSING CERTIFICATE

October 26, 2012

American Pacific Corporation, a Delaware corporation (the “Borrower”), hereby
certifies that the officer executing this Closing Certificate is an Authorized
Officer (as defined in the Credit Agreement referred to below) of the Borrower
and that such officer is duly authorized to execute this Closing Certificate,
which is hereby delivered on behalf of the Borrower pursuant to
Section 4.01(xiii) of the Credit Agreement, dated as of October 26, 2012 (as the
same may be amended, restated or otherwise modified from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Borrower, the lenders from time to time party thereto,
KeyBank National Association, as the Administrative Agent, as the Swing Line
Lender, an LC Issuer, and as a joint lead arranger and sole bookrunner, Bank of
America, N.A., as a Lender and the syndication agent, and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as a joint lead arranger.

The undersigned further certifies that at and as of the Closing Date and both
before and after giving effect to the initial Borrowings under the Credit
Agreement and the application of the proceeds thereof:

1.          No Default or Event of Default has occurred and is continuing.

2.         All representations and warranties of the Credit Parties contained in
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects (or in the case of any representation and warranty subject to
a materiality qualifier, true and correct) with the same effect as though such
representations and warranties had been made on and as of the Closing Date,
except to the extent that such representations and warranties expressly relate
to an earlier specified date, in which case such representations and warranties
were true and correct in all material respects (or in the case of any
representation and warranty subject to a materiality qualifier, true and
correct) as of the date when made.

3.         All of the conditions precedent to the effectiveness of the Credit
Agreement set forth in Section 4.01 of the Credit Agreement have been satisfied.

[Signature Page Follows.]

 

Exhibit 10.1 Page 142

Credit Agreement Exhibit F



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Closing Certificate to be
executed by its                                     thereunto duly authorized,
on and as of the day first set forth above.

 

AMERICAN PACIFIC CORPORATION

By:

 

 

 

        Name:

 

        Title:

 

Exhibit 10.1 Page 143

Credit Agreement Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AGREEMENT

Date:                 , 20   

This Assignment and Assumption (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment Agreement as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
Loan Documents and any other documents or instruments delivered pursuant thereto
to the extent related to the amount and percentage interest identified below of
all of such outstanding rights and obligations of the Assignor under the
respective facilities identified below (including, without limitation, any
Letters of Credit, guarantees, and Swing Loans and any Participations in any of
the foregoing included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other Loan Document and any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
Agreement, without representation or warranty by the Assignor.

 

1.

  

Assignor:

  

                                                 

  

[Assignor [is] [is not] a Defaulting Lender.]

2.

  

Assignee:

  

                                                 

     

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.

  

Borrower:

  

American Pacific Corporation, a Delaware corporation.

4.

  

Administrative Agent:

  

KeyBank National Association, as the administrative agent under the Credit
Agreement.

5.

  

Credit Agreement:

  

The Credit Agreement, dated as of October [   ], 2012 (as the same may be
amended, restated or otherwise modified from time to time, the

 

 

  1 Select as applicable.

 

Exhibit 10.1 Page 144

Credit Agreement Exhibit G



--------------------------------------------------------------------------------

     

“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto, KeyBank National Association, as the Administrative Agent, as the Swing
Line Lender, an LC Issuer, and as a joint lead arranger and sole bookrunner,
Bank of America, N.A., as a Lender and the syndication agent, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as a joint lead arranger.

6.

  

Assigned Interest:

  

 

Facility Assigned2   

Aggregate Amount
of

Commitment/Loans
for all Lenders

   Amount of
Commitment/Loans
Assigned   

Percentage Assigned
of

Commitment/Loans3

   CUSIP Number      $    $    %                  $    $    %                  $
   $    %            

 

[7.

  

Trade Date:

  

                      ]4

 

 

 

 

 

   2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Commitment,” etc.)

   3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

   4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit 10.1 Page 145

Credit Agreement Exhibit G



--------------------------------------------------------------------------------

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

By:

 

 

 

  Title:

   

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

By:

 

 

 

  Title:

   

 

Accepted:

[  

 

  ], as Administrative Agent

 

By:

 

 

 

      Name:

 

      Title:

 

[  

 

              as the Borrower]5    

 

By:

 

 

 

Name:

 

Title:]

 

 

 

   5 If required.

 

Exhibit 10.1 Page 146

Credit Agreement Exhibit G



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AGREEMENT

1.   Representations and Warranties.

1.1    Assignor.   The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby, and (iv) it is [not] a Defaulting Lender; and (b) assumes
no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment Agreement and
to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) if it is not a United States Person (as
defined in Section 7701(a)(30) of the Code), attached to this Assignment
Agreement is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.  Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3.  General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery

 

Exhibit 10.1 Page 147

Credit Agreement Exhibit G



--------------------------------------------------------------------------------

of an executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be construed in
accordance with and governed by the laws of the State of New York without regard
to principles of conflicts of laws (other than section 5-1401 of the New York
General Obligations Law).

 

Exhibit 10.1 Page 148

Credit Agreement Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 26, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among American Pacific Corporation, a Delaware corporation (the
“Borrower”), KeyBank National Association, as the administrative agent (the
“Administrative Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.03(g)(ii)(B)(iii) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

   

Name:

   

Title:

Date:                     , 20[  ]

 

Exhibit 10.1 Page 149

Credit Agreement Exhibit H-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 26, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among American Pacific Corporation, a Delaware corporation (the
“Borrower”), KeyBank National Association, as the administrative agent (the
“Administrative Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.03(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

By:

 

 

   

Name:

   

Title:

Date:                 , 20[  ]

 

Exhibit 10.1 Page 150

Credit Agreement Exhibit H-2



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 26, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among American Pacific Corporation, a Delaware corporation (the
“Borrower”), KeyBank National Association, as the administrative agent (the
“Administrative Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.03(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

By:

 

 

   

Name:

   

Title:

Date:                 , 20[  ]

 

Exhibit 10.1 Page 151

Credit Agreement Exhibit H-3



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 26, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among American Pacific Corporation, a Delaware corporation (the
“Borrower”), KeyBank National Association, as the administrative agent (the
“Administrative Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.03(g)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

By:

 

 

   

Name:

   

Title:

Date:                 , 20[  ]

 

Exhibit 10.1 Page 152

Credit Agreement Exhibit H-4